Case: 20-30382   Document: 00516434558     Page: 1     Date Filed: 08/16/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 16, 2022
                            No. 20-30382                            Lyle W. Cayce
                                                                         Clerk

   Stephen Douglass, Individually and as personal
   representative of the Estate of Shingo Alexander
   Douglass; Dora Hernandez, Individually and as
   personal representative of the Estate of Noe
   Hernandez; Lan Huynh, Individually and as personal
   representative of the Estate of Ngoc Truong Huynh;
   Darrold Martin, Individually and as personal
   representative of the Estate of Xavier Alec Martin;
   Erin Rehm, Individually and as personal representative
   of the Estate of Gary Leo Rehm, Jr.; Lloyd Wayne
   Rigsby, Jr., Individually and as personal representative
   of the Estate of Dakota Kyle Rigsby; Carmen Sibayan,
   Individually and as personal representative of the
   Estate of Carlos Victor Ganzon Sibayan,

                                                     Plaintiffs—Appellants,

                                versus

   Nippon Yusen Kabushiki Kaisha,

                                                     Defendant—Appellee,

                        consolidated with
                          _____________

                            No. 20-30379
                          _____________
Case: 20-30382       Document: 00516434558           Page: 2      Date Filed: 08/16/2022




                                      No. 20-30382
                                    c/w No. 20-30379

   Jhon Alcide; Richard Allen-Easmon; Dustin Angle;
   Jesus Arguello; Valerie Arguello, Et al

                                                               Plaintiffs—Appellants,

                                          versus

   Nippon Yusen Kabushiki Kaisha,

                                                                Defendant—Appellee.


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                   USDC Nos. 2:19-CV-13688 & 2:19-CV-13691


               ON PETITION FOR REHEARING EN BANC

   Before Richman, Chief Judge, and Jones, Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
   Wilson, Circuit Judges.
   Edith H. Jones, Circuit Judge, joined by Richman, Chief Judge, and
   Smith, Stewart, Dennis, Southwick, Haynes, Costa, Ho,
   Duncan, Engelhardt, and Wilson, Circuit Judges:*
          The issue before the en banc court is whether a federal court may
   exercise personal jurisdiction over a foreign corporation for federal claims,
   which arise from injuries and deaths of American naval personnel in a
   collision in foreign waters. To succeed, the plaintiffs must show either that



          *
            Judge Haynes concurs in the judgment only. Senior Judge King was a member of
   the panel but chose not to participate in en banc rehearing.




                                            2
Case: 20-30382        Document: 00516434558             Page: 3      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   the foreign corporation is “at home” in the United States or that their claims
   arise from or relate to the foreign corporation’s business activities in the
   United States. The district court rejected the first alternative based on
   substantial precedent; the plaintiffs foreswore, as they had to, reliance on the
   second alternative. We AFFIRM.
                                   I. Background
           Nippon Yusen Kabushiki Kaisha (“NYK”), incorporated and
   headquartered in Japan, is a major global logistics company that transports
   cargo by air and sea. For its seaside operations, NYK owns or charters a
   formidable fleet that includes bulk carriers, container ships (of all sizes), car
   transporters, tankers, cruise ships, shuttle tankers, drillships, and LNG
   carriers, among other vessels.1 NYK charters more than half of the ships it
   uses to transport cargo.2        The vessels call port throughout the world.
   Between 2017 and 2019, about seven percent of the worldwide port calls
   made by NYK owned or chartered vessels were in the United States, totaling
   about 1500 calls annually.
           A natural consequence of NYK’s handling shipments bound for the
   United States is that it occasionally litigates in American courts. Since 2010,
   for example, NYK has filed around thirty lawsuits in federal courts, most
   involving claims seeking freight charges owed under bills of lading.3 And


           1
            NYK Group Fleet, NYK LINE FACT BOOK I 2019, at 8 (Apr. 26, 2019),
   https://www.nyk.com/english/ir/library/fact/first/2019/__icsFiles/afieldfile/2019/10/
   28/190426FB1E_1.pdf (last visited Oct. 23, 2021).
           2
               Id.
           3
            See, e.g., Complaint at 3-5, Nippon Yusen Kabushiki Kaisha v. GSF Nut Co., LLC,
   No. 2:2017-cv-5614 (C.D. Cal. July 28, 2017), ECF No. 1; Complaint at 5-8, Nippon Yusen
   Kabushiki Kaisha v. Multi-Trans Shipping Agency, Inc., No. 2:2016-cv-9523 (C.D. Cal. Dec.
   23, 2016), ECF No. 1; Complaint at 3-5, Nippon Yusen Kabushiki Kaisha v. Wesmex Inc., No.
   8:2014-cv-1910 (C.D. Cal. Dec. 3, 2014), ECF No. 1.




                                              3
Case: 20-30382         Document: 00516434558              Page: 4       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   every so often, NYK and its ships are sued in American courts, typically for
   cargo damaged en route to the United States or for injuries that occurred
   during cargo operations in the United States.4
           Among NYK’s approximately 1700 employees, about 25 are seconded
   to NYK subsidiaries in the United States. Overall, NYK’s business in the
   United States and North America makes up less than ten percent of its annual
   revenue.
           On June 17, 2017, the ACX Crystal, a 730-foot container ship
   chartered by NYK,5 collided with the destroyer USS Fitzgerald in Japanese




           4
             See, e.g., Complaint at 1-5, Epperson v. NYK Line, No. 4:2019-cv-5948 (N.D. Cal.
   Sept. 24, 2019), ECF No. 1 (negligence claim by American harbor pilot injured in United
   States waters by allegedly faulty Jacob’s ladder); Complaint at 3-5, Neal v. NYK Line, No.
   4:2013-cv-507 (N.D. Cal. Feb. 5, 2013), ECF No. 1 (negligence claim by longshoreman
   involved in unloading NYK vessel in the United States); Complaint at 2-3, Starr Indem. &
   Liab. Co. v. Yamato Transp. U.S.A., Inc., No. 2:2016-cv-4616 (C.D. Cal. June 24, 2016),
   ECF No. 1 (damaged cargo); Complaint at 2-4, Great Am. Ins. Co. of N.Y. v. Hanjin
   Shipping, No. 2:2015-cv-8798 (C.D. Cal. Nov. 11, 2015), ECF No. 1 (same); Complaint at
   2-4, Beachside Produce, LLC v. Nippon Yusen Kabushiki Kaisha, No. 2:2015-cv-4951 (C.D.
   Cal. June 30, 2015), ECF No. 1 (same).
           5
               NYK had a time charter for the ACX Crystal. A time charterer obtains use of a
   ship in only a limited sense: The vessel’s owner “provides the vessel’s master and crew
   and (depending on the circumstances) pays the normal operating expenses, while the
   charterer obtains the commercial benefit of having its cargo carried.” David W.
   Robertson, Steven F. Friedell, & Michael F. Sturley, Admiralty
   and Maritime Law in the United States 325 (4th ed. 2020). In other words,
   time charters “are more like taxis or limousine services or hotels than they are like typical
   leases.” Id. Because the time charterer typically has little or no control over the vessel’s
   navigation, it almost never bears liability for a collision stemming from navigational error.
   See Moore v. Phillips Petroleum Co., 912 F.2d 789, 792 (5th Cir. 1990) (“The vessel owner
   remains responsible for . . . navigational errors by the pilot and negligence by the
   crew . . . .”) (citation omitted). Thus, even if the plaintiffs could establish personal
   jurisdiction over NYK, their claims face other substantial hurdles.




                                                4
Case: 20-30382         Document: 00516434558               Page: 5       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   territorial waters.6 As the ACX Crystal’s bow ripped through the Fitzgerald’s
   hull at midship, several compartments on the Fitzgerald flooded, killing seven
   American sailors and injuring dozens of others. At the time of the collision,
   the ACX Crystal, then a Philippine-flagged vessel, was on an intra-Asia trade
   route. It has never called port in the United States.
           Personal representatives of the seven sailors killed sued NYK in
   federal court, asserting wrongful death and survival claims under the Death
   on the High Seas Act, 46 U.S.C. § 30301 et seq. The injured sailors and their
   family members sued NYK separately, asserting negligence and loss of
   consortium claims.7 In both cases, the plaintiffs alleged that NYK, a foreign
   corporation, is amenable to federal court jurisdiction under Fed. R. Civ.
   P. 4(k)(2) based on its “substantial, systematic and continuous contacts with
   the United States as a whole.” Neither complaint alleges that the injuries at
   issue arose out of or relate to NYK’s contacts with the United States.
           NYK moved to dismiss the suits for lack of personal jurisdiction under
   Fed. R. Civ. P. 12(b)(2). The district court obliged, issuing identical
   opinions. Relying on Patterson v. Aker Solutions Inc., 826 F.3d 231 (5th Cir.
   2016), the district court held that the Fifth Amendment due process test for


           6
             The after-accident reports issued by the National Transportation Safety Board
   and the Japanese Transport Safety Board largely fault the United States Navy for the
   collision—neither report places any fault on NYK. See National Transportation Safety
   Board, Marine Accident Report: Collision Between US Navy Destroyer Fitzgerald and
   Philippine-Fleg Container Ship ACX Crystal Sagami Nada Bay off Izu Peninsula, Honshu
   Island, Japan July 17, 2017 (2020), https://www.ntsb.gov/investigations-
   /AccidentReports/Reports/MAR 2002.pdf (last visited Oct. 23, 2021); Japan Transport
   Safety Board, Marine Accident Investigation Report (Aug. 29, 2019), https://www.
   mlit.go.jp/jtsb/eng-mar_report/2019 /2017tk0009e.pdf (last visited Oct. 23, 2021).
           7
              The injured sailors and the personal representatives of the sailors killed also sued
   the ACX Crystal’s owner, Olympic Steamship Company, and its bareboat charterer, Vega
   Carriers Corporation, both Panamanian corporations, in Japan for the same injuries at issue
   in this lawsuit. See Appellee’s Rule 28(j) Letter dated Jan. 29, 2021.




                                                 5
Case: 20-30382       Document: 00516434558         Page: 6     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   personal jurisdiction governs this admiralty dispute and mirrors the
   Fourteenth Amendment test.            Applying the Fourteenth Amendment
   standard, the district court concluded that NYK did not have sufficient
   contacts with the United States to justify the court’s exercising personal
   jurisdiction over it.
          On appeal, the cases were consolidated. The panel affirmed the
   judgment but suggested it would have reached a different result if not bound
   by Patterson.    Concurring, Judges Elrod and Willett opined that “our
   interpretation of Fourteenth Amendment due process is shaped by
   federalism concerns that are irrelevant to the Fifth Amendment context,”
   and Patterson imposed an “unnecessary limitation” on Rule 4(k)(2). In their
   view, Patterson “unwittingly limited Rule 4(k)(2) by collapsing the Fifth
   Amendment and Fourteenth Amendment due process analyses.”
          This court granted plaintiffs’ petition for rehearing en banc to
   consider whether NYK is subject to jurisdiction in these cases.
                           II. Standard of Review
          This court’s review of a Rule 12(b)(2) dismissal for lack of personal
   jurisdiction is de novo. Patterson, 826 F.3d at 233 (citing Revell v. Lidov,
   317 F.3d 467, 469 (5th Cir. 2002)).
                                III. Discussion
          The Fifth Amendment due process standard governs the personal
   jurisdiction inquiry in this lawsuit raising federal claims in federal court. The
   en banc dispute centers on whether the Fifth Amendment standard mirrors
   the “minimum contacts” and “fair play and substantial justice” principles
   underlying the Fourteenth Amendment personal jurisdiction inquiry. Two
   issues, considered in turn, logically precede that debate. First, we reject the
   plaintiffs’ passing argument that NYK, as a foreign corporation, lacks Fifth




                                           6
Case: 20-30382         Document: 00516434558              Page: 7       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   Amendment due process rights altogether and therefore cannot object to a
   federal court’s assertion of personal jurisdiction over it. Second, we expose
   the faulty premise underlying the plaintiffs’ contention that applying
   Fourteenth Amendment personal jurisdiction standards in Fifth Amendment
   cases would render Rule 4(k)(2) a nullity.8
         A. Foreign corporations litigating in federal court may challenge
   the court’s personal jurisdiction under the Fifth Amendment Due
   Process Clause.
           The plaintiffs oddly contend that NYK, as a foreign corporation, has
   no Fifth Amendment due process rights at all. In support, they cite cases
   addressing whether constitutional rights extend to foreign persons acting



           8
              This majority opinion addresses the exact arguments raised by the plaintiffs
   consistently throughout the litigation. But for one point, we will not address the dissents’
   wholly novel arguments, which pointedly divorce themselves from the parties’ theory of
   the case. Post at 47 n.5 (“I disagree with both approaches because both start not with the
   Fifth Amendment but with inapplicable Fourteenth Amendment case law.”). By standing
   up for the law as it has been accepted unanimously among the circuit courts, we decline to
   consider adversarially untested propositions. Moreover, the principal dissent’s criticism
   that NYK bore some burden—to anticipate and analyze personal jurisdiction without any
   reference to well-settled case law—is simply wrong. At the very least, it is the plaintiffs’
   burden to establish the court’s jurisdiction in response to a Rule 12(b)(2) personal
   jurisdiction challenge by a defendant. Johnson v. Multidata Sys. Int’l Corp., 523 F.3d 602,
   609 (5th Cir. 2008).
            If we were to address the merits of the principal dissent’s theory, however, we
   would note its repeated insistence that, consistent with the Fifth Amendment, Congress
   could pass a law to subject foreign defendants to American federal court jurisdiction for any
   injuries inflicted on American citizens or claims arising abroad. Whether this is correct or
   not, we do not assay. Moreover, we cannot analyze this theory because the dissent posits
   no rule or limits flowing from the Fifth Amendment. And finally, no court has adopted the
   dissent’s view that Rule 4(k)(2) alone suffices to extend substantive personal jurisdiction
   to the constitutional limit, and the Rule’s language alone suggests otherwise. Fed. R.
   Civ. P. 4(k)(2) (“[S]erving a summons . . . establishes personal jurisdiction over a
   defendant if . . . exercising jurisdiction is consistent with the United States Constitution
   and laws.”).




                                                7
Case: 20-30382         Document: 00516434558               Page: 8      Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   abroad. See Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 140 S. Ct.
   2082, 2088 (2020) (holding that foreign subsidiaries of United States
   companies do not have First Amendment rights); United States v. Verdugo-
   Urquidez, 494 U.S. 259, 274-75, 110 S. Ct. 1056, 1065-66 (1990) (rejecting
   contention that DEA’s search of a residence in Mexico violated non-citizen’s
   Fourth Amendment rights).9 Here, however, NYK invokes its constitutional
   due process rights in the course of litigation in the United States. Therefore,
   any constitutional violation can occur only in the United States. Cf. Verdugo-
   Urquidez, 494 U.S. at 264, 110 S. Ct. at 1060 (differentiating Fifth and
   Fourth Amendment violations and concluding that unlike an “unreasonable
   search and seizure,” a violation of the privilege against self-incrimination
   “occurs only at trial”). The cases the plaintiffs rely on are thus inapposite.
           Further, the plaintiffs’ argument is irreconcilable with the countless
   cases where courts, including the Supreme Court, have afforded foreign
   corporations due-process-based personal-jurisdiction protections under the
   Fourteenth Amendment. See, e.g., Goodyear Dunlop Tires Operations, S.A. v.
   Brown, 564 U.S. 915, 131 S. Ct. 2846 (2011); J. McIntyre Mach., Ltd. v.
   Nicastro, 564 U.S. 873, 131 S. Ct. 2780 (2011); Asahi Metal Indus. Co. v.
   Superior Ct. of Cal., 480 U.S. 102, 107 S. Ct. 1026 (1987). Thus, NYK can
   object to a federal court’s unwarranted exercise of personal jurisdiction to
   the same extent as a United States citizen.




           9
            The plaintiffs also rely on Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959,
   1981-83 (2020), to support their claim. That case, however, is inapt here because it
   addresses whether non-naturalized foreigners have due process rights to judicial review of
   immigration decisions where Congress did not statutorily provide such review. Id.




                                                 8
Case: 20-30382          Document: 00516434558                 Page: 9       Date Filed: 08/16/2022




                                            No. 20-30382
                                          c/w No. 20-30379

         B. Rule 4(k) is a procedural rule governing the territorial limits of
   service.
            Federal Rule of Civil Procedure 4(k)(2) states that, “[f]or a claim that
   arises under federal law, serving a summons . . . establishes personal
   jurisdiction over a defendant if:               (A) the defendant is not subject to
   jurisdiction in any state’s courts of general jurisdiction; and (B) exercising
   jurisdiction is consistent with the United States Constitution and laws.”
           Throughout their briefing, the plaintiffs present Rule 4(k)(2) as the
   substantive source of personal jurisdiction over NYK and contend that
   adopting the Fourteenth Amendment standard would render Rule 4(k)(2) a
   nullity. That rule-centric view obscures the purely constitutional nature of
   the personal jurisdiction question at issue here. Rule 4(k)(2) is a procedural
   rule governing the territorial limits of service.                   The text is expressly
   subservient to the constitutional limits of due process. The rule does not—
   and cannot—control the constitutional inquiry whether due process
   prohibits a court from exercising personal jurisdiction over the defendant in
   a given lawsuit.
           Today, personal jurisdiction is typically exercised through a summons
   to appear in court on pain of default. The valid exercise of jurisdiction
   through a summons requires (1) notice of the command and (2) amenability
   to the command. The notice requirement is procedural, and the amenability
   requirement is substantive.                 Historically, those requirements were
   inextricably intertwined because federal courts had jurisdiction over only
   defendants that voluntarily appeared or were personally served in the
   district.10 At the advent of the Federal Rules of Civil Procedure, the


           10
             Judiciary Act of 1789, ch. 20, § 11, 1 Stat. 73, 79 (“But no person shall be arrested
   in one district for trial in another, in any civil action before a circuit or district court. . . .
   And no civil suit shall be brought before either of said courts against an inhabitant of the




                                                   9
Case: 20-30382        Document: 00516434558              Page: 10        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   procedural limitations on proper notice were basically the same.11 See Fed.
   R. Civ. P. 4(f) (1938).
           In 1945, however, the Supreme Court made clear that due process
   permitted personal jurisdiction over a nonresident defendant as long as the
   defendant had “certain minimum contacts with [the forum] such that the
   maintenance of the suit does not offend ‘traditional notions of fair play and
   substantial justice.’”       Int’l Shoe Co. v. Washington, 326 U.S. 310, 316,
   66 S. Ct. 154, 158 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463,
   61 S. Ct. 339, 343 (1940)). After International Shoe, states began authorizing
   out-of-state service.12 Rule 4 was amended in 1963 to allow service outside
   the territorial limits of the state when authorized by state law.13 As the
   territorial scope of service expanded, the due process limitations on personal
   jurisdiction assumed greater independent significance. See, e.g., Burger King
   Corp. v. Rudzewicz, 471 U.S. 462, 105 S. Ct. 2174 (1985); Helicopteros
   Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 104 S. Ct. 1868 (1984);
   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 100 S. Ct. 559
   (1980); Kulko v. Superior Ct. of Cal., 436 U.S. 84, 98 S. Ct. 1690 (1978).




   United States, by any original process in any other district than that whereof he is an
   inhabitant, or in which he shall be found at the time of serving the writ . . . .”).
           11
             Fed. R. Civ. P. 4(f) advisory committee’s note (1937) (“This Rule enlarges
   to some extent the present rule as to where service may be made. It does not, however,
   enlarge the jurisdiction of the district courts.”).
           12
              Douglas D. McFarland, Dictum Run Wild: How Long-Arm Statutes Extended to the
   Limits of Due Process, 84 B.U. L. Rev. 491, 492-97 (2004) (discussing the rise of state long-
   arm statutes after International Shoe).
           13
              Fed. R. Civ. P. 4(f) advisory committee’s note (1963) (“The first sentence is
   amended to assure the effectiveness of service outside the territorial limits of the State in
   all the cases in which any of the rules authorize service beyond those boundaries.”).




                                                10
Case: 20-30382      Document: 00516434558           Page: 11     Date Filed: 08/16/2022




                                       No. 20-30382
                                     c/w No. 20-30379

            Then came the 1993 Amendments. Rule 4 was completely rewritten
   and what was Rule 4(f) became Rule 4(k).              Relevant here, the new
   Rule 4(k)(2), adopted in response to the Supreme Court’s decision in Omni
   Capital Int’l v. Rudolf Wolff & Co., 484 U.S. 97, 108 S. Ct. 404 (1987),
   assumed its current wording, although Rule 4(k) retained the old Rule 4(f)’s
   caption, “Territorial Limits of Effective Service.” Fed. R. Civ. P. 4(k).
            Notwithstanding the amendments, Rule 4(k) is still just a procedural
   rule about issuing summonses. By law, the Federal Rules of Civil Procedure
   cannot     “abridge,    enlarge     or   modify      any    substantive   right,”
   28 U.S.C. § 2072(b), and a rule expanding the scope of a court’s personal
   jurisdiction would modify a substantive right no less than a rule expanding
   subject matter jurisdiction.        Further, the Advisory Committee that
   recommended the 1993 Amendments recognized that “[t]here remain
   constitutional limitations on the exercise of territorial jurisdiction by federal
   courts over persons outside the United States.” Fed. R. Civ. P. 4(k)(2)
   advisory committee’s note to 1993 amendment. No doubt service of a
   summons under Rule 4(k)(2) establishes personal jurisdiction when
   procedurally authorized by the Federal Rules and consistent with the
   Constitution. But as the rule expresses, the efficacy of service remains
   subject to the constitutional question whether a defendant is amenable to
   jurisdiction. The plaintiffs’ consequentialist argument, that adopting a
   certain due process test for personal jurisdiction under the Fifth Amendment
   would render Rule 4(k)(2) a nullity, is textually and logically unsound.
          C. The Fifth Amendment due process test for personal
   jurisdiction mirrors the Fourteenth Amendment test.
            This brings us to the heart of the dispute: Determining what standard
   governs personal jurisdiction over defendants sued on federal claims in
   federal court under the Fifth Amendment Due Process Clause.




                                            11
Case: 20-30382       Document: 00516434558             Page: 12      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

           NYK contends that the Fifth Amendment due process test for
   personal jurisdiction parallels the Fourteenth Amendment test, except that
   the Fifth Amendment test looks at contacts with the United States as a whole
   rather than any one state. On this basis, NYK continues, the tried and true
   dichotomy between specific and general jurisdiction applies under the Fifth
   Amendment. Because the plaintiffs do not allege that their claims arise out
   of or relate to NYK’s contacts with the United States, NYK is amenable to
   the district court’s jurisdiction only under a general jurisdiction theory,
   which means NYK is amenable to jurisdiction if and only if its contacts are
   “so continuous and systematic as to render it essentially at home in the”
   relevant forum, the United States. Daimler AG v. Bauman, 571 U.S. 117, 139,
   134 S. Ct. 746, 761 (2014) (quoting Goodyear, 564 U.S. at 920, 131 S. Ct. at
   2851) (cleaned up).
           The plaintiffs and their amici14 key off their interpretation of
   Rule 4(k)(2) and contend that the Fifth and Fourteenth Amendment due
   process requirements are critically different.            They note first that the
   Supreme Court has expounded on the Fourteenth Amendment due process
   requirements for personal jurisdiction but has consistently reserved the Fifth
   Amendment question. Additionally, while principles of interstate federalism
   and individual liberty animate the Supreme Court’s Fourteenth Amendment
   personal jurisdiction jurisprudence, the Fifth Amendment focuses on the
   United States’ sovereign limits rather than the states’ reciprocal sovereign
   limits, rendering federalism immaterial. Because the Fifth Amendment is
   concerned with guaranteeing fairness for defendants rather than
   circumscribing state court jurisdiction, a distinct and more permissive
   standard is warranted. What is more, importing the Fourteenth Amendment


           14
           Professors Helen Hershkoff, Arthur R. Miller, Alan B. Morrison, John E. Sexton,
   and Adam N. Steinman filed an amicus curiae brief in this case supporting the plaintiffs.




                                              12
Case: 20-30382     Document: 00516434558         Page: 13     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   standards into the Fifth Amendment analysis would render Rule 4(k)(2)
   essentially nugatory. Finally, at a minimum, admiralty’s unique nature and
   history necessitate a distinct standard.
          In the plaintiffs’ view, the Fifth Amendment due process inquiry is
   simply whether a defendant, sued on a federal claim, was doing enough
   systematic and continuous business in the United States that it had fair notice
   it could be subjected to suit in federal courts. Their novel theory eschews the
   traditional distinction between general and specific personal jurisdiction and,
   more specifically, advocates against applying recent Supreme Court general
   jurisdiction cases like Daimler in favor of a barebones “continuous and
   systematic” standard articulated in International Shoe and allegedly applied
   heretofore in this court.
          In Fourteenth Amendment vernacular, the plaintiffs’ proposed
   personal jurisdiction test appears to dress a general jurisdiction theory in
   specific jurisdiction garb. But even if they argued that their claims must in
   some way be related to the foreign defendant’s continuous and systematic
   contacts with the United States, the “related” prong of their proposed Fifth
   Amendment personal jurisdiction test is toothless: If personal injury and
   wrongful death claims caused in foreign waters by a foreign logistics
   company’s chartered, foreign-registered vessel bound for a foreign country
   are sufficiently related to that corporation’s shipping-related contacts with
   the United States, then what isn’t? The plaintiffs’ conception of “related”
   goes far beyond the Fourteenth Amendment’s “arise out of or relate to”
   standard.
          We reject the plaintiffs’ theory and hold that the Fifth Amendment
   due process test for personal jurisdiction requires the same “minimum
   contacts” with the United States as the Fourteenth Amendment requires
   with a state. Both Due Process Clauses use the same language and serve the




                                         13
Case: 20-30382       Document: 00516434558              Page: 14       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   same purpose, protecting individual liberty by guaranteeing limits on
   personal jurisdiction. Every court that has considered this point agrees that
   the standards mirror each other. The plaintiffs’ rule-centric argument, that
   importing the Fourteenth Amendment standards into the Fifth Amendment
   context renders Rule 4(k)(2) a nullity, is unpersuasive and wrong. Finally,
   the plaintiffs misinterpret the law underlying their argument about admiralty
   law’s unique nature and history regarding jurisdiction over foreign
   defendants.
                   1. The Due Process Clauses.
           Limits on the scope of a court’s personal jurisdiction “flow[] not from
   Art. III, but from the Due Process Clause.” Ins. Corp. of Ir. v. Compagnie des
   Bauxites de Guinee, 456 U.S. 694, 702, 102 S. Ct. 2099, 2104 (1982). Both
   Due Process Clauses protect persons from the deprivation of “life, liberty, or
   property, without due process of law.” U.S. Const. amend. V; amend.
   XIV, § 1. The clauses differ only in that the Fifth Amendment Due Process
   Clause limits the federal government, while the Fourteenth Amendment Due
   Process Clause limits the states. Based on that dissimilarity, the plaintiffs
   contend that the Fourteenth Amendment Due Process Clause vindicates
   federalism principles that are irrelevant under the Fifth Amendment. No
   doubt federalism is immaterial under the Fifth Amendment, but the
   plaintiffs’ myopic emphasis on federalism misses the very core of due
   process.
           “Due process of law” traces its origins to the Great Charter of
   individual liberty, Magna Carta.15 Individual liberty is what the Supreme


           15
              Magna Carta guaranteed that “[n]o free man shall be taken, imprisoned,
   disseised, outlawed, banished, or in any way destroyed, nor will We proceed against or
   prosecute him, except by the lawful judgment of his peers and by the law of the land.” A.E.
   Dick Howard, Magna Carta Text and Commentary 45 (rev. ed. 1998). At




                                               14
Case: 20-30382        Document: 00516434558                Page: 15        Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

   Court emphasizes as the foundation of the personal jurisdiction requirement.
   That requirement “represents a restriction on judicial power not as a matter
   of sovereignty, but as a matter of individual liberty.” Ins. Corp. of Ir.,
   456 U.S. at 702, 102 S. Ct. at 2104; see also Nicastro, 564 U.S. at 899-900,
   131 S. Ct. at 2798 (Ginsburg, J., dissenting) (citing Ins. Corp. of Ir., 456 U.S.
   at 703 n.10, 102 S. Ct. at 2104 n.10); Burger King, 471 U.S. at 471-72,
   105 S. Ct. at 2181-82. International Shoe’s minimum contacts test secures
   defendants’ individual liberty by protecting them against (1) the concrete
   burden of “litigating in a distant or inconvenient forum,” World-Wide
   Volkswagen, 444 U.S. at 292, 100 S. Ct. at 564, and (2) the abstract burden of
   “submitting to the coercive power of a [forum] that may have little legitimate
   interest in the claims in question.” Bristol-Myers Squibb Co. v. Superior Ct. of
   Cal., 137 S. Ct. 1773, 1781 (2017). A forum’s “interest” in the litigation
   depends on, inter alia, the relationship among the defendant, the forum, and
   the litigation.
           To be sure, federalism concerns are central to the Supreme Court’s
   interpretation of the Fourteenth Amendment Due Process Clause.16 But
   “federalism” is a proxy for the abstract burden of a defendant’s submitting
   to the coercive power of a forum with little interest in the dispute. In
   Insurance Corp. of Ireland, the Supreme Court explained that the “restriction
   on state sovereign power described in World-Wide Volkswagen,” i.e., the
   “federalism” aspect of Fourteenth Amendment due process, “must be seen



   the time of the Fifth Amendment’s ratification, people universally understood “due
   process of law” to convey “the same meaning as the words ‘by the law of the land’” in
   Magna Carta. Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S. (18 How.) 272,
   276 (1856).
           16
            See, e.g. Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 592 U.S. ---, 141 S. Ct. 1017,
   1025, 1030 (2021); Bristol-Myers Squibb, 137 S. Ct. at 1780-81, 1788; World-Wide
   Volkswagen, 444 U.S. at 293-94, 100 S. Ct. at 565-66.




                                                 15
Case: 20-30382        Document: 00516434558               Page: 16       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   as ultimately a function of the individual liberty interest preserved by the Due
   Process Clause.” 456 U.S. at 702 n.10, 102 S. Ct. at 2104 n.10. Indeed, “if
   the federalism concept operated as an independent restriction on the
   sovereign power of the court, it would not be possible to waive the personal
   jurisdiction requirement”—an individual’s “actions cannot change the
   powers of sovereignty, although the individual can subject himself to powers
   from which he may otherwise be protected.” Id. In short, “federalism” is
   not the quintessence of the personal jurisdiction analysis under the
   Fourteenth Amendment Due Process Clause, it is a derivative concern.
           Further, an analogous “federalism” dynamic may arise in the Fifth
   Amendment context under the rubric of “international comity.”17 Just as a
   state court’s exercising coercive power over an out-of-state defendant
   offends Fourteenth Amendment due process when the relationship among
   the defendant, the state, and the litigation is insufficient, so, too, may a
   federal court’s exercising coercive power over a foreign non-resident
   defendant offend Fifth Amendment due process when the relationship
   among the defendant, the United States, and the litigation is insufficient.
   Either situation potentially infringes individual liberty, though the impact of
   foreign relations and national security surely can affect the United States’
   “sovereign reach” in ways irrelevant to this case.



           17
              Consider, for instance, the international comity concerns implicated in this case.
   Under the plaintiffs’ theory, virtually every foreign corporation with more than a nominal
   amount of business in the United States can be haled into federal court for any federal claim.
   Such a reading of the Due Process Clause would not “give[] a degree of predictability to
   the legal system” that would allow corporations to reasonably “structure their primary
   conduct with some minimum assurance as to where that conduct will and will not render
   them liable to suit.” World-Wide Volkswagen, 444 U.S. at 297, 100 S. Ct. at 567. Even if
   NYK were ultimately held amenable to federal court jurisdiction here, the same
   international comity concerns may warrant forum non conveniens dismissal—especially
   because concurrent litigation is pending in Japanese Courts.




                                                16
Case: 20-30382        Document: 00516434558              Page: 17        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

           In any event, the plaintiffs’ focus on “federalism” concerns in the
   Supreme Court’s Fourteenth Amendment jurisprudence is beside the point.
   Federalism concerns are germane to specific jurisdiction—not general
   jurisdiction, which is the only theory the plaintiffs advanced in the district
   court.18 “Federalism” cannot matter for general jurisdiction. If a corporate
   defendant is “at home” in the forum, by incorporation, principal place of
   business, or otherwise, that forum has “complete and irresistible”
   jurisdiction over it. J. Story, Commentaries on the Conflict
   of Laws 911-12, (3d ed. 1846); see also Daimler, 571 U.S. at 127, 134 S. Ct.
   at 754; Goodyear, 564 U.S. at 919, 131 S. Ct. at 2851; Helicopteros, 466 U.S. at
   414 n.9, 104 S. Ct. at 1872 n.9. Plaintiffs’ proffered “federalism” differences
   between the Fifth and Fourteenth Amendments are superfluous.
           Because the Due Process Clauses use the same language and
   guarantee individual liberty in the same way, it makes sense that the
   standards developed in the Fourteenth Amendment context must govern
   under the Fifth Amendment.
                  2. Courts all apply the Fourteenth Amendment “minimum
           contacts” standard in Fifth Amendment cases.
           This court and six other circuits apply Fourteenth Amendment due
   process analysis to determine personal jurisdiction in cases governed by the
   Fifth Amendment.




           18
              Compare Ford Motor Co., 141 S. Ct. at 1025, 1030 (raising “federalism” concerns
   in specific personal jurisdiction case) and Bristol-Myers Squibb, 137 S. Ct. at 1780-81, 1788
   (same) and World-Wide Volkswagen, 444 U.S. at 293-94, 100 S. Ct. at 565-66 (same) with
   Daimler, 571 U.S. 117, 134 S. Ct. 746 (failing to raise “federalism” concerns in general
   personal jurisdiction case); Goodyear, 564 U.S. 915, 131 S. Ct. 2846 (same); Helicopteros,
   466 U.S. 407, 104 S. Ct. 1868 (1984) (same). But see Daimler, 571 U.S. at 157, 134 S. Ct. at
   772 (Sotomayor, J., concurring in the judgment).




                                                17
Case: 20-30382        Document: 00516434558              Page: 18       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

           Every Fifth Circuit decision addressing the scope of contacts required
   for personal jurisdiction under the Fifth Amendment has applied the
   then-existing Fourteenth Amendment framework.19 Relatedly, this court’s
   Rule 4(k)(2) cases consistently recognize and invoke the general-specific
   jurisdiction dichotomy, which the plaintiffs dismiss as irrelevant to the Fifth
   Amendment.20 Paradigmatically, in Patterson, the court considered whether
   general jurisdiction existed over a foreign defendant on a federal claim based
   on its contacts with the United States as a whole. Patterson, 826 F.3d at 234.
   In finding insufficient contacts with the United States to support general
   jurisdiction, the court squarely relied on a then-recent Supreme Court
   decision founded on the Fourteenth Amendment. Id. (citing Daimler, 571
   U.S. 139, 134 S. Ct. at 761).
           In practice, this court has found that a foreign corporation’s contacts
   satisfy Fifth Amendment due process only in cases where the parties’ dispute
   arose out of or related to those United States contacts, that is, where specific
   jurisdiction existed.21 The Fifth Circuit has never found that a foreign




           19
             See, e.g., Patterson, 826 F.3d at 234 (relying on Fourteenth Amendment cases);
   Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 343-45 (5th Cir. 2002) (same); Adams v.
   Unione Mediterranea di Sicurta, 364 F.3d 646, 651-52 (5th Cir. 2004) (same).
           20
             See, e.g., Stutzman v. Rainbow Yacht Adventures Ltd., 265 F. App’x 402 (5th Cir.
   2008) (per curiam); Quick Techs., 313 F.3d at 343-45; Submersible Sys., Inc. v. Perforadora
   Cent., S.A. de C.V., 249 F.3d 413, 420 (5th Cir. 2001).
           21
              See Nagravision SA v. Gotech Int’l Tech. Ltd., 882 F.3d 494 (5th Cir. 2018)
   (approving personal jurisdiction over foreign defendants where plaintiffs alleged that
   defendants “use a network of servers located in various cities across . . . the United States
   to engage in the unauthorized distribution of Nagravision’s control words in violation of
   the DMCA and FCA”); Adams, 364 F.3d at 651-652 (finding sufficient contacts for
   personal jurisdiction where foreign defendant insured steel shipment to United States and
   “enabled prosecution of claims in the United States by providing claims agents and
   surveyors” in United States).




                                                18
Case: 20-30382        Document: 00516434558               Page: 19        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   corporation’s contacts with the United States alone supported general
   jurisdiction over unrelated lawsuits.22
           The plaintiffs’ reliance on Adams v. Unione Mediterranea di Scurta,
   364 F.3d 646 (5th Cir. 2004) is misplaced. This court determined that the
   defendant, an Italian insurer, had “continuous and systematic contacts with
   the United States as a whole.” Id. at 651-52. But the claims stemmed from a
   cargo insurance policy covering a shipment to the United States. Id. at 648.
   Adams represents a straightforward application of International Shoe’s
   specific jurisdiction principles.23 See Int’l Shoe, 326 U.S. at 317, 66 S. Ct. at



           22
            See, e.g., De Leon v. Shih Wei Navigation Co., 269 F. App’x 487, 490-91 (5th Cir.
   2008) (per curiam) (rejecting general personal jurisdiction theory); Stutzman,
   265 F. App’x at 403-04 (same); Submersible Sys., 249 F.3d at 420-21.
            Indeed, our research found no case accepting a general personal jurisdiction theory
   under the Fifth Amendment like what plaintiffs propose here. See, e.g., Doe v. Buratai,
   792 F. App’x 6, 9 (D.C. Cir. 2019) (per curiam); Morris ex rel. Or. Cascade Corp. v. Harley,
   720 F. App’x 326, 329 (9th Cir. 2017) (per curiam); Wolf v. Celebrity Cruises, Inc.,
   683 F. App’x 786, 793 (11th Cir. 2017) (per curiam); Schulman v. Inst. for Shipboard Educ.,
   624 F. App’x 1002, 1006 (11th Cir. 2015) (per curiam) (applying Daimler’s test to reject
   general personal jurisdiction under the Fifth Amendment); Abelesz v. OTP Bank, 692 F.3d
   638, 660 (7th Cir. 2012) (relying on Goodyear, 564 U.S. 915); Fraser v. Smith, 594 F.3d 842,
   850 (11th Cir. 2010); Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com. de Equip. Medico,
   563 F.3d 1285, 1297 (Fed. Cir. 2009); Porina v. Marward Shipping Co., 521 F.3d 122, 129
   (2d Cir. 2008); Saudi v. Northrop Grumman Corp., 427 F.3d 271, 276 (4th Cir. 2005); Saudi
   v. Acomarit Maritimes Servs., S.A., 114 F. App’x 449, 456 (3d Cir. 2004); Base Metal
   Trading, Ltd. v. OJSC “Novokuznetsky Aluminum Factory”, 283 F.3d 208, 215 (4th Cir.
   2002); United States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 620 (1st Cir. 2001); Consol. Dev.
   Corp. v. Sherritt, Inc., 216 F.3d 1286, 1292-93 (11th Cir. 2000).
           23
              In Daimler, the Supreme Court laid to rest the pervasive fallacy that International
   Shoe’s use of the words “continuous and systematic” describes the level of contacts
   necessary for exercising general personal jurisdiction. The Court explained that “the
   words ‘continuous and systematic’ were used in International Shoe to describe instances in
   which the exercise of specific jurisdiction would be appropriate.” Daimler, 571 U.S. at 138,
   134 S. Ct. at 761 (citing Int’l Shoe, 326 U.S. at 317, 66 S. Ct. at 159). The plaintiffs try to
   resuscitate that debunked notion.




                                                 19
Case: 20-30382        Document: 00516434558               Page: 20       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   159 (jurisdiction over a corporate defendant is proper “when the activities of
   the corporation [in the forum] have not only been continuous and systematic,
   but also give rise to the liabilities sued on” (emphasis added)).
           Furthermore, the Second, Sixth, Seventh, Eleventh, Federal, and
   D.C. Circuits all agree that no meaningful difference exists between the Fifth
   and Fourteenth Amendments’ minimum contacts analyses.24 In Livnat v.
   Palestinian Authority, 851 F.3d 45 (D.C. Cir. 2017), the court rejected the
   same federalism-based arguments urged here. The court pointed out that the
   Supreme Court instinctively relied on its Fourteenth Amendment personal
   jurisdiction jurisprudence when presented with an argument that asserting
   jurisdiction in a Foreign Sovereign Immunity Act case would violate the Fifth
   Amendment Due Process Clause.25 Id. at 54 (citing Republic of Argentina v.
   Weltover, Inc., 504 U.S. 607, 620, 112 S. Ct. 2160, 2169 (1992) (quoting
   Burger King, 471 U.S. at 475, 105 S. Ct. at 2183)). The court noted that every
   circuit to “expressly analyze[] whether the Fifth and Fourteenth
   Amendment standards differ” agreed “that there is no meaningful difference
   in the level of contacts required for personal jurisdiction.” Id. at 54-55
   (citations omitted). The court rejected the argument that the Fourteenth
   Amendment’s federalism concerns fundamentally differentiate it from the



           24
              Livnat v. Palestinian Auth., 851 F.3d 45, 54-55 (D.C. Cir. 2017); Waldman v.
   Palestine Liberation Org., 835 F.3d 317, 330 (2d Cir. 2016); Carrier Corp. v. Outokumpu Oyj,
   673 F.3d 430, 449 (6th Cir. 2012); Abelesz, 692 F.3d at 660; Oldfield v. Pueblo de Bahia Lora,
   S.A., 558 F.3d 1210, 1219 n.25 (11th Cir. 2009); Porina, 521 F.3d at 127-29; Deprenyl Animal
   Health, Inc. v. Univ. of Toronto Innovations Found., 297 F.3d 1343, 1350 (Fed. Cir. 2002).
           25
              To be sure, the defendants in that case only raised the personal-jurisdiction
   argument “as an aid in interpreting” FSIA’s direct-effect requirement. Republic of
   Argentina v. Weltover, Inc., 504 U.S. 607, 619 n.2, 112 S. Ct. 2160, 2169 n.2 (1992)
   (quotation omitted). But that in no way minimizes the significance of the fact that the
   Supreme Court’s first instinct, when presented with a question of Fifth Amendment
   personal jurisdiction, was to turn to its Fourteenth Amendment precedent.




                                                20
Case: 20-30382        Document: 00516434558               Page: 21        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   Fifth        Amendment        precisely      because       a    “‘vital’      purpose       of
   personal-jurisdiction standards is to ‘ensure[] fairness to the defendant’”
   and “protect ‘the sovereign concerns of other nations’ whose courts might
   otherwise adjudicate the claims.” Id. at 55 (quoting Stabilisierungsfonds Fur
   Wein v. Kaiser Stuhl Wine Distribs. Pty. Ltd., 647 F.2d 200, 203 n.4 (D.C. Cir.
   1981) (per curiam)). Such considerations “weigh at least as heavily in the
   Fifth Amendment context” as they do in the Fourteenth Amendment
   context. Id. And not insignificantly, the court notes that “[a]pplying
   consistent personal-jurisdiction standards under the Fifth and Fourteenth
   Amendments is . . . easier to administer.” Id. at 55-56.
           In the face of consistent authority from this and a large majority of the
   circuits, we decline to jury rig a novel personal jurisdiction test under the
   Fifth Amendment. We are not encouraged to do so because the Supreme
   Court has occasionally reserved deciding the question whether “the Fifth
   Amendment imposes the same restrictions on the exercise of personal
   jurisdiction by a federal court” as does the Fourteenth Amendment on state
   courts.26 See Bristol-Myers Squibb, 137 S. Ct. at 1784; Nicastro, 564 U.S. at
   885, 131 S. Ct. at 2790; Omni Capital, 484 U.S. at 102 n.5, 108 S. Ct. at 408
   n.5; Asahi, 480 U.S. at 113 n.*. Most recently, members of the Court seemed
   uncertain about the tried and true Fourteenth Amendment standards. See
   Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1032-33 (2021)
   (Alito, J., concurring); Id. at 1034-35, 1038 (Gorsuch, J., concurring). Far be


           26
               It appears that the Court reserved only the predicate question whether it is
   appropriate under the Fifth Amendment to consider “national contacts, rather than . . . the
   contacts between the defendant and the State in which the federal court sits.” Asahi,
   480 U.S. at 113 n.* (emphasis added); see also Bristol-Myers Squibb, 137 S. Ct. at 1784 (citing
   Omni Capital, 484 U.S. at 102, n.5, which cites Asahi); Nicastro, 564 U.S. at 885, 131 S. Ct.
   at 2790 (citing Asahi, 480 U.S. at 113 n.*) (plurality); Omni Capital, 484 U.S. at 102 n.5,
   108 S. Ct. at 408 n.5 (citing Asahi, 480 U.S. at 113 n.*). No one here disputes the
   applicability of national contacts under the Fifth Amendment.




                                                 21
Case: 20-30382        Document: 00516434558               Page: 22        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   it for this lower court to muddy the waters further on a critical issue that
   precedes litigation in every federal court.
                    3. Rule 4(k)(2) is not rendered a nullity.
           To support their proposed test, the plaintiffs contend that employing
   Fourteenth Amendment personal jurisdiction standards in the Fifth
   Amendment context renders Rule 4(k)(2) a nullity.27 The argument is both
   unpersuasive and belied by a formidable body of precedent.
           As already explained, Rule 4(k)(2) is a procedural rule governing the
   territorial limits of effective service. The Fifth Amendment due process
   limitations on a federal court’s exercising jurisdiction over a foreign
   defendant exist independently of Rule 4(k)(2) and are indeed contemplated
   by the Rule itself. Rendering an interpretation of the Fifth Amendment based
   on the effects that choice has on Rule 4(k)(2) would let the procedural tail
   wag the constitutional dog.
           More important, courts are routinely employing Fourteenth
   Amendment personal jurisdiction standards in the Fifth Amendment
   context, yet Rule 4(k)(2) cases involving specific personal jurisdiction have
   arisen and continue to arise with regularity. See, e.g., CGC Holding Co. v.
   Hutchens, 974 F.3d 1201 (10th Cir. 2020); Compania de Inversiones
   Mercantiles, S.A. v. Grupo Cementos de Chihuahua S.A.B. de C.V., 970 F.3d
   1269 (10th Cir. 2020); Plixer Int’l, Inc. v. Scrutinizer GmbH, 905 F.3d 1 (1st


           27
              Although the plaintiffs do not say so explicitly, perhaps their argument is that
   adopting Daimler’s “at home” requirement would render Rule 4(k)(2) inapplicable in
   general personal jurisdiction cases. That might be true. But even so, it is hardly troubling
   that federal courts can rarely, if ever, exercise personal jurisdiction over foreign defendants
   in cases raising claims that do not “arise out of or relate to” their contacts with the United
   States. Cf. Daimler, 571 U.S. at 140-42, 134 S. Ct. at 762-63 (chastising Ninth Circuit for
   failing to give heed to the “risks to international comity its expansive view of general
   jurisdiction posed”).




                                                 22
Case: 20-30382     Document: 00516434558          Page: 23     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   Cir. 2018); M-I Drilling Fluids UK Ltd. v. Dynamic Air Ltda., 890 F.3d 995
   (Fed. Cir. 2018); Adams, 364 F.3d 646; ISI Int’l, Inc. v. Borden Ladner Gervais
   LLP, 256 F.3d 548 (7th Cir. 2001). The plaintiffs’ rhetoric fades in the face
   of reality.
                 4. No admiralty law exception exists.
           At a minimum, the plaintiffs contend, this case warrants a
   more-indulgent personal jurisdiction standard because it involves admiralty
   claims and admiralty is special. Admiralty, they point out, is uniquely a
   creature of federal common law in addition to state and federal statutory law.
   Admiralty’s broad jurisdiction has been described as extending “to all acts
   and torts done upon the high seas, and within the ebb and flow of the sea.”
   2 Joseph Story, Commentaries on the Constitution of
   the United States 450, § 1665 (4th ed. 1873). Indeed, in no other
   context do courts “have complete jurisdiction over suits . . . between
   foreigners.” Langnes v. Green, 282 U.S. 531, 544, 51 S. Ct. 243, 248 (1931).
           The Fifth Circuit has long claimed expertise in and appreciation for
   admiralty’s tradition and peculiar jurisprudence, but shibboleths cannot
   carry the plaintiffs’ argument. In fact, there is no textual support in the Fifth
   Amendment for the plaintiffs’ proffered distinction and no case law favoring
   their theory. About an admiralty “exception” to principles of personal
   jurisdiction, no more need be said: The Due Process Clauses contain no
   exception.
           Further, plaintiffs’ historical argument misunderstands The
   Belgenland, 114 U.S. 355, 5 S. Ct. 860 (1885), on which they principally rely.
   In that case, a federal court adjudicated a dispute arising out of a collision on
   the high seas between a Norwegian ship and a Belgian ship. 114 U.S. at 356-
   58, 5 S. Ct. at 860-61. The federal courts exercised in rem jurisdiction over
   the foreign ship, jurisdiction obtained because a U.S. marshal arrested the




                                          23
Case: 20-30382        Document: 00516434558              Page: 24       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   vessel at port in the federal court’s district. 114 U.S. at 356, 5 S. Ct. at 860.
   Because a court’s jurisdiction over a ship arrested in its own district is
   unassailable, personal jurisdiction there was a nonissue. Cf. Burnham v.
   Superior Ct. of Cal., 495 U.S. 604, 619, 110 S. Ct. 2105, 2115 (1990) (plurality)
   (concluding that “jurisdiction based on physical presence alone constitutes
   due process because it is one of the continuing traditions of our legal system
   that define the due process standard of ‘traditional notions of fair play and
   substantial justice’”).28 The plaintiffs have confused personal jurisdiction
   with subject matter jurisdiction, which the Supreme Court discussed in The
   Belgenland. In sum, the plaintiffs’ proposed admiralty-exclusive extension of
   due process standards for personal jurisdiction standard is all wet.
           D. NYK is not amenable to jurisdiction in this dispute.
           The foregoing discussion explains why the standards governing
   personal jurisdiction are essentially the same under the Fifth and Fourteenth
   Amendment Due Process Clauses. For federal claims filed in federal courts,
   of course, the relevant minimum contacts are those with the entire United
   States, not a forum state. The Fifth Amendment Due Process Clause
   immunizes a non-resident, non-consenting defendant against a federal
   court’s jurisdiction unless that defendant has “certain minimum contacts
   with [the United States] such that the maintenance of the suit does not offend
   ‘traditional notions of fair play and substantial justice.’” Int’l Shoe, 326 U.S.
   at 316, 66 S. Ct. at 158. Whether a defendant has “minimum contacts” with
   a forum depends on the nature and extent of “the defendant’s relationship
   to the forum.”         Bristol-Myers, 137 S. Ct. at 1779.           The focus on the


           28
             It is true that Pennoyer v. Neff, 95 U.S. 714 (1877), preceded The Belgenland by a
   few years and was the first case in which the Supreme Court linked personal jurisdiction
   with due process. As explained above, however, the latter case did not impinge on
   Pennoyer’s analysis.




                                               24
Case: 20-30382        Document: 00516434558               Page: 25        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   defendant’s relationship with the forum underlies the general-specific
   jurisdiction dichotomy. See Goodyear, 564 U.S. at 919, 131 S. Ct. 2851.
           General jurisdiction is the sole avenue for exercising jurisdiction over
   NYK here, because that is the only theory argued to the district court.29
   General jurisdiction extends to “any and all” claims against the defendant
   concerning events and conduct anywhere in the world. Id. But that breadth
   comes with a reciprocal limit: “Only a select ‘set of affiliations with a forum’
   will expose a defendant to such sweeping jurisdiction.” Ford Motor Co.,
   141 S. Ct. at 1024 (quoting Daimler, 571 U.S. at 137, 134 S. Ct. at 760).
   Normally, a corporation is “at home” in its “place of incorporation and
   principal place of business.” Daimler, 571 U.S. at 137, 134 S. Ct. at 760. But
   in an “exceptional case . . . a corporation’s operations in a forum other than
   its formal place of incorporation or principal place of business may be so
   substantial and of such a nature as to render the corporation at home in [the
   United States].” Id. at 139 n.19.
           Exercising general jurisdiction over NYK does not comport with its
   Fifth Amendment due process rights.                       NYK is incorporated and
   headquartered in Japan. As a result, exercising general jurisdiction over
   NYK would require that its contacts with the United States “be so
   substantial and of such a nature to render [it] at home” in the United States.
   Daimler, 571 U.S. at 139 n.19, 134 S. Ct. at 761 n.19. Perkins v. Benguet
   Consolidated Mining Co., 342 U.S. 437, 72 S. Ct. 413 (1952) remains the
   lodestar for such exceptional circumstances. In Perkins, the defendant,



           29
              In the district court, the plaintiffs made clear that they did “not contend that the
   Court has specific jurisdiction over NYK,” rather, they asserted that the court “has general
   jurisdiction over NYK.” To the extent plaintiffs contend for the first time in this court that
   the district court could exercise specific jurisdiction over NYK, their argument is waived.
   FDIC v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994).




                                                 25
Case: 20-30382        Document: 00516434558              Page: 26        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   Benguet, was a Filipino corporation that operated gold and silver mines in the
   Philippines. Id. at 439. During World War II, Benguet’s president relocated
   to Ohio and ran the company’s operations from there. Id. at 447-48. Ohio
   state courts could exercise jurisdiction over Benguet because “Ohio was the
   corporation’s principal, if temporary, place of business.” Keeton v. Hustler
   Mag., Inc., 465 U.S. 770, 780 n.11, 104 S. Ct. 1473, 1481 n.11 (1984).
           Not so with NYK and the United States. No doubt NYK’s contacts
   with the United States are, in absolute terms, substantial. NYK ships call on
   at least fifty U.S. ports, and NYK even dedicates several ships exclusively to
   delivering cars between Japan and the United States. At one time, it operated
   twenty-seven shipping terminals and six air-cargo terminals in the United
   States.30 Overall, its North American entities generate about $1.47 billion in
   consolidated revenue every year.31
           But determining whether a defendant’s contacts are “so substantial
   and of such a nature as to render the corporation at home” in the forum is an
   inherently comparative inquiry. Daimler, 571 U.S. at 139 nn.19, 20, 134 S. Ct.
   at 761-62 nn.19, 20. And comparatively, NYK’s contacts with the United
   States comprise only a minor portion of its worldwide contacts. As the
   district court recognized: “All of NYK Line’s high-level decision-making
   takes place in Japan, and port calls made to the United States represent just
   six to eight percent of all port calls made by NYK Line worldwide.


           30
              NYK Group, Fact Book I 2017, 13-15 (Apr. 28, 2017),
   https://www.nyk.com/english/ir/library/fact/first/2017/__icsFiles/afieldfile/2019/10/
   17/2017_factbook01_all.pdf (last visited Oct. 23, 2021).
           31
              The plaintiffs also draw attention to the fact that NYK often litigates in federal
   court, pointing out that, over the last decade, NYK has filed at least thirty lawsuits in
   federal district courts, and that over thirty lawsuits were filed against NYK in federal
   district courts. That a particular corporate defendant frequently litigates in a forum’s
   courts also has no bearing on whether that defendant is essentially “at home” in the forum.




                                                26
Case: 20-30382     Document: 00516434558         Page: 27     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   Furthermore, NYK Line’s American employees represent less than 1.5
   percent of all [its] employees.” Therefore, the United States is hardly “the
   center of [NYK’s] activities” or a “surrogate for [NYK’s] place of
   incorporation or head office.” Daimler, 571 U.S. at 130 n.8, 134 S. Ct. at 756
   n.8. The district court’s determinations are not clearly erroneous, nor did it
   apply the law incorrectly. Accordingly, NYK is not amenable to the general
   jurisdiction of American courts despite its contacts with the United States.
                               IV. Conclusion
          Seventy-six years ago, Justice Frankfurter opined that “[t]o suppose
   that ‘due process of law’ meant one thing in the Fifth Amendment and
   another in the Fourteenth is too frivolous to require elaborate rejection.”
   Malinski v. New York, 324 U.S. 401, 415 (1945) (Frankfurter, J., concurring).
   After considerable elaboration, this court confirms his intuition. We reject
   the plaintiffs’ invitation to craft an atextual, novel, and unprecedented Fifth
   Amendment personal jurisdiction standard. Under the Supreme Court’s
   reigning test for personal jurisdiction, the district court’s well-reasoned
   judgment absolving NYK from appearing in federal court is AFFIRMED.




                                         27
Case: 20-30382     Document: 00516434558          Page: 28     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   James C. Ho, Circuit Judge, joined by Costa, Circuit Judge, concurring:
          The Fifth Amendment provides that no person may be “deprived of
   life, liberty, or property, without due process of law.” U.S. Const. amend.
   V. Everyone agrees that this language applies only to the federal government,
   and that that’s why we have the Fourteenth Amendment—to ensure that the
   states too may not “deprive any person of life, liberty, or property, without
   due process of law.” U.S. Const. amend. XIV.
          There’s no denying the textual parallel between the Fifth and
   Fourteenth Amendments. That’s why the majority today understandably
   construes “due process of law” to mean the same thing under the Fifth and
   Fourteenth Amendments alike.
          Moreover, that approach is not only sensible as a textual matter—it
   also makes for a simpler body of federal constitutional law. Our legal system
   is already complex enough for litigants and lawyers, without additionally
   forcing people to navigate two distinct bodies of federal constitutional rights,
   depending on who’s on the right side of the “v.”
          Accordingly, the majority reasonably holds—as has every other
   circuit to have addressed the issue—that, when faced with a Fifth
   Amendment question concerning personal jurisdiction, we apply Fourteenth
   Amendment precedent governing personal jurisdiction.
          The lead dissent responds that the meaning of words can change over
   time. See post, at 43–44, 63 (Elrod, J., dissenting). As it correctly notes, the
   Fifth Amendment was ratified in 1791—while the Fourteenth Amendment
   was not ratified until 1868, three quarters of a century later. So the lead
   dissent suggests that, whatever “due process” may have meant in 1868,
   fidelity to original public meaning requires us to separately inquire whether
   “due process” may have meant something different in 1791.




                                         28
Case: 20-30382     Document: 00516434558          Page: 29     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

          That’s fair enough, as an intellectual matter. But in fairness to the
   majority, the lead dissent does not point to a single Supreme Court decision
   holding that we should interpret Fifth Amendment due process differently
   from Fourteenth Amendment due process.
          It simply says that the Supreme Court has reserved the issue. See post,
   at 43 (Elrod, J., dissenting) (citing French v. Barber Asphalt Pav. Co., 181 U.S.
   324, 328 (1901)). For example, it points out that a majority of the Supreme
   Court once noted the possibility that a situation “may arise” in which it
   “may be proper” to construe the Fifth and Fourteenth Amendments
   differently. French, 181 U.S. at 328.
          But French was issued before the Court embraced the doctrine of
   incorporation. I write separately to explain how the Supreme Court’s
   approach to incorporation is hard to square as a logical matter with the lead
   dissent’s theory of linguistic drift under the Due Process Clause.
                                           I.
          Under the doctrine of incorporation, the Supreme Court has
   repeatedly held that we should interpret the Due Process Clause of the
   Fourteenth Amendment coextensively with a number of the provisions
   contained in the Bill of Rights. As a result, when it comes to rights that are
   incorporated against the states by the Due Process Clause, we apply the same
   body of law to the states that we do to the federal government.
          The Supreme Court most recently reaffirmed these principles in the
   context of the Second Amendment right to keep and bear arms. Like the
   Fifth Amendment, “[t]he Second Amendment was adopted in 1791; the
   Fourteenth in 1868.” N.Y. State Rifle & Pistol Ass’n, Inc. v. Bruen, _ U.S. _,
   _ (2022). “For decades, the Supreme Court has referred to the Second
   Amendment as a fundamental civil right, comparable to other provisions of
   the Bill of Rights.” Mance v. Sessions, 896 F.3d 390, 398 (5th Cir. 2018) (Ho,




                                           29
Case: 20-30382      Document: 00516434558          Page: 30      Date Filed: 08/16/2022




                                      No. 20-30382
                                    c/w No. 20-30379

   J., dissenting from denial of rehearing en banc) (citing, e.g., Johnson v.
   Eisentrager, 339 U.S. 763, 784 (1950)).
          Yet everyone agrees that the Second Amendment, like the Fifth
   Amendment, applies only to the federal government—hence the Fourteenth
   Amendment, which the Supreme Court has interpreted to apply fundamental
   rights like the Second Amendment to the states. See McDonald v. City of
   Chicago, 561 U.S. 742 (2010).
          But if the Second Amendment is just like the Fifth Amendment—
   because both provisions precede the ratification of the Fourteenth
   Amendment by 77 years—does that mean that the right to keep and bear arms
   might apply differently to the United States than to the several states?
          The Supreme Court has repeatedly held that the answer is no: “Bill
   of Rights protections” like the Second Amendment must “be enforced
   against the States under the Fourteenth Amendment according to the same
   standards that protect those personal rights against federal encroachment.”
   McDonald, 561 U.S. at 765 (cleaned up) (emphasis added). See also N.Y. State
   Rifle, _ U.S. at _ (same).
          There is, to be sure, a “scholarly debate” over whether courts should
   look to “the prevailing understanding of an individual right when the
   Fourteenth Amendment was ratified in 1868” or “the public understanding
   of the right when the Bill of Rights was adopted in 1791” when determining
   the scope of constitutional rights. Id. at _.
          But the Supreme Court has held on numerous occasions that, whether
   we define the right as it existed in 1791 or in 1868, the right is the same against
   the federal government and the states alike. “[W]e have made clear that
   individual rights enumerated in the Bill of Rights and made applicable against
   the States through the Fourteenth Amendment have the same scope as against
   the Federal Government.” Id. (emphasis added).




                                           30
Case: 20-30382       Document: 00516434558             Page: 31      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

           The Court cited several examples where it has taken that approach.
   See, e.g., Ramos v. Louisiana, 590 U.S. _, _ (2020) (“This Court has long
   explained . . . that incorporated provisions of the Bill of Rights bear the same
   content when asserted against States as they do when asserted against the
   federal government.”) (emphasis added); Timbs v. Indiana, 586 U.S. _, _
   (2019) (“[I]f a Bill of Rights protection is incorporated, there is no daylight
   between the federal and state conduct it prohibits or requires.”) (emphasis
   added); Malloy v. Hogan, 378 U.S. 1, 10–11 (1964) (“The Court thus has
   rejected the notion that the Fourteenth Amendment applies to the States
   only a watered-down, subjective version of the individual guarantees of the
   Bill of Rights.”) (quotations omitted).
           To this list of examples, I’ll add one more. The Court has decided
   various challenges to state abortion laws—including the partial birth abortion
   law that it held unconstitutional in Stenberg v. Carhart, 530 U.S. 914 (2000).
   In Gonzales v. Carhart, 550 U.S. 124 (2007), the Court addressed a
   constitutional objection to the federal Partial Birth Abortion Act.
           Tellingly, the United States government did not even try to defend—
   and the Court did not uphold—the federal Partial Birth Abortion Act on the
   ground that Fifth Amendment due process is different from Fourteenth
   Amendment due process. Not a single justice even flagged it as a potential
   issue. Justice Thomas wrote separately to reaffirm his longstanding view that
   “the Court’s abortion jurisprudence . . . has no basis in the Constitution”
   without attempting to draw any distinction between the Fifth and Fourteenth
   Amendments (as well as to ask, without deciding, whether the Act is allowed
   under the Commerce Clause). Id. at 168–69 (Thomas, J., concurring).1


           1
            Nor was the argument presented by any of the parties in Carhart. The argument
   was made only by amicus, and only in the court of appeals, which rejected the argument on
   the merits. See Carhart v. Gonzales, 413 F.3d 791, 795 n.2 (8th Cir. 2005) (“One amicus




                                              31
Case: 20-30382       Document: 00516434558             Page: 32      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

                                             II.
           I see logical difficulties in squaring the dissenters’ theory of linguistic
   drift with the Supreme Court’s longstanding incorporation jurisprudence.
           To be sure, I’m all for following the text and original understanding of
   the Constitution to the maximum extent permitted by a faithful reading of
   Supreme Court precedent, as I’ve repeatedly noted. See, e.g., Williams v.
   Taylor Seidenbach, Inc., 958 F.3d 341, 350 (5th Cir. 2020) (en banc) (Ho, J.,
   concurring); Texas v. Rettig, 993 F.3d 408, 409, 417–18 (5th Cir. 2021) (Ho,
   J., dissenting from denial of rehearing en banc); Williams v. Homeland Ins.
   Co., 18 F.4th 806, 818–19 (5th Cir. 2021) (Ho, J., concurring).                    And
   reasonable minds can debate in good faith the Supreme Court’s personal
   jurisdiction precedent, and ask whether it is faithful to the original
   understanding of the Constitution. Cf. Ford Motor Co. v. Mont. Eighth Jud.
   Dist. Ct., 592 U.S. _, _ & n.2 (2021) (Gorsuch, J., concurring) (citing
   differing views).
           But the members of this court all agree that fidelity to Supreme Court
   precedent must trump fidelity to text and original public meaning. And that
   means reading precedent faithfully. “Lower court judges don’t have license
   to adopt a cramped reading of a case in order to functionally overrule it.”
   NLRB v. Int’l Ass’n of Bridge, Structural, Ornamental, & Reinforcing Iron
   Workers, Local 229, AFL-CIO, 974 F.3d 1106, 1116 (9th Cir. 2020) (Bumatay,
   J., dissenting from denial of rehearing en banc) (quotations omitted). See also



   suggests Stenberg does not control because that case was decided under the Fourteenth
   Amendment, which, of course, does not apply to the federal government. While Stenberg
   was indeed a Fourteenth Amendment case, the Due Process Clause of the Fifth
   Amendment is textually identical to the Due Process Clause of the Fourteenth
   Amendment, and both proscribe virtually identical governmental conduct.”) (citing
   Malloy, 378 U.S. at 8). The amicus declined to reprise the argument in the Supreme Court.




                                              32
Case: 20-30382      Document: 00516434558          Page: 33      Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   Josh Blackman, Originalism and Stare Decisis in the Lower Courts, 13 NYU
   J.L. & Liberty 44, 51 (2019) (“Of course, judges can always draw razor-
   thin distinctions and contend that a particular issue is not governed by a non-
   originalist precedent. But judges should resist this temptation.”). “[L]ogic
   [may] demand[] that we extend an [allegedly] atextual body of precedent in
   order to preserve rationality or consistency in the law.” Williams, 18 F.4th
   at 821 (Ho, J., concurring).
            Under the doctrine of incorporation, the Supreme Court has
   repeatedly instructed that we must interpret the Due Process Clause of the
   Fourteenth Amendment coextensively with various provisions of the Bill of
   Rights. And therein lies the logical challenge I see with the dissent’s
   proposed framework. For if we accept the dissenters’ theory of linguistic
   drift when it comes to due process, logic would presumably require that we
   entertain the possibility of linguistic drift in every aspect of due process.
            For example, what does the First Amendment require when it comes
   to the states? Well, we know the First Amendment might have meant one
   thing in 1791, but something quite different in 1868. And so too with the
   Second Amendment, the Fourth Amendment, the Eighth Amendment, and
   so on.
            So presumably the dissenters would apply a different body of First
   Amendment law, Second Amendment law, and so on, to the states as
   opposed to the federal government, in recognition of the possibility of
   linguistic drift between 1791 and 1868.
            But we don’t do that. Because the Supreme Court has told us we can’t
   do that—most recently, in N.Y. State Rifle.
            And that’s the logical problem I see with the dissent’s approach. If
   Supreme Court precedent requires us to apply the same standard of “due
   process” to the states and the federal government when it comes to other




                                           33
Case: 20-30382     Document: 00516434558         Page: 34    Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   constitutional rights like the First and Second Amendments, what’s the logic
   in applying different standards when it comes to due process itself?
          If we’re being principled about linguistic drift, we presumably
   wouldn’t limit it to just the Fifth Amendment—or just the Due Process
   Clause of the Fifth Amendment. We would either allow for linguistic drift
   with respect to every provision of the Bill of Rights—or to none of them.
          To my mind, logical fidelity to Supreme Court precedent would seem
   to suggest that the answer must be none.
                                        III.
          In response, the lead dissent says that “due process” is different
   inasmuch as, unlike the incorporated provisions, it’s actually codified in the
   text of the Fourteenth Amendment. See post, at 45–46 n.4 (Elrod, J.,
   dissenting).
          That’s obviously true as far as it goes: due process explicitly appears
   in the text of the Fourteenth Amendment, while the incorporated provisions
   are implicit in due process by operation of Supreme Court precedent.
          But why should that matter? The dissent doesn’t explain. And it’s
   hard to understand, especially considering that Supreme Court precedent
   essentially directs us to act as if the words of the First Amendment, the
   Second Amendment, and so on appear alongside the Due Process Clause in
   the Fourteenth Amendment. See, e.g., McDonald, 561 U.S. at 791 (“[A]
   provision of the Bill of Rights that protects a right that is fundamental from
   an American perspective applies equally to the Federal Government and the
   States. We therefore hold that the Due Process Clause of the Fourteenth
   Amendment incorporates the Second Amendment.”) (citation omitted).
          Moreover, the dissent’s logic, if anything, gets things exactly
   backwards. The Fifth and Fourteenth Amendment Due Process Clauses use




                                         34
Case: 20-30382     Document: 00516434558          Page: 35     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   the same words—and so that’s the reason we should apply different
   standards? It’s a curious way to split the baby.
          Nor do I understand what the dissent hopes to accomplish by drawing
   a distinction between “reverse” versus “plain-vanilla” incorporation. See
   post, at 45 n.4 (Elrod, J., dissenting). I’ll just sum things up this way:
   Everyone agrees that both the federal government and the states are subject
   to due process. And everyone agrees that this includes not only due process
   qua due process, but also various other provisions in the Bill of Rights. The
   only disagreement is whether we should apply the same legal standards under
   various provisions in the Bill of Rights—except for “due process” itself. If
   there’s a case for applying one body of law when it comes to all the provisions
   that due process incorporates, but two bodies of law when it comes to due
   process itself, I’m not sure what it is, and I’m not sure that the dissenters
   have made it.
                                         IV.
          As for Judge Oldham’s solo dissent, I’ll begin by noting where we
   substantially agree. Like me, Judge Oldham makes clear that he does not
   endorse the lead dissent’s theory of linguistic drift. See post, at 101 (Oldham,
   J., dissenting). Like me, Judge Oldham does not say that there are two
   distinct bodies of due process law, one that governs the states and another
   that governs the federal government. Rather, he suggests that “none of the
   personal-jurisdiction limits—for any government, state or federal—come
   from the Fifth or Fourteenth Amendments,” but rather, “[t]hey instead
   come from the common law.” Id. at 102–03 n.1.
          So we agree that there is one body of due process law, not two. Here’s
   where we part company, then: If we’re agreed that there’s only a single body
   of due process law, then I don’t see how we can ignore Supreme Court
   precedent under Fourteenth Amendment due process in a case involving




                                         35
Case: 20-30382     Document: 00516434558          Page: 36     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   Fifth Amendment due process. And that’s where my reference to the
   doctrine of incorporation comes in.
          Judge Oldham dismisses my invocation of the incorporation doctrine
   on the ground that that is a doctrine of substantive due process—whereas
   this is a personal jurisdiction case, which implicates procedural due process.
   See id. at 102. He makes the same observation about the judicially-created
   right to abortion examined in Carhart. See id. at 103.
          He’s of course entirely right that both the incorporation doctrine
   generally, and abortion in particular, are creatures of substantive due process.
   But I don’t see why the substantive/procedural due process distinction
   should make any difference here.
          To explain why, let me first summarize his core argument. It proceeds
   like this:    “The Supreme Court has confessed that its Fourteenth
   Amendment personal jurisdiction precedents do not rest on original public
   meaning.” Id. at 102. Accordingly, he concludes, as originalists, we’re
   allowed to ignore that body of law, which applies only to states, when it comes
   to Fifth Amendment cases, which involve the federal government. Id.
          My response is that that is the opposite of what we do under the
   doctrine of incorporation—where we apply the same body of law to the states
   and the federal government.
          It’s also the opposite of what happened in Carhart. Just like the
   Court’s personal jurisdiction precedents, the Supreme Court’s abortion
   precedents “do not rest on original public meaning” (at least not before
   Dobbs). Id. Yet, as I point out, the federal government did not even bother
   to argue in Carhart that it can ignore the Court’s Fourteenth Amendment
   abortion law when it comes to Fifth Amendment cases.




                                         36
Case: 20-30382     Document: 00516434558          Page: 37     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

          Yes, those examples come from substantive due process—whereas
   this case involves procedural due process. But I’m not sure why we would
   apply one approach to precedent in substantive due process cases (follow the
   14th when it comes to the 5th), and precisely the opposite approach to
   precedent in procedural due process cases (ignore the 14th when it comes to
   the 5th). I would have thought that our duty to be faithful to Supreme Court
   precedent doesn’t wax and wane depending on which underlying body of law
   the precedent entails.
          Finally, in a footnote, Judge Oldham notes that the Supreme Court
   has repeatedly declined to address the question of divergence in personal
   jurisdiction cases even after it started incorporating various other provisions.
   See id. at 103 n.2. Again, that’s true, I just don’t know what it proves. The
   Supreme Court ordinarily does not weigh in on issues absent a circuit split.
   And here, there is none—every circuit to have addressed the issue has
   rejected the theory of divergence when it comes to personal jurisdiction.
                                          V.
          One final concern before I close: Embracing the linguistic drift theory
   urged by the lead dissent would involve an additional layer of complication—
   the launching of an unprecedented second body of substantive federal
   constitutional law.
          Of course, if text and original understanding compel complexity, then
   complexity we shall give. But all things equal, we should endeavor to make
   the law simpler, not more byzantine.
          Perhaps the Supreme Court will someday switch gears and embrace
   the dissent’s view that due process under the Fifth Amendment is indeed
   different from due process under the Fourteenth Amendment. Perhaps the
   Court will one day hold that fidelity to text and original public meaning




                                          37
Case: 20-30382     Document: 00516434558         Page: 38     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   necessitates the complexity of developing two distinct bodies of federal
   constitutional rights—one against the feds and one against the states.
          But until then, I will stick with the simplicity of the approach adopted
   by the majority of my colleagues—not to mention all of the circuits that have
   previously addressed the issue. I concur.




                                         38
Case: 20-30382       Document: 00516434558              Page: 39      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   Jennifer Walker Elrod, Circuit Judge, joined by Graves,
   Higginson, Willett, and Oldham, Circuit Judges, dissenting:*
           The majority today holds that the Fifth Amendment’s Due Process
   Clause “immunizes” from suit in federal court a multinational corporation
   with extensive business dealings in the United States and which litigates here
   frequently as a plaintiff. Defendant–Appellee Nippon Yusen Kabushiki
   Kaisha (“NYK”), an international shipping conglomerate, calls regularly on
   American ports, operates numerous shipping terminals here, and reaps
   hundreds of millions of dollars in annual revenue in so doing. In the course
   of its substantial business here, NYK has invoked the power of our federal
   courts to protect its rights as a plaintiff over seventy-five times. But today, the
   en banc court holds that it would “offend ‘traditional notions of fair play and
   substantial justice’” for injured United States servicemen and bereaved
   military families to sue NYK in United States federal court.
           Today’s result is as needless as it is confounding: The majority
   opinion fails to prove—as a matter of the Fifth Amendment’s text, history,
   and structure—the existence of a principled limit on Congress’s ability to
   authorize federal courts’ personal jurisdiction over a foreign defendant.
   Relying entirely on inapposite Fourteenth Amendment precedent, the
   majority opinion arrives at a conclusion that will nullify Federal Rule of Civil
   Procedure 4(k)(2) in most of its applications, crush the chances of American
   terror victims seeking recovery in federal court, and, quite anomalously,
   afford foreign civil defendants greater due process protection than foreign
   criminal defendants.




           *
             Judge Higginson joins Part VI of this opinion. Judge Oldham joins Parts II.B and
   VI of this opinion.




                                              39
Case: 20-30382     Document: 00516434558          Page: 40     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

          Because the Fifth Amendment’s Due Process Clause does not shield
   NYK from suit in United States federal court, I would hold that the district
   court has personal jurisdiction in this case. I respectfully dissent.
                                          I.
          The ACX Crystal, a foreign cargo ship, crashed into the U.S.S.
   Fitzgerald, a U.S. Navy destroyer, in Japanese waters. Seven sailors were
   killed. Forty were injured. Seeking damages under admiralty law and the
   Death on the High Seas Act, the bereaved and injured sued NYK, the foreign
   shipping company that chartered the vessel, in federal court.
          In both cases consolidated before us on appeal, NYK sought and the
   district court granted dismissal for lack of personal jurisdiction. The injured
   Navy sailors and bereaved families appealed. They argued that the Fifth
   rather than Fourteenth Amendment governed the extent of federal courts’
   personal jurisdiction over foreign defendants pursuant to Federal Rule of
   Civil Procedure 4(k)(2). And the Supreme Court’s Fourteenth Amendment
   personal jurisdiction precedents, they argued cogently, neither bind us nor
   should be imported into the Fifth Amendment context.
          Bound by a prior panel opinion, Patterson v. Aker Solutions, Inc., 826
   F.3d 231 (5th Cir. 2016), this court affirmed, in keeping with the rule of
   orderliness. Douglass v. Nippon Yusen Kabushiki Kaisha, 996 F.3d 289, 297–
   300 (5th Cir. 2021). Without discussion of the relevant differences between
   the Constitution’s due process clauses, Patterson had applied recent Supreme
   Court precedents from the Fourteenth Amendment context to a Fifth
   Amendment case. Patterson, 826 F.3d at 234. The panel in this case noted
   that it was constrained to do the same. But it added that, absent Patterson,
   plaintiffs–appellants’ position was “persuasive,” and indeed, “ha[d] merit.”
   Douglass, 996 F.3d at 293–97.




                                          40
Case: 20-30382     Document: 00516434558          Page: 41     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

          Two panel members specially concurred. Id. at 300–02 (Elrod, J.,
   joined by Willett, J., specially concurring). The concurrence “agree[d] with
   the majority opinion that the case would be decided differently if we were not
   bound by Patterson,” and called all hands on deck to reevaluate our
   precedent. Id. Several important considerations counseled in favor of
   “apply[ing] a jurisdictional framework that distinguishes between Fifth
   Amendment and Fourteenth Amendment due process standards.” Id. at
   301. For one thing, “the federalism concerns that animate the Supreme
   Court’s jurisprudence on the jurisdictional limitations of the Fourteenth
   Amendment’s Due Process Clause are irrelevant in the Fifth Amendment
   context.” Id. We further warned against “imposing restraints on federal
   courts’ exercise of personal jurisdiction (and . . . Congress’s ability to
   authorize jurisdiction by statute) beyond what the Constitution requires.”
   Id. With these concerns in mind, we invited the court to take a different tack
   en banc.
          The full court accepted our invitation to reconsider the propriety of
   applying the Supreme Court’s Fourteenth Amendment precedents in the
   Fifth Amendment context. But today the majority opinion declines to chart
   a new course, leaving our precedent at sea and the plaintiffs high and dry.
                                          II.
          What does the Due Process Clause of the Fifth Amendment have to
   say about personal jurisdiction?
          Our circuit’s precedents are awash with confusion: On the one hand,
   we have made clear that the Fifth Amendment—and not the Fourteenth
   Amendment—governs due process challenges to federal courts’ exercise of
   jurisdiction over foreign defendants pursuant to Rule 4(k)(2). See, e.g.,
   Submersible Sys., Inc. v. Perforadora Cent., S.A. de C.V., 249 F.3d 413, 420 (5th
   Cir. 2001) (“The due process required in federal cases governed by Rule




                                          41
Case: 20-30382      Document: 00516434558       Page: 42    Date Filed: 08/16/2022




                                   No. 20-30382
                                 c/w No. 20-30379

   4(k)(2) is measured with reference to the Fifth Amendment, rather than the
   Fourteenth Amendment.”). On the other hand, our Rule 4(k)(2) personal
   jurisdiction cases have generally tracked Supreme Court case law from the
   Fourteenth Amendment context. See, e.g., Adams v. Unione Mediterranea Di
   Sicurta, 364 F.3d 646, 652 (5th Cir. 2004) (citing Fourteenth Amendment
   precedent including Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
   U.S. 408 (1984), and World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286
   (1980)); Patterson, 826 F.3d at 234 (applying Daimler AG v. Bauman, 571 U.S.
   117 (2014)).
          Left entirely unexplained is why we have silently imported Fourteenth
   Amendment jurisprudence into our Fifth Amendment cases. We have
   assumed, without argument, that the Fifth and Fourteenth Amendment Due
   Process Clauses operate in exactly the same manner vis-à-vis personal
   jurisdiction. See, e.g., Patterson, 826 F.3d at 234 (providing no explanation
   for the case’s application of the latest Fourteenth Amendment precedents
   from the Supreme Court in ruling on a Fifth Amendment question); World
   Tanker Carriers Corp. v. M/V Ya Mawlaya, 99 F.3d 717, 723–24 (5th Cir.
   1996) (applying, without explanation, the “now familiar [Fourteenth
   Amendment] minimum contacts analysis” in a Rule 4(k)(2) personal
   jurisdiction case, without even mentioning the Fifth Amendment once). But
   this unspoken assumption is unsound. The Fifth Amendment does not
   merely carry Fourteenth Amendment ballast. It has its own text, history, and
   structural implications. Its Due Process Clause need not parrot what the
   Supreme Court has said about the Fourteenth’s.
          Perhaps our court has considered the relationship between the Fifth
   and Fourteenth Amendment Due Process Clauses too obvious to require
   argument.      The majority opinion implies as much with its concluding
   quotation from Justice Frankfurter’s solo concurrence in Malinski v. New
   York, 324 U.S. 401 (1945): “To suppose that ‘due process of law’ meant one



                                        42
Case: 20-30382       Document: 00516434558              Page: 43      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   thing in the Fifth Amendment and another in the Fourteenth is too frivolous
   to require elaborate rejection.” Id. at 415 (Frankfurter, J., concurring); ante
   at 27. A six-justice majority of the Supreme Court, however, has taken a
   different view, writing: “[A]s the[] [Fifth and Fourteenth Amendments]
   were ingrafted upon the Constitution at different times and in widely
   different circumstances of our national life, it may be that questions may arise
   in which different constructions and applications of their provisions may be
   proper.” French v. Barber Asphalt Pav. Co., 181 U.S. 324, 328 (1901);1 see also
   Wight v. Davidson, 181 U.S. 371, 384 (1901) (“[I]t by no means necessarily
   follows that a long and consistent construction put upon the 5th Amendment
   [Due Process Clause] . . . is to be deemed overruled by a decision concerning
   the operation of the 14th Amendment as controlling state legislation.”);
   Carroll v. Greenwich Ins. Co. of N.Y., 199 U.S. 401, 410 (1905) (Holmes, J.)
   (refusing to “affirm that in no instance could a distinction [between the
   amendments] be taken”).
           The relationship between the amendments’ Due Process Clauses and
   the limits of federal courts’ personal jurisdiction clearly merits “considerable
   elaboration.” Ante at 27. Far from frivolous, this thorny topic has launched
   more than a few law review articles.2 Indeed, the latest originalist scholarship
   strongly suggests that “‘due process of law’ has undergone linguistic drift.”
   Max Crema & Lawrence B. Solum, The Original Meaning of “Due Process of


           1
           Contra French, 181 U.S. at 355 (Harlan, J., dissenting) (“[D]ue process of law
   cannot mean one thing under the 5th Amendment and another thing under the 14th
   Amendment, the words used being the same in each amendment.”).
           2
              For just a small sampling, see generally, e.g., Stephen E. Sachs, The Unlimited
   Jurisdiction of the Federal Courts, 106 Va. L. Rev. 1703 (2020); Jonathan Remy Nash,
   National Personal Jurisdiction, 68 Emory L.J. 509 (2019); Wendy Perdue, Aliens, the
   Internet, and “Purposeful Availment”: A Reassessment of Fifth Amendment Limits on Personal
   Jurisdiction, 98 Nw. U. L. Rev. 455 (2004); see also Stephen E. Sachs, Pennoyer Was Right,
   95 Tex. L. Rev. 1249 (2017).




                                              43
Case: 20-30382        Document: 00516434558              Page: 44       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   Law” in the Fifth Amendment, 108 Va. L. Rev. 447, 453 (2022). That is, “its
   meaning has changed since the First Congress proposed [the Fifth
   Amendment] for ratification” in 1789, and before the 39th Congress
   proposed the Fourteenth Amendment in 1866.                        Id. at 453, 461–524
   (examining a wide array of primary sources and conducting rigorous
   historical and corpus-linguistics analysis). Thus, it is quite reasonable to
   think that the original public meaning of the Fifth Amendment’s Due Process
   Clause diverges from the Fourteenth Amendment’s as it bears upon personal
   jurisdiction—particularly given the interstate-federalism principles baked
   into the Fourteenth Amendment.3
           The Supreme Court itself has specifically flagged and repeatedly
   reserved the question before us for another day. See, e.g., Bristol-Myers Squibb
   Co. v. Sup. Ct. of Cal., S.F. Cnty., 137 S. Ct. 1773, 1783–84 (2017) (“[S]ince
   our decision concerns the due process limits on the exercise of specific
   jurisdiction by a State, we leave open the question whether the Fifth
   Amendment imposes the same restrictions on the exercise of personal


           3
               The concurring opinion readily acknowledges the theoretical possibility of
   linguistic drift over time. Ante at 28 (Ho, J., concurring). Although my concurring
   colleague comes to a different conclusion, he recognizes that it is “fair enough, as an
   intellectual matter” to account for linguistic drift in discerning constitutional provisions’
   original public meanings. Id. at 29. Our disagreement flows not from our judicial
   philosophies but from our divergent good-faith readings of Supreme Court precedent. See,
   e.g., infra n.4.
            Relatedly, the concurring opinion expresses an additional concern that this theory
   of linguistic drift would introduce “an additional layer of complication” in federal
   constitutional law—and “all things equal, we should endeavor to make the law simpler, not
   more byzantine.” Ante at 37 (Ho, J., concurring) (emphasis added). We ought not opt for
   Occam over originalism. The concurring opinion agrees. Id. (“Of course, if text and
   original understanding compel complexity, then complexity we shall give.”). But ceteris
   paribus, simplicity would weigh in favor of fewer limits on personal jurisdiction, not more.
   And that simpler result aligns with the original meaning of the Fifth Amendment’s Due
   Process Clause. See infra n.35.




                                                44
Case: 20-30382        Document: 00516434558                Page: 45        Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

   jurisdiction by a federal court.”); J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S.
   873, 885 (2011) (plurality op.) (noting that it was unnecessary “to address . . .
   any constitutional concerns that might be attendant” to more expansive
   federal court exercises of personal jurisdiction over foreign defendants); post
   at 96 (Higginson, J., dissenting).4


           4
             See also, e.g., Omni Cap. Int’l, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 102
   n.5 (1987) (stating that the Court had no occasion to address the Fifth Amendment’s
   applicability to personal jurisdiction); Asahi Metal Indus. Co. v. Superior Ct. of Cal., Solano
   Cnty., 480 U.S. 102, 113 n.* (1987) (same).
            In the face of the Supreme Court’s repeated reservation of this question for a future
   case, the concurring opinion claims that the Court has already answered it. Ante at 29–31
   (Ho, J., concurring). It has not.
            The concurrence first relies on the Court’s statements about incorporation
   doctrine. The argument seems to go like this: (A) the Supreme Court has held that
   “incorporated provisions of the Bill of Rights bear the same content when asserted against
   States as they do when asserted against the federal government,” id. at 31 (quoting Ramos
   v. Louisiana, 140 S. Ct. 1390, 1397 (2020) (emphasis omitted)); (B) the Fourteenth
   Amendment’s Due Process Clause incorporates the Fifth Amendment’s Due Process
   Clause against the states; thus, the concurrence concludes, (C) any Fifth Amendment
   rights vis-à-vis personal jurisdiction must “bear the same content” as those under the
   Fourteenth Amendment’s Due Process Clause, id. at 29–31.
            There are at least two problems with this argument. First, it turns incorporation
   doctrine upside-down. This case is actually about reverse incorporation—that is, reading
   (newer) Fourteenth Amendment jurisprudence into the (older) Fifth Amendment Due
   Process Clause, rather than vice versa. And none of the concurrence’s plain-vanilla
   incorporation cases suggest we must—or even should—transplant the Supreme Court’s
   personal jurisdiction doctrine from the Fourteenth Amendment into the Fifth
   Amendment. Second, it is hardly obvious that the Fifth Amendment’s Due Process Clause
   is “just like” the Second Amendment or any other provision in the Bill of Rights vis-à-vis
   incorporation. Id. at 30. With due process, the Amenders did something special: they gave
   the Fourteenth Amendment its own Due Process Clause. So, the Fifth Amendment’s Due
   Process Clause never needed to be “incorporated” through the Fourteenth Amendment’s
   Due Process Clause. The former never needed to pass through the latter’s lens to be
   refracted against the states. The Fourteenth Amendment’s Due Process Clause already
   applied to the states directly. For that reason, it does not follow that the scope of the rights
   protected by the two clauses must bear the same content. Incidentally, this also explains
   why linguistic drift is relevant only to the Fifth Amendment context—and thus why we




                                                 45
Case: 20-30382        Document: 00516434558               Page: 46       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

           In my view, it is precisely our duty as an inferior court to percolate the
   arguments raised by this novel constitutional issue for eventual Supreme
   Court review. Cf. Dep’t of Homeland Sec. v. New York, 140 S. Ct. 599, 600
   (2020) (Gorsuch, J., concurring in grant of stay) (noting that the percolation
   “process that permits the airing of competing views . . . aids this Court’s own
   decisionmaking process”); Box v. Planned Parenthood of Ind. & Ky., Inc., 139
   S. Ct. 1780, 1784 (2019) (Thomas, J., concurring) (“[F]urther percolation
   may assist our review of [an] issue of first impression . . . .”). We are asked
   in this case to interpret the Fifth Amendment’s Due Process Clause with
   respect to federal court personal jurisdiction—a question of first impression
   that the Supreme Court has repeatedly declined to answer. And when we are
   called to interpret a constitutional provision without on-point Supreme
   Court guidance, we should look first to the Constitution’s text, history, and
   structure before we borrow freely from adjacent Supreme Court
   jurisprudence.5


   would not “apply a different body of First Amendment law, Second Amendment law, and
   so on, to the states as opposed to the federal government.” See id. at 33.
            In support of its view, the concurring opinion also points to Gonzales v. Carhart,
   550 U.S. 124 (2007), where the Court upheld a federal-law abortion restriction without
   considering whether the Fifth Amendment’s Due Process Clause creates a different
   framework than the Fourteenth Amendment’s when it comes to abortion jurisprudence.
   See ante at 31 (Ho, J., concurring). Carhart is wholly inapposite. No scholar, litigant, or
   jurist had offered any plausible reason to think that the original public meaning of the Fifth
   and Fourteenth Amendments differed as to the permissibility of abortion restrictions. Here
   by contrast, as multiple scholars have explained in detail, the Fifth and Fourteenth
   Amendments had distinct original understandings when it came to the jurisdictional
   restrictions they imposed on federal and state courts, respectively. See, e.g., Sachs,
   Unlimited Jurisdiction, supra, at 1708–09, 1710–27. The non-discussion of an irrelevant
   question in an unrelated case does not prevent us from reaching the right answer to a
   constitutional question that the Supreme Court has expressly left open.
           5
             Cf. Antonin Scalia, Common Law Courts in a Civil-Law System in A Matter of
   Interpretation 39 (1997) (disapprovingly describing constitutional analysis that takes as its
   “starting point” Supreme Court case law and thus removes from focus the Constitution’s




                                                46
Case: 20-30382       Document: 00516434558              Page: 47       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

           We are bound to apply controlling law as it stands. In this case, there
   is no controlling Supreme Court precedent. What controls is the Fifth
   Amendment Due Process Clause. If the en banc majority is convinced that
   the Fifth Amendment Due Process Clause, as originally understood, imposes
   the same set of jurisdictional rules that the Supreme Court has decreed
   pursuant to the Fourteenth Amendment, then it bears the burden of proving
   that with reference to the Fifth Amendment’s text, history, and structure.
   The majority opinion has made no such effort. See ante at 7 n.8. It fails to
   meet its burden from the very get-go.6 Indeed, the majority opinion could



   “original text and understanding”); Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S.
   Ct. 1017, 1036 n.2 (2021) (Gorsuch, J., concurring in the judgment) (indicating that “the
   right question” to be asking in Fourteenth Amendment personal jurisdiction context is
   “what the Constitution as originally understood requires”).
            Both parties in this case ask us to take as our “starting point” Supreme Court
   personal jurisdiction case law from the Fourteenth Amendment context. Appellees
   vigorously contend that Fourteenth Amendment personal jurisdiction case law,
   particularly Daimler, 571 U.S. 117, controls our interpretation of the Fifth Amendment’s
   Due Process Clause in this case. Meanwhile, appellants argue that Fourteenth Amendment
   case law does not bind us in the Fifth Amendment context; but they nonetheless ask us to
   kick off our analysis with International Shoe Co. v. Washington, 326 U.S. 310 (1945), while
   refraining from relying on its progeny. I disagree with both approaches because both start
   not with the Fifth Amendment but with inapplicable Fourteenth Amendment case law.
            Thus, I agree with the majority opinion that we ought to “reject the plaintiffs’
   invitation to craft an atextual, novel, and unprecedented Fifth Amendment personal
   jurisdiction standard” that is not founded upon the amendment’s original understanding.
   Ante at 27. But, as I explain in this dissent, we also ought to reject NYK’s invitation to
   calcify our current Fifth Amendment precedents, which erroneously import Fourteenth
   Amendment Supreme Court jurisprudence.
           6
             The majority opinion’s footnoted response to this dissent is unresponsive on this
   score: Lacking Supreme Court case law restricting federal courts’ exercise of personal
   jurisdiction under the Fifth Amendment, NYK must convince us, as a matter of text,
   history, and structure, that the Fifth Amendment’s Due Process Clause merely mimes the
   Fourteenth’s as to personal jurisdiction. But NYK has made no such argument, and nor
   has the majority opinion. See ante at 7 n.8.




                                               47
Case: 20-30382        Document: 00516434558               Page: 48       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379



            In fact, the majority opinion expressly refuses to engage with the contrary
   arguments presented in this dissent, declining to address anything but “the exact arguments
   raised by the plaintiffs.” Id. (emphasis added). Respectfully, I do not think our approach
   should be so blinkered. Of course we take cases as they are presented to us, but that does
   not mean that we must parrot parties’ “exact” views in our opinions. Our duty is to resolve
   the appeal correctly and offer our independent explanation of the bases for our decision. See
   United States v. Brace, 145 F.3d 247, 267 (5th Cir. 1998) (en banc) (DeMoss, J.,
   dissenting) (“To refrain from independent analysis is to abdicate the essential function of
   judging. . . . Just as we do not abdicate our judicial responsibilities and blindly accept the
   parties’ stipulations, neither do we don blinders and confine our consideration to those
   legal doctrines that are presented by the parties.”).
            More to the point, however, plaintiffs-appellants themselves raised all the
   arguments necessary to succeed here on appeal: Although neither they nor their amici
   ground their proposed ‘national contacts’ test in the original understanding of the Fifth
   Amendment, they did argue—quite correctly—that Fifth Amendment personal
   jurisdiction standards are not dictated by Fourteenth Amendment jurisprudence. See
   Appellants’ En Banc Br. 18–20, 18 n.5 (citing, inter alia, Sachs, Unlimited Jurisdiction,
   supra, and early nineteenth-century cases Picquet v. Swan, 19 F. Cas. 609 (C.C.D. Mass.
   1828) and Toland v. Sprague, 37 U.S. 300 (13 Pet.), 327 (1838)); En Banc Oral Argument at
   25:20–25:57 (noting but not relying upon originalist scholarship to fashion a middle-ground
   ‘national contacts’ test); id. at 58:12–58:53 (“It’s also important to understand that there
   is considerable originalist scholarship that the Fifth Amendment does not address personal
   jurisdiction. I mentioned the Stephen Sachs article, he’s actually written several articles to
   that effect.”).
            That being the case, the onus was on NYK to persuade us that we should continue
   to use Fourteenth Amendment jurisprudence to cast light on the Fifth Amendment and
   restrict the constitutional applicability of Rule 4(k)(2). Cf. Baldwin v. Missouri, 281 U.S.
   586, 599 (1930) (“As this Court has often held, the burden rests upon him who assails a
   statute to establish its unconstitutionality.”); Brown v. Maryland, 25 U.S. (12 Wheat.) 419,
   436–37 (1827) (“It has been truly said, that the presumption is in favour of every legislative
   act, and that the whole burthen of proof lies on him who denies its constitutionality.”). In
   my view, NYK has failed to do so. And, without a reason to affirm the district court’s
   restrictive view of its ability to exercise personal jurisdiction under the Fifth Amendment’s
   Due Process Clause, we should overrule our misguided precedents in this area and reverse
   the district court’s dismissal for lack of jurisdiction.
           The majority opinion further suggests that this dissent fails on its own terms
   because Congress has not acted to extend federal court jurisdiction. See ante at 7 n.8; infra
   section II.B. Not so. Rule 4(k)(2), promulgated and enacted pursuant to the Rules
   Enabling Act with Congress’s imprimatur, plainly supports personal jurisdiction here. See
   Fed. R. Civ. P. 4(k)(2); 28 U.S.C. §§ 2071–2077; id. §§ 2074, 2075 (providing Congress




                                                48
Case: 20-30382        Document: 00516434558              Page: 49       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   not meet its burden if it tried. The text, history, and structural implications
   of the Fifth Amendment Due Process Clause suggest that its original public
   meaning imposed few (if any) barriers to federal court personal jurisdiction.
                                               A.
           First, the text. The Fifth Amendment Due Process Clause provides:
   “No person shall be . . . deprived of life, liberty, or property, without due
   process of law[.]” U.S. Const. amend. V. This provision, Justice Joseph
   Story explained in 1833, draws upon “the language of magna charta, ‘nec
   super eum ibimus, nec super eum mittimus, nisi per legale judicium parium
   suorum, vel per legem terrae,’ neither will we pass upon him, or condemn him,
   but by the lawful judgment of his peers, or by the law of the land.”7 3 Joseph
   Story, Commentaries on the Constitution of the United States § 1783
   (Hillard, Gray, & Co. 1833). Citing the renowned seventeenth century
   English jurist Lord Coke, Alexander Hamilton wrote in 1784 that “[i]f we
   enquire what is meant by the law of the land, the best commentators will tell
   us, that it means due process of law, that is, by indictment or presentment of good
   and lawful men, and trial and conviction in consequence.”                      Alexander
   Hamilton, A Letter from Phocion to the Considerate Citizens of New York (Jan.
   1784), reprinted in 3 The Papers of Alexander Hamilton 485, 485–86 (Harold
   C. Syrett & Jacob E. Cooke eds., 1962) (emphasis in original) (referring to




   with a statutory window of at least seven months to reject, modify, or defer any proposed
   rule, after which period proposed rules take effect with Congressional approval).
           7
             Up until about a century ago, the predominant spelling of the Great Charter was
   “Magna Charta,” pronounced the same as it is today (with a hard -k- sound). See Bryan A.
   Garner, A Magna Carta Style Guide, 101 A.B.A. J. 26, 26 (2015). In an “astonishingly swift
   reversal of linguistic fortune,” English speakers in the twentieth century began spelling it
   “Magna Carta,” at least in part because of pervasive mispronunciation with a -ch-
   sound. See id.




                                               49
Case: 20-30382        Document: 00516434558              Page: 50       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   2 Edward Coke, Institutes of the Lawes of England 50 (1642)).8 Indeed, the
   relationship between “law of the land” and “due process of law” antedates
   Lord Coke’s magisterial interpretation of Magna Carta by nearly three
   centuries.9
           Over the course of almost six centuries between the signing of Magna
   Carta in 1215 and the American Founding in the late eighteenth century, the
   related phrases “law of the land” and “due process of law” came to signify
   the procedural protections of the English positive law.10                     Sir William



           8
             Justice Story also cited Lord Coke in making the broader assertion that “per legem
   terrae (by the law of the land) mean[s] by due process of law.” See Story, supra, at § 1783;
   Crema & Solum, supra, at 516–24 (arguing that Justice Story may have misread Lord Coke
   in conflating the broader legal expression “law of the land” with its narrower subset “due
   process of law”). Mid-nineteenth century cases began to adopt Justice Story’s broad
   equation of “law of the land” with “due process of law.” See, e.g., Den ex dem. Murray v.
   Hoboken Land & Imp. Co., 59 U.S. (18 How.) 272, 276 (1855) (“The words, ‘due process of
   law,’ were undoubtedly intended to convey the same meaning as the words, ‘by the law of
   the land,’ in Magna Charta.” (citing, inter alia, Lord Coke)). But, as Hamilton’s “Letter
   from Phocion” illustrates, the Founding generation understood “law of the land” to
   encompass both “due process of law” (i.e., indictment, presentment, service of the proper
   writ) and civil and criminal procedure more generally (i.e., motions practice, trial). See
   Crema & Solum, supra, at 504–06. Thus, “due process of law,” as originally understood
   at the time that the Fifth Amendment was proposed and ratified, likely had a narrower
   meaning than it came to have by the time the Fourteenth Amendment was proposed and
   ratified. See also infra section II.C.1.
           9
              See 28 Edw. 3, c. 3 (1354) (Eng.) (implementing Magna Carta’s thirty-ninth
   chapter and using “due Process of the Law” (albeit in law French) in place of “law of the
   land”). Note that Magna Carta’s chapter divisions were only standardized in the
   eighteenth century by Sir William Blackstone. On Blackstone’s numbering system, the ‘per
   legem terrae’ chapter is thirty-nine in the original 1215 Magna Carta, and twenty-nine in the
   1225 issue, which is also frequently cited.
           10
             See Ryan C. Williams, The One and Only Substantive Due Process Clause, 120 Yale
   L.J. 408, 428–34 (2010) (“[A]n eighteenth-century reader well-versed in English law
   would likely have understood both the law of the land and due process of law to require
   only compliance with duly enacted positive law . . . .”); Murray’s Lessee v. Hoboken Land &
   Improvement Co., 59 U.S. (18 How.) 272, 276 (1856) (“‘[D]ue process of law’ generally




                                                50
Case: 20-30382        Document: 00516434558                Page: 51        Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

   Blackstone, for instance—another renowned English jurist whose work, like
   Coke’s, deeply influenced American legal thought—wrote of “the
   affirmative acts of parliament wherein justice is directed to be done according
   to the law of the land,” and noted that the law of the land “depends not upon
   the arbitrary will of any judge; but is permanent, fixed, and unchangeable,
   unless by authority of parliament.” 1 William Blackstone, Commentaries *141–
   42 (emphasis added).
           An early eighteenth-century case, Regina v. Paty (1704) 92 Eng. Rep.
   232 (Q.B.), exemplified the prevailing conception of due process in the years
   leading up to the American Founding. Petitioners in that case sought habeas
   corpus, having been jailed on a warrant issued by the speaker of the House of
   Commons for allegedly breaching parliamentary privilege. Id. at 232–33.
   They argued that their incarceration violated Magna Carta’s assurance that
   “no man ought to be taken or imprisoned but by the law of the land.” Id. at
   233 (reporting petitioners’ objections). Three of the four justices hearing the
   case denied the petitioners’ claim. Id. at 232–33 (Gould, J.), 233–35 (Powys,
   J.), 235–36 (Powell, J.). As reported, Justice Powys addressed petitioners’
   argument as follows:
           [T]o this I answer, that lex terrae is not confined to the common
           law, but takes in all the other laws, which are in force in this
           realm; as the civil and canon law, &c. and among the rest, the
           Lex Parliamenti. By the 28 Ed. 3, c. 3, there the words lex terrae,
           which are used in Mag. Char. are explained by the words, due
           process of law; and the meaning of the statute is, that all
           commitments must be by a legal authority. And the law of
           Parliament is as much a law as any; nay, if there be any
           superiority, this is a superior law.



   implies and includes actor, reus, judex, regular allegations, opportunity to answer, and a trial
   according to some settled course of judicial proceedings . . . .”).




                                                 51
Case: 20-30382       Document: 00516434558              Page: 52       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   Id. at 234 (emphasis added). The sole dissenting justice, Chief Justice Holt,
   did not disagree with this premise; he disagreed only as to the legal status of
   the House of Commons warrant in question. Id. at 236–37 (Holt, C.J.,
   dissenting). Thus, the Queen’s Bench was unanimous as to this central
   point: Magna Carta’s guarantee of due process did not extrinsically constrain
   the legislative process. It required only that legal deprivation be preceded by
   lawful process, in keeping with the common law or duly enacted legislation.11
           Early American colonists quickly transplanted this deeply rooted
   English legal tradition in their own governing documents. Using variations
   on the longstanding phrases “law of the land” and “due process of law,” the
   colonists brought with them the legal soil of their forebears in their first
   charters and declarations of rights.12 The same language carried over into


           11
               Some fifty years earlier, in another English case, a habeas corpus petitioner
   similarly invoked the “29th chapter of Magna Carta” and its statutory complement (42
   Edw. 3, c. 3) against the Parliamentary warrant on which he had been arrested, asserting
   that he had “been proceeded against not according to the law of the land.” Case of Captain
   Streater, 5 How. St. Tr. 366, 374–86 (1653); see also supra n.9 (explaining Magna Carta’s
   chapter-numbering conventions). The judge in that case was perhaps even less impressed
   with the argument than the Queen’s Bench in Paty’s Case: “[Petitioner’s counsel] says,
   The parliament hath not the power to alter the laws. Why, they have the legislative power,
   and may alter and order in such sort as they please; they may daily. . . . It is strange a
   counsellor should say this.” Captain Streater, 5 How. St. Tr. at 386. “[I]n all justice, an
   inferior court cannot controul what the Parliament does. . . . We must submit to the
   legislative power . . . .” Id.
           12
              See, e.g., The New York Charter of Liberties and Privileges ¶ 13 (1683) (“Noe
   freeman shall be taken and imprisoned or be disseized of his Freehold or Libertye or Free
   Customes or be outlawed or Exiled or any other wayes destroyed nor shall be passed upon
   adjudged or condemned But by the Lawfull Judgment of his peers and by the Law of this
   province.” (emphasis added)); An Act Declaring What Are the Rights and Priviledges, of
   His Majesty’s Subjects, Inhabiting Within this Province of East New Jersey (1698) (using
   both “laws of this Province” and “due course of law”).
          Quite recently, two scholars have suggested that three interrelated legal phrases
   stemming from Magna Carta and six subsequent Edwardian statutes—“law of the land,”
   “course of law,” and “due process of law”—were in use during the Founding era and




                                               52
Case: 20-30382         Document: 00516434558                Page: 53       Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

   state constitutions,13 the Northwest Ordinance,14 and eventually, the Fifth
   Amendment to the federal Constitution.15



   generally understood to mean somewhat different things: “law of the land” referred most
   broadly to the English positive law; “course of law” meant legal procedure; and “due
   process of law” referred rather narrowly to the appropriate “process”—that is, “‘writs or
   precepts that go forth’ from a court” by which “[g]overnment officials . . . issue orders,
   impose obligations, or grant rights.” See Crema & Solum, supra, at 461–525; id. at 465
   (quoting Process, 2 Timothy Cunningham, A New and Complete Law-Dictionary (London,
   1765)).
           13
               See, e.g., Md. Const. of 1776, Declaration and Charter of Rights, art. 21 (“That
   no freeman ought to be taken, or imprisoned, or disseized of his freehold, liberties, or
   privileges, or outlawed, or exiled, or in any manner destroyed, or deprived of his life, liberty,
   or property, but by the lawful judgment of his peers, or by the law of the land.”); N.Y.
   Const. of 1777, art. XIII (“[N]o member of this state shall be disfranchised, or deprived of
   any the rights or privileges secured to the subjects of this State by this constitution, unless
   by the law of the land, or the judgment of his peers.”). Some states tailored these
   provisions more narrowly to the criminal context, e.g., Pa. Const. of 1776, Declaration of
   Rights, art. IX (“That in all prosecutions for criminal offences, a man . . . [cannot] be justly
   deprived of his liberty except by the laws of the land, or the judgment of his peers.”), while
   others phrased the provisions to provide protections for criminal defendants but did not
   expressly cabin the scope to only criminal defendants, e.g., Mass. Const. pt. I, art. XII
   (1870) (“[N]o subject shall be arrested, imprisoned, despoiled, or deprived of his property,
   immunities, or privileges, put out of the protection of the law, exiled, or deprived of his life,
   liberty, or estate, but by the judgment of his peers, or the law of the land.”). See Williams,
   supra, at 437–38 & nn.120–22; see also Edward S. Corwin, The Doctrine of Due Process of Law
   Before the Civil War, 24 Harv. L. Rev. 366, 370–71 (1911) (arguing that “the phrase ‘law of
   the land,’ which is the universal form in [early state] constitutions, [did not] import any
   limitation upon legislative power”).
           14
              Ordinance of 1787: The Northwest Territorial Government, art. II, U.S.C. LV,
   LVI (2006) (“No man shall be deprived of his liberty or property but by the judgment of
   his peers, or the law of the land . . . .” (emphasis added)).
           15
              Notes from the constitutional convention or the ratification debates provide little
   aid in understanding the Fifth Amendment’s Due Process Clause. See 1 Annals of Cong.
   434 (James Madison introducing the amendment), 753–54 (debating other clauses of the
   amendment, but not the due process clause). “The immediate inspiration for Madison’s
   proposal was most likely Article II of the Northwest Ordinance,” which had a provision
   like those adopted in state constitutions and which Congress passed a few years earlier. See
   Williams, supra, at 446 n.156 (quoting Ordinance of 1787: The Northwest Territorial




                                                  53
Case: 20-30382        Document: 00516434558                Page: 54        Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

                                                 B.
           In light of the text and history behind the Fifth Amendment’s Due
   Process Clause, what bearing (if any) did the clause have on federal courts’
   exercise of personal jurisdiction or Congress’s ability to expand it? There are
   relatively few cases from our nation’s early constitutional history to serve as
   waypoints on our interpretive voyage.16 In any event, “[s]howing that
   Founding-era due process didn’t limit federal personal jurisdiction is an
   exercise in proving a negative.” Stephen E. Sachs, The Unlimited Jurisdiction
   of the Federal Courts, 106 Va. L. Rev. 1703, 1710 (2020); see also Elkins v.
   United States, 364 U.S. 206, 218 (1960) (“[A]s a practical matter it is never
   easy to prove a negative . . . .”). And the majority opinion points us to no
   case whatsoever from our nation’s early history to carry its burden in support
   of its view. Nor could it: the few relevant cases that we have compellingly
   suggest that due process had precious little to do with jurisdiction.
                                                 1.
           Consider Picquet v. Swan, 19 F. Cas. 609 (C.C.D. Mass. 1828) (No.
   11,134). Antonio Picquet, a Frenchman, sued James Swan, an American
   expatriate in Paris, in federal court. Id. at 609. Swan never appeared, so
   Picquet sought a default judgment. But Justice Joseph Story, riding circuit,


   Government, U.S.C. LV, LVI (2006)); see also Crema & Solum, supra, at 506–07 (noting
   that New York’s 1788 ratification letter—the only one to request a “due process of law”
   guarantee—was likely “the inspiration for James Madison’s decision to include the Due
   Process of Law Clause”). The lack of debate during the Constitution’s framing and
   ratification is likely due to the fact that ‘due process’ was well understood at the time as
   having “a precise technical import” that was, well, beyond debate. See Alexander
   Hamilton, New York Assembly. Remarks on an Act for Regulating Elections (Feb. 6,
   1787), reprinted in 4 The Papers of Alexander Hamilton 34–37 (ed. Harold C. Syrett 1962).
           16
               The reason for that, in part, is strict Congressional control over venue for federal
   civil suits. See, e.g., Judiciary Act of 1789, ch. 20, § 11, 1 Stat. 73, 79. This necessarily
   limited the occasions that could give rise to jurisdictional issues.




                                                 54
Case: 20-30382        Document: 00516434558               Page: 55        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   refused to authorize such “upon the ground[] that there ha[d] been no
   sufficient service of the process.” Id. at 619. The problem, Justice Story
   explained, was that Congress had not authorized extraterritorial process
   clearly enough to overcome the “general principle[],” in keeping with the
   “law of nations,” “that a court created within and for a particular territory is
   bounded in the exercise of its power by the limits of such territory.” Id. at
   611, 615.
           But Congress could have done so. Indeed, Congress had expressly
   authorized more expansive nationwide process in special circumstances, and
   having done so, Congress itself evidently acknowledged that it legislated
   against a restrictive background rule that constrained a federal court’s
   process to its own particular district. Id. at 611 (noting examples). Relying
   both on this “understanding of congress” and “on general principles” of
   law, Justice Story repudiated a default rule that would permit “an alien, who
   has never been within the United States” to be “served with a summons or
   other process by any attachment of his property . . . and be bound thereby to
   appear and submit to the jurisdiction of [an American federal] court.” Id. at
   615.
           If there were a moment in the opinion to mention any lurking Fifth
   Amendment due process issue, this would have been it.17 Had Justice Story
   thought that a constitutional provision—not merely a defeasible background
   principle of the law of nations—demanded narrow statutory construction, “it
   would have been the simplest thing for him to say so.” See United States v.
   Zubaydah, 142 S. Ct. 959, 992 (2022) (Gorsuch, J., dissenting). “Not only
   do universal principles of law preclude extraterritorial federal court


           17
              Sachs, supra, at 1716 (discussing this part of Picquet and noting that if exercising
   extraterritorial jurisdiction over foreign defendants violated due process—in addition to
   common-law and general principles of justice—then “now was the time to say so”).




                                                 55
Case: 20-30382        Document: 00516434558               Page: 56        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   process,” Justice Story might very well have written, “but our own
   Constitution’s Fifth Amendment prohibits it as violative of due process of
   law.” He wrote no such thing, of course—and this is the dog that did not
   bark.18 See id. at 992 (Gorsuch, J., dissenting) (making the same form of
   argument based on the “clear implication” of judicial silence)
           But Justice Story went even further. He expressly contemplated the
   possibility of vast—perhaps unlimited—federal court jurisdiction, provided
   that Congress clearly said so: “If congress had prescribed such a[n]
   [expansive] rule, the court would certainly be bound to follow it . . . .” Id.
   (emphasis added).19 Surely Justice Story would not have said that federal
   courts would “certainly” be “bound” to exercise constitutionally
   problematic jurisdiction merely upon Congressional say-so. To the contrary,
   he would have flagged any extrinsic constitutional limits on federal court
   jurisdiction that would have defeated overly expansive Congressional
   authorization. After all, whenever an act of Congress and the Constitution
   conflict, courts are obviously bound to obey the latter. Marbury v. Madison,
   5 U.S. (1 Cranch) 137, 177 (1803).
           But again, Justice Story conspicuously said nothing of this sort. And
   what he did say strongly suggests the absence of constitutional constraints on
   Congress’s ability to authorize sweeping federal court jurisdiction over even
   foreign parties residing abroad.             In the course of addressing Piquet’s
   argument that the Judiciary Act of 1789 posed no barrier to extraterritorial



           18
              See Sir Arthur Conan Doyle, The Adventure of Silver Blaze, Strand Mag., Dec.
   1892, at 645, 656–57, 659 (mystery-solving clue was the “curious incident” of the dog that
   “did nothing in the night-time”).
           19
              See also Piquet, 19 F. Cas. at 613 (“[I]ndependent of some positive provision to the
   contrary, no judgment could be rendered in the circuit court against any person, upon whom
   process could not be personally served within the district.” (emphasis added)).




                                                 56
Case: 20-30382     Document: 00516434558           Page: 57     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   process, Justice Story observed that Picquet relied on an unspoken—and
   incorrect—premise: namely, that absent affirmative statutory limitations, the
   reach of federal process was unbounded. Piquet, 19 F. Cas. at 613. Justice
   Story held the inverse to be true: absent affirmative authorization, the reach
   of American courts’ process was limited by “general principles of law.” Id.
   at 611, 615.
          As Justice Story saw it, the “general principles of law” that gave rise
   to the background presumption against extraterritorial process were not a
   brooding omnipresence that indefeasibly tied Congress’s hands. Congress
   could act to change the background rule. It just had to do so explicitly. Thus,
   Justice Story wrote that although “repugnant to the general rights and
   sovereignty of other nations” and not an intention to be presumed lightly
   from general congressional language, “a subject of England, or France, or
   Russia, having a controversy with one of our own citizens, may be summoned
   from the other end of the globe to obey our process, and submit to the
   judgment of our courts,” if Congress’s intent is “established by irresistible
   proof.” Id. at 613. Importantly, Justice Story made no mention of Fifth
   Amendment due process.
          But there was a different constitutional problem with Picquet’s case.
   Picquet, it turns out, had described Swan as being “of the city of Boston, in
   the commonwealth of Massachusetts, one of the United States of America,
   and a citizen of the said United States.” Id. at 609 (emphasis added). He did
   not, however, specify that Swan was “a citizen of Massachusetts, or of any
   particular state.” Id. at 616 (emphasis added). And while the Judiciary Act
   of 1789 gave circuit courts jurisdiction over cases to which “an alien” like
   Piquet “is a party,” 1 Stat. at 78, § 11, Article III of the Constitution “does
   not extend the judicial power of the United States to [all cases in which an
   alien is a party], but limits it to controversies between citizens of a state, and




                                          57
Case: 20-30382     Document: 00516434558         Page: 58     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   foreign citizens or subjects.” Picquet, 19 F. Cas. at 616 (paraphrasing U.S.
   Const. art. III, § 2) (emphasis added).
          So, Justice Story pedantically engaged in constitutional avoidance to
   dodge this rigidly formalistic Article III problem.       He interpreted the
   Judiciary Act to mean that “if an alien is one party, a citizen of some
   particular state must be the other party.” Id. at 616. Picquet’s writ
   technically did not pass muster because Picquet had not (in so many words)
   denominated his counterparty, Swan, a “citizen of a state”—a fact necessary
   for the court to exercise diversity jurisdiction according to the letter of the
   Constitution. If Justice Story was so attuned to this picayune constitutional
   peccadillo, could he really have overlooked a looming Fifth Amendment due
   process problem?
          Justice Story’s failure to make any mention of the Fifth Amendment’s
   Due Process Clause would be glaring if Justice Story believed that it
   constrained courts’ exercise of personal jurisdiction. But his omission makes
   perfect sense if the Clause merely required lawful process in keeping with the
   common law or duly enacted legislation.
                                         2.
          Picquet’s silence as to due process is telling. And it does not stand
   alone. Of the other early cases that we have, none lends support to the view
   that a string of Supreme Court cases interpreting the Fourteenth
   Amendment from the mid-twentieth century to the present somehow
   captured the Fifth Amendment’s original public meaning. Just the opposite.
   Other cases both before and after Picquet suggest—in what they do not say—
   that Fifth Amendment due process had no bearing on the extent to which
   Congress could authorize federal courts to issue process internationally.
          A decade before Picquet, Justice Bushrod Washington (President
   George Washington’s nephew) already aired much the same reasoning while




                                         58
Case: 20-30382     Document: 00516434558          Page: 59     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   riding circuit in Pennsylvania. In Ex parte Graham, which Justice Story cited
   favorably in Picquet, Justice Washington determined that a Philadelphia
   merchant was improperly arrested in Pennsylvania on the basis of a Rhode
   Island circuit court order. 10 F. Cas. 911, 911, 913 (C.C.E.D. Pa. 1818) (No.
   5,657). “In the exercise of a jurisdiction over persons not inhabitants of, or
   found within the district where the suit is brought,” he wrote, “there are
   difficulties, which, in the opinion of the court, nothing but an act of congress
   can remove.” Id. at 913 (emphasis added). And furthermore, he added,
          should it be the will of congress to vest in the courts of the
          United States an extra-territorial jurisdiction in prize causes,
          over persons and things found in a district other than that from
          which the process issued, it would seem to be proper, if not
          absolutely necessary, at the same time to prescribe the mode of
          executing the process.

   Id. Congress had the power; it simply had to exercise it. And if there were
   any due process limitations on Congress’s power, Justice Washington wholly
   neglected to mention them.
          A decade after Picquet, the full Supreme Court endorsed Justice
   Story’s circuit court opinion. Toland, 37 U.S. (13 Pet.) at 328, 330. In Toland,
   Justice Barbour described “the reasoning in [Picquet], generally, as having
   great force,” and announced that the Court had “arrived at the same
   conclusions” as Justice Story had in Picquet. Id. at 328, 330. Toland, a
   Pennsylvanian plaintiff, sued Sprague, an American denizen of Gibraltar, for
   stiffing him on a shipment of tobacco and miscellaneous other goods. Id. at
   302. As in Picquet, the question raised was “whether the process of foreign
   attachment can be properly used by the circuit courts of the United States, in
   cases where the defendant is domiciled abroad, and not found within the
   district in which the process issues, so that it can be served upon him.” Id.
   at 327. Hewing closely to Justice Story’s logic in Picquet, the Court held that




                                         59
Case: 20-30382     Document: 00516434558          Page: 60     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   Congress’s Process Acts, read in light of the Judiciary Act, had not expressly
   given federal courts the authority to cause process to be personally served
   upon foreign defendants abroad. Id. at 327–30. But, just as in Picquet, the
   Court intimated that express, “special authority of law”—“positive
   legislation”—could grant federal courts that power and thus expand their
   jurisdiction. Id. at 329–30.
          Foreign attachment was not invariably doomed for lack of
   congressional authorization. In a couple other early nineteenth-century cases
   before Picquet, Justice Washington, riding circuit in Pennsylvania, refused to
   uphold challenges to foreign attachments against a Cantonese tea merchant
   on claims arising out of business conducted in Canton. See Fisher v. Consequa,
   9 F. Cas. 120, 121–22 (C.C.D. Pa. 1809) (No. 4,816) (finding “no ground to
   dissolve [a foreign] attachment,” as authorized by a colonial Pennsylvanian
   law, because that law “has received in practice a liberal construction, so as to
   embrace debts contracted in foreign countries, by persons who never did
   reside here, and who, of course, could not properly be said to absent
   themselves; and which debts, neither by the terms of the contract, nor by the
   removal of the debtor hither, could be said to be owing here”); id. at 121
   (noting that the state law providing for foreign attachment was a “remedial
   law” that “ought . . . to be so extended as to remove the mischief [of
   absconding foreign debtors], and to advance the remedy” for the “injury of
   the inhabitants of Pennsylvania”); Willings v. Consequa, 30 F. Cas. 52, 52–55
   (C.C.D. Pa. 1815) (No. 17,766) (failing to mention any jurisdictional issue
   with a series of suits brought by American merchants against a Cantonese
   merchant on parole contracts “made at Canton” for the delivery of tea to
   Amsterdam). Perhaps these cases would have come down differently in light
   of Picquet and Toland. But, for our purposes, the key thing to notice is that
   neither opinion so much as hints at a constitutional due process problem.




                                         60
Case: 20-30382        Document: 00516434558              Page: 61        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

           From this brief survey of nineteenth-century case law, a couple of
   things are reasonably clear: First, so long as a statute or rule provides a means
   of serving process on civil defendants—even defendants halfway across the
   globe—a federal court could and should exercise jurisdiction, despite
   offending the law of nations.            Second, so long as Congress expressly
   authorized such expansive process, Fifth Amendment due process does not
   impose constitutional limits on federal courts’ exercise of personal
   jurisdiction. Just as Magna Carta’s per legem terrae clause did not tie
   Parliament’s hands in Paty’s case, early American cases show—by what they
   omit—that the Fifth Amendment’s Due Process Clause does not restrict
   Congress’s ability to prescribe, by law, the extent to which federal courts may
   issue process and thereby acquire personal jurisdiction over even foreign
   defendants a world away.
                                                C.
           The majority opinion hopscotches right over all this history, leaping
   from Runnymede in 1215 A.D. straight to Washington, D.C. in 1945. Ante at
   14–15. It turns out, as we have seen, that a good bit happened in the
   intervening seven centuries that is helpful to discerning what the Fifth
   Amendment’s Due Process Clause, as originally understood, had to say
   about personal jurisdiction. Supra sections II.A–B. But on the majority
   opinion’s abridged telling of the story, “the Great Charter of individual
   liberty, Magna Carta” gave rise to “due process of law,” and (seven
   centuries later), International Shoe and its progeny suddenly elucidated how
   due process protects individual liberty vis-à-vis personal jurisdiction.20 Ante


           20
               I agree, of course, with the majority opinion that ‘due process of law’ protects
   individual liberty. Ante at 14–17. But so does federalism. See, e.g., Planned Parenthood Gulf
   Coast, Inc. v. Phillips, 24 F.4th 442, 450 (5th Cir. 2022) (“Federalism recognizes our dual
   sovereignties—the states and the federal government—and ‘secures to citizens the
   liberties that derive from the diffusion of sovereign power.’” (quoting Shelby County v.




                                                61
Case: 20-30382        Document: 00516434558               Page: 62       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   at 14–15. As the majority opinion would have it, International Shoe et al.—an
   extensive line of Fourteenth Amendment case law—apply equally to Fifth
   Amendment due process, because both “Due Process Clauses use the same
   language and guarantee individual liberty in the same way.” Ante at 17.
           This is anachronism.21 Case law applying the Fourteenth Amendment
   construes a different text directed at a different audience, and which was
   written at a different time in our history and, accordingly, under different
   circumstances. To imbue the older Fifth Amendment with newer glosses on



   Holder, 570 U.S. 529, 543 (2013))); Williams ex rel. J.E. v. Reeves, 981 F.3d 437, 439 (5th
   Cir. 2020) (Jones, J., dissenting) (“Federalism, the principle of dual sovereignties, is a
   bedrock principle of our Founding and a bulwark of individual liberty because it diffuses
   the exercise of power by governments.”). And so does the separation of powers. See Bond
   v. United States, 564 U.S. 211, 222 (2011) (“The structural principles secured by the
   separation of powers protect the individual as well.”). Indeed, our entire system of
   government was designed to promote ordered liberty. Yet it is equally clear that not every
   safeguard of our liberty comes in the form of an inflexible right against the state.
   Federalism, for instance, protects individual liberty structurally by preventing dangerous
   concentrations of power. Among its many other functions, Fifth Amendment due process
   likewise protects liberty by guaranteeing that deprivations thereof only occur pursuant to
   the law of the land—which includes statutes and rules that define and delimit federal
   courts’ jurisdictional reach. Cf. Sachs, Pennoyer Was Right, supra, at 1314 (“[D]ue process
   requires jurisdiction, full stop[] . . . . To the extent that Congress has enumerated power to
   determine [federal courts’ jurisdiction], the Due Process Clauses won’t stand in the
   way.”); id.at 1288 (explaining that because (1) “[d]ue process . . . forbid[s] deprivations of
   liberty or property without the lawful judgment of a properly authorized court,” and (2) “a
   court lacking in personal jurisdiction isn’t properly authorized [and] can’t issue a lawful
   judgment,” therefore, (3) an unlawful judgment from a court lacking personal jurisdiction
   constitutes a due process violation).
           21
             It also begs the question. The Fifth Amendment only protects individual liberty
   in the same way as the Fourteenth Amendment if we apply the same precedents from the
   Fourteenth Amendment context in the Fifth Amendment context—which is precisely the
   conclusion that the statement is supposed to explain. See ante at 17 (“Because the Due
   Process Clauses use the same language and guarantee individual liberty in the same way, it
   makes sense that the standards developed in the Fourteenth Amendment context must
   govern under the Fifth Amendment.”).




                                                62
Case: 20-30382       Document: 00516434558              Page: 63      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   the more recent Fourteenth Amendment is to put new wine in an old
   wineskin.22
                                               1.
           The Fourteenth Amendment was drafted more than seventy-five
   years after Fifth Amendment, and under quite different historical
   circumstances. As already discussed, recent originalist scholarship indicates
   that the phrase “due process of law” underwent substantial linguistic drift
   over the course of the nineteenth century. See Crema & Solum, supra, at
   509–25; supra section II.A & n.8. In 1791, the phrase bore a rather technical
   legal meaning: namely, service of the proper writ—what we call “service of
   process” today. But by 1868, “due process of law” had come to refer to
   procedural fairness more generally.              For this reason, Supreme Court
   precedents interpreting “due process of law” as it was used in 1868 are not
   dispositive of the phrase’s usage in the late eighteenth century.
           Still, even if we were to assume arguendo that the Fifth and Fourteenth
   Amendment Due Process Clauses share identical semantic content, there
   remain deeper structural state–federal differences that significantly affect the
   clauses’ legal effect.23 International Shoe and its progeny are concerned not
   only with due process generally, but also with principles of interstate



           22
             See Crema & Solum, supra, at 528 (stating that it is most consistent with public
   meaning originalism to hold the view that “the meaning of the two Clauses are independent
   of one another” and rejecting the reverse-incorporation view that “[r]atification of the
   Fourteenth Amendment implicitly amended the earlier Fifth Amendment Due Process of
   Law Clause”).
           23
               Cf. Xitronix Corp. v. KLA-Tencor Corp., 916 F.3d 429, 442–43 (5th Cir. 2019)
   (Higginson, J.) (observing that although “the Supreme Court prefers to construe like text
   alike[,] [i]t has refused to give identical terms the same meaning . . . when contexts and
   considerations differ,” and holding that the lack of “federalism concerns” present in a
   different context justified a different interpretation of the same statutory language).




                                              63
Case: 20-30382        Document: 00516434558              Page: 64       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   federalism. And principles of interstate federalism are irrelevant in the Fifth
   Amendment context of federal court personal jurisdiction.24
           Federalism concerns animate the Supreme Court’s jurisprudence on
   the jurisdictional limitations of the Fourteenth Amendment’s Due Process
   Clause. See Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017,
   1030 (2021) (noting that “principles of ‘interstate federalism’” are central
   to the Court’s analysis of Fourteenth Amendment due process limitations on
   personal jurisdiction (quoting World-Wide Volkswagen, 444 U.S. at 293)).25
   To prevent competing assertions of state court jurisdiction within the federal
   system, the Supreme Court has fashioned rules under the Fourteenth
   Amendment to limit state courts to the exercise of general personal
   jurisdiction over corporate defendants that are incorporated in the state,
   house their “nerve center” there, or are otherwise “essentially at home” in
   the state.
           These federalism concerns are entirely absent in the Fifth
   Amendment due process context.26 Since federal law applies uniformly and



           24
               The textual differences between the amendments are also reflective of these
   deeper structural state–federal differences between the clauses’ respective applications.
   Contrast U.S. Const. amend. XIV, § 1 (“[N]or shall any State deprive any person of life,
   liberty, or property, without due process of law[.]” (emphasis added)), with U.S. Const.
   amend. V (“No person shall be . . . deprived of life, liberty, or property, without due
   process of law[.]”).
           25
               See also, e.g., Bristol-Myers, 137 S. Ct. at 1780 (“[R]estrictions on personal
   jurisdiction ‘are more than a guarantee of immunity from inconvenient or distant litigation.
   They are a consequence of territorial limitations on the power of the respective States.’”
   (quoting Hanson v. Denckla, 357 U.S. 235, 251 (1958))); id. at 1788 (Sotomayor, J.,
   dissenting) (“The majority’s animating concern, in the end, appears to be federalism
   . . . .”).
           26
             The United States, intervening in a case pending in the Second Circuit, very
   recently put it this way:




                                               64
Case: 20-30382        Document: 00516434558              Page: 65       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   what matters, ultimately, is the sovereignty of the United States, federal
   courts’ personal jurisdiction can properly be much more expansive. As the
   United States Solicitor General recently argued before the Supreme Court,
   “the United States’ constitutional powers and special competence in matters
   of foreign affairs and international commerce, in contrast to the limited and
   geographically cabined sovereignty of each of the several States, would
   permit the exercise of federal judicial power in ways that have no analogue at
   the state level.” Brief of the United States as Amicus Curiae at 32, Ford Motor
   Co., 141 S. Ct. 1017 (Nos. 19-368, 19-369), 2020 WL 1478612.
           This all makes sense as a matter of first principles.                    Personal
   jurisdiction is anchored to the concept of sovereignty. Cf. McIntyre, 564 U.S.
   at 883–84 (“[J]urisdiction is in the first instance a question of authority rather
   than fairness[.]”). A court has personal jurisdiction over a defendant when
   the state, of which the court is an instrumentality, has sovereign power over
   a defendant, either generally or with respect to a particular transaction or
   occurrence.      The Constitution’s Due Process Clauses come into play
   indirectly. For a defendant to be “deprived of life, liberty, or property” with



           [F]ederalism concerns do not apply to the federal government. Unlike a
           state, which is subject to “territorial limitations” on its power, World-
           Wide Volkswagen, 444 U.S. at 294, the United States has authority “to
           enforce its laws beyond [its] territorial boundaries,” EEOC v. Arabian
           American Oil Co., 499 U.S. 244, 248 (1991), superseded by statute on other
           grounds. And rather than the limited and mutually exclusive sovereignty of
           the several states, the federal government’s sovereignty includes authority
           over foreign commerce and foreign affairs. Indeed, the United States’
           “powers of external sovereignty” and its ability to conduct its
           relationships with foreign actors are grounded in the United States’ status
           in international law as an independent state. United States v. Curtiss-
           Wright Export Corp., 299 U.S. 304, 318 (1936).
   Brief of Intervenor–Appellant United States at 35–40, Fuld v. Palestinian Liberation
   Org. (2d Cir. June 24, 2022) (Nos. 22-76, 22-496).




                                               65
Case: 20-30382     Document: 00516434558         Page: 66     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   the constitutionally required “due process of law,” a properly authorized
   court must have rendered a lawful judgment in the proper manner. See
   Sachs, Pennoyer was Right, supra, at 1314; Sachs, Unlimited Jurisdiction,
   supra, at 1726–27. A court is only properly authorized when it is enabled to
   partake of the state’s sovereign power over the defendant.            Without
   authority, the court’s judgment is “waste paper,” and execution of the
   judgment would be unconstitutional for lack of due process. See Voorhees v.
   Jackson, 35 U.S. (10 Pet.) 449, 469, 475 (1836).
          Domestically, Fourteenth Amendment due process thus prevents
   states from unjustifiably trenching on others’ sovereign prerogative to have
   their courts hear cases concerning defendants residing or doing business
   within state borders. See Pennoyer v. Neff, 95 U.S. 714, 732–33 (1877).
   Applicable to state action, and here, interstate action, the Fourteenth
   Amendment necessarily carries federalist cargo.
          But in the international sphere, our Constitution dictates no particular
   ordering of relations with other countries. Rather, the Constitution assigns
   that job to Congress and the President. See U.S. Const. art. I, § 8, cl. 3
   (congressional power to “regulate Commerce with foreign Nations”); id. art.
   I, § 8, cl. 10 (congressional power to “define and punish Piracies and Felonies
   committed on the high Seas, and Offenses against the Law of Nations”); id.
   art. I, § 8, cl. 11 (congressional power to “declare War, grant Letters of
   Marque and Reprisal, and make Rules concerning Captures on Land and
   Water”); id. art. II, § 2, cl. 1 (presidential designation as “Commander in
   Chief”); id. art. II, § 2, cl. 2 (presidential power “to make Treaties”). The
   Fifth Amendment, as originally understood, imposes no extrinsic constraint
   on our coordinate branches’ exercise of their prerogatives to conduct foreign
   relations in and through federal courts. Congress can open the federal
   courthouse door to lawsuits against foreign defendants. The Executive can
   prosecute or sue foreign actors in federal courts.         Because the Fifth



                                         66
Case: 20-30382        Document: 00516434558              Page: 67        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   Amendment, unlike the Fourteenth Amendment, applies to federal courts
   and is not shaped by principles of federalism, it poses no barrier.
                                                2.
           Dismissing the interstate federalism concerns that animate much of
   Fourteenth Amendment personal jurisdiction jurisprudence, the majority
   opinion leans heavily on the “individual liberty interest[s]” protected by due
   process to justify extending Fourteenth Amendment due process case law
   into the Fifth Amendment to protect a foreign corporation. Ante at 14–17.
   This amounts to an improper, unhesitating expansion of substantive due
   process.
           As a preliminary matter, it is not entirely clear whether foreign
   defendants abroad have due process rights in the first place. On the one hand,
   the Supreme Court recently emphasized that “it is long settled as a matter of
   American constitutional law that foreign citizens outside U.S. territory do
   not possess rights under the U.S. Constitution.” Agency for Int’l Dev. v. All.
   for Open Soc’y Int’l, Inc., 140 S. Ct. 2082, 2086 (2020) (citing, inter alia,
   Boumediene v. Bush, 553 U.S. 723, 770–71 (2008), United States v. Verdugo-
   Urquidez, 494 U.S. 259, 265–75 (1990), and Johnson v. Eisentrager, 339 U.S.
   763, 784 (1950) (opinion of Jackson, J.)).27 On the other hand, as the majority
   opinion correctly notes, a slew of Fourteenth Amendment personal
   jurisdiction cases has, without question, accepted the premise that foreign
   corporations have due process rights as to personal jurisdiction. Ante at 7–8.



           27
              See also Hernandez v. United States, 785 F.3d 117, 126 (5th Cir. 2015) (Jones, J.,
   concurring) (“The Supreme Court [has] held . . . and has reiterated . . . that as a general
   matter aliens outside the sovereign territory of the United States are not entitled to Fifth
   Amendment rights.” (citing Johnson, 339 U.S. at 782–85)); Castro v. Cabrera, 742 F.3d 595,
   599 n.5 (5th Cir. 2014) (noting that Johnson “reject[ed] extraterritorial application of the
   Fifth Amendment”).




                                                67
Case: 20-30382        Document: 00516434558              Page: 68       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   Absent Supreme Court resolution of this perplexing problem, the Supreme
   Court’s Fourteenth Amendment cases suggest that, as to personal
   jurisdiction, foreign actors abroad do have rights under the United States
   Constitution, anomalous as that may be. See, e.g., Daimler, 571 U.S. at 139–
   41; Asahi, 480 U.S. at 114–15.
           For better or worse, the words “due process of law” as used in the
   Fourteenth Amendment have always had, or else have since acquired, a
   substantive aspect that was never borne by the words per legem terrae in
   Magna Carta or “due process of law” as they were used at the Founding. See
   Williams, supra, at 428–34 (tracing the history of “due process” to explain
   how the Fourteenth Amendment’s Due Process Clause is substantive,
   whereas the Fifth Amendment’s is not); United States v. Vaello Madero, 142
   S. Ct. 1539, 1535 (2022) (Thomas, J., concurring) (“[T]he Fifth
   Amendment’s text and history provide little support for modern substantive
   due process doctrine.”).28 The liberty interest that the majority opinion
   expounds is substantive in character. Ante at 8, 24 (concluding that non-
   resident, non-consenting defendants have a liberty-based right of immunity
   from suit in United States federal court). See generally Wendy Collins
   Perdue, Sin, Scandal, and Substantive Due Process: Personal Jurisdiction and
   Pennoyer Reconsidered, 62 Wash. L. Rev. 479 (1987) (parsing the nature of
   the liberty interest at stake in the personal jurisdiction analysis under the
   Fourteenth Amendment and concluding that it is “a substantive due process




           28
             See also Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 847 (1992) (“[T]he
   guaranties of due process, though having their roots in Magna Carta’s ‘per legem terrae’ and
   considered as procedural safeguards ‘against executive usurpation and tyranny,’ have in
   this country become ‘bulwarks also against arbitrary legislation.’” (quoting Poe v. Ullman,
   367 U.S. 497, 541 (1961) (Harlan, J., dissenting))).




                                               68
Case: 20-30382        Document: 00516434558              Page: 69       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   right”).29 While the Supreme Court has instructed us that the Fourteenth
   Amendment protects substantive personal-jurisdiction rights, it has not done
   so with the Fifth Amendment, and extending such a right here does not
   comport with the Fifth Amendment’s meaning at the Founding.
           Of course, the Supreme Court has ascribed to the Fifth Amendment
   Due Process Clause a “substantive” facet alongside the Fourteenth
   Amendment. See, e.g., United States v. Salerno, 481 U.S. 739, 746 (1987)
   (acknowledging “[s]o-called ‘substantive due process’” under the Fifth
   Amendment); Wright v. United States, 302 U.S. 583, 607 (1938) (holding that
   “[t]he phrase ‘due process’ in the Fifth and Fourteenth Amendments has
   long since been expanded beyond its literal meaning of due procedure”). But
   the Supreme Court has also limited the expansion of “substantive due
   process” in recent decades. See Collins v. City of Harker Heights, 503 U.S.
   115, 125 (1992) (expressing “reluctan[ce] to expand the concept of
   substantive due process because guideposts for responsible decisionmaking
   in this unchartered area are scarce and open-ended”). If, as the majority
   opinion urges, we are to treat Fourteenth Amendment due process
   jurisprudence as equally applicable to Fifth Amendment due process, we
   ought to consider its limits, too.
           In the seminal case of Washington v. Glucksberg, the Court outlined
   two limiting factors to assess when faced with a novel substantive due process
   claim: First, the “fundamental right” asserted must be, “objectively, ‘deeply
   rooted in this Nation’s history and tradition.’” 521 U.S. 702, 720–21 (1997)
   (quoting Moore v. City of E. Cleveland, 431 U.S. 494, 503 (1977)). And second,


           29
              See also Jay Conison, What Does Due Process Have to Do with Jurisdiction?, 46
   Rutgers L. Rev. 1071, 1158, 1192–99, 1209 (1994) (“The constitutional law of personal
   jurisdiction is a hodge-podge of nineteenth-century natural justice and natural rights, early
   twentieth-century substantive due process, and general law.”).




                                                69
Case: 20-30382        Document: 00516434558               Page: 70        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   the “asserted fundamental liberty interest” must be amenable to a “careful
   description.” Id. at 527 (quoting Reno v. Flores, 507 U.S. 292, 302 (1993)).
   We have adopted and applied this framework. See Malagon de Fuentes v.
   Gonzales, 462 F.3d 498, 505 (5th Cir. 2006) (“To establish a substantive due
   process violation, a plaintiff must first both carefully describe that right and
   establish it as ‘deeply rooted in this Nation’s history and tradition.’”
   (quoting Glucksberg, 521 U.S. at 720–21)); see also Cantu-Delgadillo v. Holder,
   584 F.3d 682, 687 (5th Cir. 2009).
           In considering whether to introduce into Fifth Amendment Due
   Process Clause jurisprudence a novel substantive due process right to
   immunity from personal jurisdiction in federal court, we ought to follow the
   Glucksberg framework. And that framework clearly precludes the majority
   opinion’s expansion of substantive due process by “reverse incorporating”
   Fourteenth Amendment case law into the Fifth Amendment.
           Taking the second factor first, the right that the majority opinion
   asserts in the name of individual liberty is not amenable to a clear and limited
   description. The Supreme Court itself has wavered in its articulation of the
   liberty interest at stake in its Fourteenth Amendment cases and has
   frequently discussed the issue in terms of “interstate federalism.”30 Case




           30
              Compare, e.g., Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S.
   694, 702 (1982) (“The personal jurisdiction requirement recognizes and protects an
   individual liberty interest.”), with Hanson, 357 U.S. at 251 (noting that limits on personal
   jurisdiction are ultimately a “consequence of territorial limitations on the power of the
   respective States”), Bristol-Myers, 137 S. Ct. at 1780 (same), and World–Wide Volkswagen,
   444 U.S. at 293 (“The sovereignty of each State . . . implie[s] a limitation on the
   sovereignty of all its sister States . . . .”). Scholars too have puzzled over the exact nature
   of the right that the Court’s twentieth-century Fourteenth Amendment jurisprudence has
   wrought. See, e.g., Perdue, Sin, Scandal, and Substantive Due Process, supra, at 511–19;
   Conison, supra, at 1187–1203.




                                                 70
Case: 20-30382        Document: 00516434558              Page: 71       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   law in this area is highly fact-specific,31 and the Supreme Court itself has
   recognized that delimiting defendants’ “liberty interest[s]” vis-à-vis
   personal jurisdiction “necessarily requires determinations ‘in which few
   answers will be written in black and white. The greys are dominant and even
   among them the shades are innumerable.’” Burger King Corp. v. Rudzewicz,
   471 U.S. 462, 471, 486 n.29 (1985) (quoting Kulko v. Super. Ct. of Cal., 436
   U.S. 84, 92 (1978)). It can hardly be said, therefore, that the right of
   immunity that the majority opinion inserts into the Fifth Amendment is
   clearly delimited.
           The bigger problem for the majority opinion, though, is Glucksberg’s
   central requirement that newly posited substantive due process rights be
   objectively deeply rooted in our Nation’s history and traditions. 521 U.S. at
   720–21. As already discussed at length, supra sections II.A–B, longstanding
   English and antebellum American legal history show that “due process of
   law” was not considered to impose substantive limits on the legislative
   body’s ability to expand or contract courts’ jurisdiction. Rather, centuries of
   tradition appear to support the view that even the most “repugnant” exercise
   of jurisdiction over defendants halfway across the globe could very well be
   authorized by Congress. See Picquet, 19 F. Cas. at 613. While there is, of
   course, a considerable tradition rooted in natural law and the law of nations
   against expansive extraterritorial exercises of jurisdiction, it is not the role of



           31
              See, e.g., Polythane Sys. v. Marina Ventures Int’l, Ltd., 993 F.2d 1201, 1207 (5th
   Cir. 1993) (“Determinations regarding the exercise of personal jurisdiction over non-
   resident defendants must be made on a case-by-case basis.”); Walker v. Newgent, 583 F.2d
   163, 168 (5th Cir. 1978) (“Of necessity, inquiries into whether the exercise of personal
   jurisdiction is permissible in a particular case are sensitive to the facts of each case.”);
   accord uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 433 (7th Cir. 2010) (“[T]his is a
   field of law where the Supreme Court has repeatedly refused opportunities to draw such
   bright lines.”).




                                                71
Case: 20-30382        Document: 00516434558               Page: 72        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   the federal judiciary to constitutionalize such under the auspices of ‘due
   process.’32
                                                 3.
           Emphasizing defendants’ “individual liberty” interests, ante at 14–17,
   raises another big problem for the majority opinion: Both historically and to
   the present day, foreign criminal defendants have been subjected to federal
   courts’ jurisdiction for crimes committed abroad. This, despite the fact that
   criminal defendants, whose liberty—and very lives—are on the line, are
   always entitled to the very strictest due process rights. See infra section
   IV.D.1. The majority opinion wholly neglects to explain why it elevates
   foreign civil defendants above criminal defendants for special due-process
   solicitude in this context.
           Since at least the seventeenth century, English and early American
   jurisprudence has expressly allowed criminal prosecutions of foreign actors
   for foreign conduct in domestic courts. In the 1820 case of United States v.
   Smith, Justice Story considered English criminal prosecutions from the late
   1690s and early 1700s to be “entitled to great consideration” because of the
   “universal approbation of the legal principles asserted by them.” 18 U.S. (5
   Wheat.) 153, 177–80 n.h (1820) (citing Rex v. Dawson, 13 How. St. Tr. 451,
   454–55 (1696), and Rex v. Kidd, 14 How. St. Tr. 123, 147, 180–83 (1701)).
   Notably, he found it “worthy of remark, that in none of these indictments was
   there any averment that the prisoners were British subjects; and most of them
   were for piracies committed on foreign subjects and vessels.” Id. (emphases


           32
                 Contra Lea Brilmayer, Jurisdictional Due Process and Political Theory, 39 U. Fla.
   L. Rev. 293, 313 (1987) (noting the dubious judicial “legitimacy of relying upon natural law
   arguments” to support limits on personal jurisdiction, but suggesting that they might
   instead, “with some plausibility, be attributed to the constitutional text,” which is “after
   all, . . . rather vague”).




                                                 72
Case: 20-30382       Document: 00516434558              Page: 73       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   added).33     In other words, there was no jurisdictional problem with
   prosecuting possible foreigners in domestic court for foreign conduct that
   injured other foreigners. Even when nothing about the criminal, the crime,
   or the victim has anything to do with the forum, English courts could hear
   and adjudicate the prosecutions. Due process interposed no jurisdictional
   barrier.
           In contemporary due process jurisprudence, we and our sister circuits
   merely require that when the United States prosecutes a non-citizen for
   foreign conduct there must be “a sufficient nexus between the conduct
   condemned and the United States” such that it “would not be arbitrary or
   fundamentally unfair” for our courts to enter judgment against the
   defendant. See United States v. Rojas, 812 F.3d 382, 393 (5th Cir. 2016)
   (quoting United States v. Lawrence, 727 F.3d 386, 396 (5th Cir. 2013));
   Restatement (Fourth) of Foreign Relations Law § 403(c) & n.4 (2018) (citing
   sister circuit cases). And “a jurisdictional nexus exists when the aim of that
   activity”—or perhaps merely its effect—“is to cause harm inside the United
   States or to U.S. citizens or interests.” See id. (quoting United States v. Al
   Kassar, 660 F.3d 108 (2d Cir. 2011)); United States v. Murillo, 826 F.3d 152,
   157 (4th Cir. 2016) (“[I]t is not arbitrary to prosecute a defendant in the
   United States if his ‘actions affected significant American interests’—even
   if the defendant did not mean to affect those interests.” (quoting United
   States v. Brehm, 691 F.3d 547, 552–53 (4th Cir. 2012))).




           33
             Indeed, in the cited 1696 English case of Rex v. Dawson, the jury instructions of
   the presiding Sir Charles Hedges, the Judge of the High Court of Admiralty, indicated that
   the extraterritorial piracy prosecution was “cognizable of th[at] Court” because “[t]he
   King of England hath not only an empire and sovereignty over the British seas” for “the
   punishment of piracy,” but also “an undoubted jurisdiction and power” in “the most
   remote parts of the world.” 13 How. St. Tr. at 455.




                                               73
Case: 20-30382        Document: 00516434558               Page: 74        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

           So, even though due process today places more limits perhaps on
   federal courts’ criminal jurisdiction than there were historically, this “more
   expansive due process test in criminal cases” is hardly as constraining as the
   test that the majority opinion today demands in the civil context. Waldman
   v. Palestine Liberation Org., 835 F.3d 317, 340 (2d Cir. 2016). Thus, our sister
   circuits have unhesitatingly affirmed convictions in federal district court of
   Somali pirates for murders committed some thirty nautical miles off the
   Somali coast, a Spanish illegal weapons trafficker for deals brokered in Spain
   and Beirut, a Colombian taxicab driver for murdering an undercover
   American DEA special agent in Bogotá, and a leader of an extensive
   international criminal drug enterprise for funding terrorism—among others.
   See, e.g., United States v. Beyle, 782 F.3d 159, 165–69 (4th Cir. 2015) (opinion
   of Wilkinson, J.); Al Kassar, 660 F.3d at 117–20 (opinion of Jacobs, C.J.);
   Murillo, 826 F.3d at 153–54, 156–57; In re Sealed Case, 936 F.3d 582, 593–94
   (D.C. Cir. 2019) (opinion of Griffith, J.).34
           The bottom line is this: We can prosecute foreign pirates, arms
   traffickers, murderers, and terrorists in our federal courts for criminal
   conduct abroad; we can condemn them to life imprisonment; we can
   sentence them even to death; but we cannot, on the majority opinion’s
   reasoning, subject them to civil suit in United States federal courts without
   violating due process unless they are “at home” here (or the lawsuit arises
   out of their purposeful “minimum contacts” with the United States). It is
   nonsense on stilts to hold that allowing a civil lawsuit against a foreign
   defendant for foreign conduct violates due process but that a criminal
   prosecution against the same defendant for the same foreign conduct does not.


           34
              See also, e.g., United States v. Shibin, 722 F.3d 233 (4th Cir. 2013); United States
   v. Dire, 680 F.3d 446 (4th Cir. 2012); Brehm, 691 F.3d at 552–54; United States v. Ali, 718
   F.3d 929, 944–47 (D.C. Cir. 2013).




                                                 74
Case: 20-30382     Document: 00516434558          Page: 75     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   The Fifth Amendment does not compel us to pronounce such absurdity. As
   originally and subsequently understood, its Due Process Clause imposes no
   stricter limit on personal jurisdiction in civil cases than it does in criminal
   prosecutions; indeed, it imposes no limit on Congress’s ability to extend the
   range of federal courts’ civil process. See supra sections II.A–B.
                                          D.
          That the Fifth Amendment’s Due Process Clause, as originally
   understood, imposes no direct constraint on Congress’s ability to demarcate
   the extent of federal courts’ power is not necessarily to say that it imposes no
   constraints whatsoever. Indeed, the Due Process Clause secures individual
   liberty not just by requiring that “courts have jurisdiction, period.” Sachs,
   Unlimited Jurisdiction, supra, at 1712 (emphasis removed); supra n.20. In my
   view, it also ensures the rule of law more broadly by guarding against
   arbitrary, capricious, and ad hoc government action.
          In the context of personal jurisdiction, arbitrary modes of process or
   nefarious allocations of judicial authority designed to frustrate notice and fair
   hearing would certainly violate the Due Process Clause. See Sachs, Unlimited
   Jurisdiction, supra, at 1740. Take the fair-hearing requirement, for example.
   “Congress could violate the due process clause by requiring all federal cases
   to be tried in Adak (the westernmost settlement in the Aleutian Islands),”
   because the arbitrarily distant forum “make[s] the offer of adjudication a
   mirage.” Bd. of Trs., Sheet Metal Workers’ Nat. Pension Fund v. Elite Erectors,
   Inc., 212 F.3d 1031, 1036 (7th Cir. 2000) (Easterbrook, J.).
          Now consider the fair notice requirement. Imagine a hypothetical
   Rule 4(k)(3), which says: “Constructive service of process by posting a
   complaint and summons in pig Latin on the Court-House door on the island
   of Tobago establishes personal jurisdiction over any named defendant in any
   federal district court.”     This too would obviously founder on Fifth




                                          75
Case: 20-30382       Document: 00516434558              Page: 76      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   Amendment due process grounds. See Potter v. Castle Const. Co., 355 F.2d
   212, 215 (5th Cir. 1966) (“[D]ue process under the Fifth Amendment . . .
   [requires] ‘notice reasonably calculated, under all the circumstances, to
   apprise interested parties of the pendency of the action and afford them an
   opportunity to present their objections.’” (quoting Mullane v. Cent. Hanover
   Bank & Tr. Co., 339 U.S. 306, 314–315 (1950))).
                                              III.
           What does the original understanding of the Fifth Amendment’s Due
   Process Clause mean for these cases before us? The answer is really quite
   simple: the plaintiffs’ cases should go forward.                  Because the Fifth
   Amendment’s Due Process Clause, as originally understood, poses no
   extrinsic limit on Congress’s ability to authorize expansive personal
   jurisdiction in federal courts, the district court had personal jurisdiction over
   NYK pursuant to Rule 4(k)(2).35
           The majority opinion instead holds that the Fifth Amendment
   protects corporate defendant NYK against the “concrete burden of
   ‘litigating in a distant or inconvenient forum’ and the abstract burden of
   ‘submitting to the coercive power of a [forum] that may have little legitimate
   interest in the claims in question.”              Ante at 15 (quoting Fourteenth
   Amendment cases World-Wide Volkswagen, 444 U.S. at 291, and Bristol-
   Myers, 137 S. Ct. at 1781). Even if, arguendo, we were to accept as true the
   existence of these substantive due process rights, in what way does litigating




           35
              Incidentally, the majority opinion quotes with approval the D.C. Circuit’s
   suggestion that “[a]pplying consistent personal-jurisdiction standards under the Fifth and
   Fourteenth amendments is . . . easier to administer.” Ante at 20–21 (quoting Livnat v.
   Palestinian Auth., 851 F.3d 45, 55–56 (D.C. Cir. 2017)). Easier still, I would suggest, is
   simply applying the Fifth Amendment as originally understood.




                                              76
Case: 20-30382       Document: 00516434558              Page: 77      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   in the United States burden NYK? Put another way, how has NYK’s liberty
   actually been impinged?
           Recall that NYK is a massive multinational corporation—one of the
   largest shipping and logistics companies in the world. And like any modern
   multinational conglomerate, NYK is the consummate cosmopolitan: the
   world is its home. Although formally headquartered in Japan, NYK is
   perfectly at home here in the United States.36
           NYK is no stranger to our shores: Its ships regularly call on at least
   thirty United States ports,37 averaging about 1,500 calls annually—more than
   four calls per day. In a highly fragmented market, it ranked tenth in United
   States containerized export trade and twelfth in import trade in 2013. Part of
   its fleet does nothing but deliver cars to the United States. NYK operates
   twenty-seven shipping terminals in United States ports and air-cargo service
   at six United States airports. Its employees work at the corporation’s
   American subsidiaries. Shares of NYK stock are deposited at the Bank of
   New York Mellon and may be purchased by United States investors. All told,
   NYK reaps roughly $1.5 billion in annual revenue in North America.


           36
              The majority opinion correctly cites Daimler to remind us that, under governing
   Fourteenth Amendment jurisprudence, the ‘at home’ test is “an inherently comparative
   inquiry.” Ante at 26. And so it is. But, as this case shows, this “comparative inquiry,”
   which focuses as much on a corporate defendant’s immaterial foreign contacts as on its
   contacts with the United States, ultimately means that “too big to fail” multinational
   corporations are also “too big for general jurisdiction.” See Daimler, 571 U.S. at 143
   (Sotomayor, J., concurring in the judgment); cf. id. at 158 (“[This] proportionality
   approach will treat small businesses unfairly in comparison to national and multinational
   conglomerates. Whereas a larger company will often be immunized from general
   jurisdiction in a State on account of its extensive contacts outside the forum, a small
   business will not be.”).
           37
              The record indicates that NYK ships called on forty-one separate United States
   ports located along the east coast, west coast, and Gulf of Mexico between March 2019 and
   February 2020 alone.




                                              77
Case: 20-30382       Document: 00516434558              Page: 78       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

           In the course of doing business here, NYK has frequently availed itself
   of the American legal system. The corporation has brought at least seventy-
   eight lawsuits in federal court since 1993 (almost three per year), thus
   invoking the power of our courts to demand over $22 million in damages.38


           38
              See Complaint at 3–5, Nippon Yusen Kabushiki Kaisha v. Riverside Navigation
   Ltd., No. 3:20-CV-00588 (M.D. La. Sept. 8, 2020), ECF No. 1 (breach of contract suit
   seeking over $3 million); Complaint at 45–47, Nippon Yusen Kabushiki Kaisha v. Norfolk S.
   Ry. Co., No. 1:20-CV-00858 (D.D.C. Mar. 31, 2020), ECF No. 1 (antitrust violations under
   the Sherman Act and Clayton Act); Complaint at 30–32, Nippon Yusen Kabushiki Kaisha v.
   BNSF Ry. Co., No. 1:20-CV-00790 (D.D.C. Mar. 23, 2020), ECF No. 1 (antitrust
   violations under the Sherman Act and Clayton Act); Complaint at 30–32, Nippon Yusen
   Kabushiki Kaisha v. BNSF Ry. Co., No. 2:20-CV-02570 (D.N.J. Mar. 10, 2020), ECF No.
   1 (antitrust violations under the Sherman Act and Clayton Act); Complaint at 1–3, Nippon
   Yusen Kabushiki Kaisha v. Elite Int’l Corp. L.L.C., No. 1:18-CV-02640 (N.D. Ill. Apr. 12,
   2018), ECF No. 1 (commercial maritime suit seeking almost $80,000); Complaint at 1–2,
   Nippon Yusen Kabushiki Kaisha v. Pactrans Air & Sea, Inc., No. 1:18-CV-02331 (N.D. Ill.
   Mar. 30, 2018), ECF No. 1 (commercial maritime suit seeking almost $30,000); Complaint
   at 3–6, Nippon Yusen Kabushiki Kaisha v. GSF Nut Co., LLC, No. 2:17-CV-05614 (C.D.
   Cal. July 28, 2017), ECF No. 1 (commercial maritime suit seeking over $20,000);
   Complaint at 5–10, Nippon Yusen Kabushiki Kaisha v. Multi-Trans Shipping Agency, Inc., No.
   2:16-CV-09523 (C.D. Cal. Dec. 23, 2016), ECF No. 1 (commercial maritime suit seeking
   $50,000); Complaint at 4–10, Nippon Yusen Kaisha v. BNSF Ry. Co., No. 2:16-CV-00208
   (W.D. Wash. Feb. 11, 2016), ECF No. 1 (commercial dispute seeking damages or
   indemnification of up to $1 million); Complaint at 4–7, Nippon Yusen Kaisha v. Global Fresh
   Inc., No. 2:15-CV-08907 (C.D. Cal. Nov. 16, 2015), ECF No. 1 (commercial maritime suit
   seeking over $35,000); Complaint at 4–7, Nippon Yusen Kaisha v. Best Global Logistics USA,
   Inc., No. 2:15-CV-08540 (C.D. Cal. Nov. 2, 2015), ECF No. 1 (commercial maritime suit
   seeking over $675,000); Complaint at 2–3, Nippon Yusen Kaisha v. Lincoln Gen. Ins. Co.,
   No. 1:15-CV-03231 (S.D.N.Y. Apr. 24, 2015), ECF No. 1 (bond dispute seeking almost
   $67,000); Complaint at 4–8, Nippon Yusen Kaisha v. Staudt Int’l Servs. Corp., No. 2:15-CV-
   02516 (C.D. Cal. Apr. 6, 2015), ECF No. 1 (commercial maritime suit seeking over
   $32,000); Complaint at 3–5, Nippon Yusen Kabushiki Kaisha v. Kraiem, No. 2:15-CV-01364
   (D.N.J. Feb. 23, 2015), ECF No. 1 (suit to obtain security against state-court judgment for
   up to $100,000); Complaint at 3–6, Nippon Yusen Kaisha v. Wesmex Inc., No. 8:14-CV-
   01910 (C.D. Cal. Dec. 3, 2014), ECF No. 1 (commercial maritime suit seeking about
   $28,000); Complaint at 3–6, Nippon Yusen Kaisha v. Am. Recreation Prods., No. 2:14-CV-
   08428 (C.D. Cal. Oct. 30, 2014), ECF No. 1 (commercial maritime suit seeking around
   $27,000); Complaint at 3–6, Nippon Yusen Kaisha v. Pandol Assocs. Marketing, Inc., No.
   2:14-CV-08055 (C.D. Cal. Oct. 17, 2014), ECF No. 1 (commercial maritime suit seeking




                                               78
Case: 20-30382       Document: 00516434558              Page: 79      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379




   about $70,000); Complaint at 3–5, Nippon Yusen Kaisha v. Infinity 8 Int’l Trade LLC, No.
   2:14-CV-03419 (C.D. Cal. May 2, 2014), ECF No. 1 (commercial maritime suit seeking
   approximately $57,000); Complaint at 2–4, Nippon Yusen Kaisha v. Arch Ins. Co., No. 1:14-
   CV-01369 (S.D.N.Y. Feb. 28, 2014), ECF No. 2 (bond dispute seeking around $75,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Latvian Am. Shipping Line Inc., No. 1:13-CV-
   04592 (S.D.N.Y. July 2, 2013), ECF No. 1 (breach of contract suit seeking almost $25,000);
   Complaint at 3–4, Nippon Yusen Kaisha v. Millenium Plus, Inc., No. 2:13-CV-03029 (C.D.
   Cal. Apr. 30, 2013), ECF No. 1 (commercial maritime suit seeking about $32,000);
   Complaint at 4–6, Nippon Yusen Kaisha v. Agape Int’l Shipping, No. 2:12-CV-10068 (C.D.
   Cal. Nov. 26, 2012), ECF No. 1 (commercial maritime suit seeking about $42,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Shiplane Transport, Inc., No. 2:12-CV-05951
   (D.N.J. Sept. 21, 2012), ECF No. 1 (breach of contract suit seeking about $62,000);
   Complaint at 4–6, Nippon Yusen Kaisha v. Air Sea Cargo Network, Inc., No. 2:12-CV-07790
   (C.D. Cal. Sept. 11, 2012), ECF No. 1 (commercial maritime suit seeking about $17,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. FIL Lines USA Inc., No. 1:12-CV-06643
   (S.D.N.Y. Aug. 30, 2012), ECF No. 1 (commercial maritime suit seeking almost $48,000);
   Complaint at 3–5, Nippon Yusen Kaisha v. Cargo Int’l Forwarders & NVOCC, Inc., No. 2:12-
   CV-07266 (C.D. Cal. Aug. 23, 2012), ECF No. 1 (commercial maritime suit seeking about
   $22,000); Complaint at 3–5, Nippon Yusen Kaisha v. Sunshine Shipping, Inc., No. 2:12-CV-
   05473 (C.D. Cal. June 22, 2012), ECF No. 1 (commercial maritime suit seeking over
   $151,000); Complaint at 3–5, Nippon Yusen Kaisha v. TJD Int’l, Inc., No. 2:11-CV-07301
   (D.N.J. Dec. 16, 2011), ECF No. 1 (breach of contract suit seeking over $110,000);
   Complaint at 1–3, Nippon Yusen Kaisha v. Shiplane Transport, Inc., No. 1:11-CV-06327
   (S.D.N.Y. Sept. 9, 2011), ECF No. 1 (indemnity suit seeking $60,000); Complaint at 4–10,
   Nippon Yusen Kaisha v. BNSF Ry. Co., No. 2:11-CV-00978 (W.D. Wash. June 10, 2011),
   ECF No. 1 (commercial dispute seeking damages or indemnification of around $312,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Summer Breeze Transport, Inc., No. 1:10-CV-
   22185 (S.D. Fla. July 2, 2010), ECF No. 1 (commercial maritime dispute seeking almost
   $287,000); Complaint at 5–10, Nippon Yusen Kaisha v. BNSF Ry. Co., No. 2:10-CV-03190
   (C.D. Cal. Apr. 28, 2010), ECF No. 1 (commercial dispute seeking damages or
   indemnification of around $3.16 million); Complaint at 1–2, Nippon Yusen Kaisha v. Wing
   Lee Dev., Inc., No. 1:09-CV-09521 (S.D.N.Y. Nov. 16, 2009), ECF No. 1 (commercial
   maritime dispute seeking $24,540); Complaint at 1–2, Nippon Yusen Kaisha v. Nick’s Int’l
   Shipping, Inc., No. 1:09-CV-09520 (S.D.N.Y. Nov. 16, 2009), ECF No. 1 (commercial
   maritime dispute seeking just over $95,000); Complaint at 2, Nippon Yusen Kaisha v.
   Triship Glob. Logistics, Inc., No. 1:09-CV-09519 (S.D.N.Y. Nov. 16, 2009), ECF No. 1
   (admiralty suit seeking over $38,000); Complaint at 1–2, Nippon Yusen Kaisha v. United
   Trans-Trade, Inc., No. 1:09-CV-09518 (S.D.N.Y. Nov. 16, 2009), ECF No. 1 (commercial
   maritime dispute seeking around $28,000); Complaint at 4–6, Nippon Yusen Kaisha v. 817
   Rolls Knitted Fabric 100% Poly Charmeuse, No. 1:09-CV-05974 (S.D.N.Y. June 30, 2009),
   ECF No. 1 (in rem admiralty suit seeking around $85,000); Complaint at 1–3, Nippon Yusen




                                              79
Case: 20-30382       Document: 00516434558              Page: 80      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379




   Kaisha v. Baltic Auto Shipping, Inc., No. 1:09-CV-05698 (S.D.N.Y. June 22, 2009), ECF
   No. 1 (suit seeking around $250,000); Complaint at 3–5, Nippon Yusen Kaisha v. Cargo Int’l
   Forwarders & NVOCC, Inc., No. 1:09-CV-05697 (S.D.N.Y June 22, 2009), ECF No. 1
   (breach of contract suit seeking about $50,000); Complaint at 1–3, Nippon Yusen Kaisha v.
   Green Vanderbilt Corp., No. 1:09-CV-04464 (S.D.N.Y. May 8, 2009), ECF No. 1 (breach
   of contract suit seeking around $85,000); Complaint at 1–3, Nippon Yusen Kaisha v. JJB
   Trucking & Shipping Servs. Corp., No. 1:09-CV-04444 (S.D.N.Y. May 8, 2009), ECF No. 1
   (breach of contract suit seeking around $14,000); Complaint at 1–3, Nippon Yusen Kaisha
   v. Fish On Bait Co., LLC, No. 1:09-CV-04443 (S.D.N.Y. May 8, 2009), ECF No. 1 (breach
   of contract suit seeking about $100,000); Complaint at 1–3, Nippon Yusen Kaisha v.
   Seaspeed Overseas Shipping Co., No. 1:09-CV-04442 (S.D.N.Y. May 8, 2009), ECF No. 1
   (breach of contract suit seeking roughly $18,000); Complaint at 1, Nippon Yusen Kaisha v.
   Relampago Express Transportes, No. 1:09-CV-04439 (S.D.N.Y. May 8, 2009), ECF No. 1
   (breach of contract suit seeking around $35,000); Complaint at 1–3, Nippon Yusen Kaisha
   Line v. EMU Lines PVT LTD., No. 1:09-CV-00665 (S.D.N.Y. Jan. 23, 2009), ECF No. 1
   (breach of contract suit seeking around $33,000); Complaint at 2–4, Nippon Yusen Kaisha
   v. TJD Int’l Inc., No. 2:08-CV-06349 (D.N.J. Dec. 24, 2008), ECF No. 1 (admiralty suit
   seeking around $500,000); Complaint at 2–4, Nippon Yusen Kaisha v. Fortune Ocean
   Shipping Ltd., No. 1:08-CV-09887 (S.D.N.Y Nov. 14, 2008), ECF No. 1 (commercial
   maritime suit seeking about $200,000); Amended Complaint at 2–6, Nippon Yusen Kaisha
   v. N. China Shipping Ltd. BHM, No. 1:08-CV-09850 (S.D.N.Y Nov. 13, 2008), ECF No. 3
   (commercial maritime suit seeking over $293,000); Complaint at 7–12, NYK Line (N. Am.)
   Inc. & Nippon Yusen Kabushiki Kaisha v. New Amera Transit, Inc., 2:08-CV-05505 (D.N.J.
   Nov. 6, 2008), ECF No. 1 (breach of contract suit seeking $265,000); Complaint at 1–2,
   Nippon Yusen Kaisha v. Plastic Nation Inc., No. 1:08-CV-06736 (S.D.N.Y July 29, 2008),
   ECF No. 1 (breach of contract suit seeking over $23,000); Complaint at 2–5, Nippon Yusen
   Kaisha v. McDonough Indus. LLC, No. 1:08-CV-03444 (S.D.N.Y Apr. 8, 2008), ECF No. 1
   (breach of contract suit seeking attachment of up to $1.3 million); Complaint at 7–12, NYK
   Line (N. Am.) Inc. & Nippon Yusen Kabushiki Kaisha v. BNSF Ry. Co., 2:08-CV-00320
   (W.D. Wash. Feb. 22, 2008), ECF No. 1 (breach of contract suit seeking at least $130,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Am. Heritage Furniture, Inc., No. 1:08-CV-00488
   (S.D.N.Y Jan. 18, 2008), ECF No. 1 (breach of contract suit seeking about $30,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Q.P.S. Materials, Inc., No. 1:08-CV-00487
   (S.D.N.Y Jan. 18, 2008), ECF No. 1 (breach of contract suit seeking about $23,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Yanfield Int’l Corp., No. 1:08-CV-00486
   (S.D.N.Y Jan. 18, 2008), ECF No. 1 (breach of contract suit seeking about $25,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Distrib. I (USA), Inc., No. 1:08-CV-00484
   (S.D.N.Y Jan. 18, 2008), ECF No. 1 (breach of contract suit seeking almost $100,000);
   Complaint at 2, Nippon Yusen Kaisha v. Freight Servs. of W. Coast Corp., No. 1:07-CV-07840
   (S.D.N.Y Sept. 5, 2007), ECF No. 1 (breach of contract suit seeking just shy of $60,000);
   Complaint at 1–2, Nippon Yusen Kaisha v. Fresh W. Exch., No. 1:07-CV-07839 (S.D.N.Y




                                              80
Case: 20-30382        Document: 00516434558              Page: 81       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379




   Sept. 5, 2007), ECF No. 1 (breach of contract suit seeking over $36,000); Complaint at 1–
   2, Nippon Yusen Kaisha v. Anderson Int’l Global, LLC, No. 1:07-CV-07838 (S.D.N.Y Sept.
   5, 2007), ECF No. 1 (breach of contract suit seeking around $170,000); Complaint, Nippon
   Yusen Kaisha v. BNSF Ry. Co., No. 2:07-CV-02896 (C.D. Cal. May 2, 2007), ECF No. 1
   (docket indicates demand for approximately $225,000); Complaint, Nippon Yusen Kaisha
   v. BNSF Ry. Co., No. 2:07-CV-02417 (C.D. Cal. Apr. 11, 2007), ECF No. 1 (docket
   indicates demands for around $13,000); Complaint at 1–2, Nippon Yusen Kaisha v. Zircon
   Logistics, Inc., No. 1:07-CV-02874 (S.D.N.Y. April 10, 2007), ECF No. 1 (breach of
   contract suit seeking $135,000); Complaint at 1–2, Nippon Yusen Kaisha v. Air 7 Seas Trans
   Logistics, No. 1:07-CV-02873 (S.D.N.Y Apr. 10, 2007), ECF No. 1 (breach of contract suit
   seeking $75,000); Complaint at 4–10, Nippon Yusen Kaisha v. BNSF Ry. Co., 3:07-CV-
   00563 (N.D. Cal. Jan. 26, 2007), ECF No. 1 (commercial dispute seeking damages or
   indemnification of over $255,000); Amended Complaint at 5–10, Nippon Yusen Kaisha v.
   BASF Corp., 3:06-CV-03704 (N.D. Cal. June 9, 2006), ECF 43 (suit seeking to avoid or
   limit liability for loss of goods in transit); Complaint at 6–11, Nippon Yusen Kaisha v. BNSF
   Ry. Co., 3:05-CV-03609 (N.D. Cal. Sept. 7, 2005), ECF No. 1 (commercial dispute seeking
   damages or indemnification of over $6 million); Complaint, Nippon Yusen Kaisha v. Union
   Pac. Ry. Co., 2:04-CV-08861 (C.D. Cal. Oct. 26, 2004), ECF No. 1; Complaint, NYK Line
   (N. Am.) Inc. & Nippon Yusen Kaisha v. BNSF Ry. Co., 2:00-CV-02728 (C.D. Cal. Mar. 16,
   2000), ECF No. 1 (docket indicates demand for around $411,000); Complaint, Nippon
   Yusen Kaisha v. Bulktrans (Eur.) Corp., No. 1:00-CV-00573 (S.D.N.Y Jan. 27, 2000), ECF
   No. 1 (docket indicates demand for $500,000); Complaint, Nippon Yusen Kaisha v.
   Kellaway Transp., Inc., No. 2:99-CV-01441 (D.N.J. Mar. 29, 1999), ECF No. 1; Complaint,
   Trans-Pac. Policing Agreement & Nippon Yusen Kaisha, Ltd. v. U.S. Customs Serv., No. 1:97-
   CV-02188 (D.D.C. Sept. 22, 1997), ECF No. 1; Complaint, Nippon Yusen Kaisha v. Velsicol
   Chem., 2:97-CV-03176 (C.D. Cal. Apr. 30, 1997), ECF No. 1 (docket indicates demand for
   roughly $168,000); Complaint, Nippon Yusen Kaisha v. Atlantic Ro/Ro Carriers of Tex., Inc.,
   No. 2:96-CV-04020 (D.N.J. Aug. 22, 1996), ECF No. 1 (docket indicates demand for
   around $2,000); Complaint, Nippon Yusen Kaisha v. W. Ave. Serv., No. 1:96-CV-06137
   (S.D.N.Y. Aug. 14, 1996), ECF No. 1 (docket indicates a demand for approximately
   $14,000); Complaint, Nippon Yusen Kaisha v. Jeri-Jo Inc., 2:95-CV-06287 (D.N.J. Dec. 18,
   1995), ECF No. 1 (docket indicates a demand of around $548,000); Complaint, Nippon
   Yusen Kaisha v. Kellaway Transp. Inc., 2:95-CV-04349 (D.N.J. Aug. 16, 1995), ECF No. 1
   (docket indicates a demand for approximately $131,000); Complaint, Nippon Yusen Kaisha
   Line v. Packard Bell, 2:94-CV-03484 (C.D. Cal. May 26, 1994), ECF No. 1; Complaint, Am.
   President Lines, Ltd. & Nippon Yusen Kaisha, et al. v. Kirch Indus. Co., No. 1:93-CV-00497
   (D.D.C. Mar. 9, 1993), ECF No. 1; see also Third-Party Complaint, Tokio Marine & Fire Ins.
   Co., Ltd. v. M/V Joyous Age, No. 1:03-CV-06346 (S.D.N.Y. Aug. 22, 2003), ECF 4; Third-
   Party Complaint, Thyssen Krupp Steel v. M/V Andorinha, No. 1:01-CV-04305 (S.D.N.Y.
   May 21, 2001), ECF No. 10; Third-Party Complaint, Talatala v. Nippon Yusen Kaisma, No.
   1:94-CV-00340 (D. Haw. May 5, 1994), ECF No. 19 (party name spelled “Kaisma” rather




                                                81
Case: 20-30382        Document: 00516434558              Page: 82       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   It has quite regularly defended itself from suit here as well39—likely at its own
   invitation: NYK’s bills of lading and sea waybills affirmatively select the
   Southern District of New York as the exclusive forum for all disputes
   thereunder.
           It strains belief to suggest that the United States is really “a distant or
   inconvenient forum” for NYK or that NYK is abstractly burdened by
   “submitting to” United States federal courts’ “coercive power.” For one
   thing, it is hardly too distant or inconvenient for NYK to do business here;
   why, then, is litigation here too distant and inconvenient? It is hardly too
   distant or inconvenient for NYK to litigate here as a plaintiff; why, then, is it
   too distant and inconvenient as a defendant? NYK clearly welcomes the
   opportunity to take advantage of the United States’ robust marketplace, an
   economy fostered by the rule of law that our judicial system ensures, and the
   corporation freely avails itself of federal courts as a plaintiff. Can NYK really
   complain about submitting to federal judicial power when NYK enjoys the
   security that that power provides? And can NYK really argue that the
   United States has “little legitimate interest” in adjudicating claims brought



   than “Kaisha” on the docket); Third-Party Complaint, Okura & Co. (Am.), Inc. v. M.V.
   Yamataka Maru, No. 1:92-CV-03783 (S.D.N.Y. May 26, 1992), ECF No. 6; Complaint at
   4–5, Nippon Yusen Kaisha v. Bankers Ins. Co., No. 8:19-CV-01343 (M.D. Fla. June 3, 2019),
   ECF No. 1-3 (removed from state court).
            As matters of public record, complaints filed in federal court are properly subject
   to judicial notice. Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017) (“[W]e may take
   judicial notice of matters of public record.”).
           39
             Ante at 4 n.4 (citing complaints filed against NYK in federal court). NYK also
   pleaded guilty in 2014 to criminal antitrust charges for its conduct in shipping cargo “to
   and from the United States and elsewhere.” Information, United States v. Nippon Yusen
   Kabushiki Kaisha (D. Md. 2014) (alleging corporate violations of 15 U.S.C. § 1 (Sherman
   Act)); Plea Agreement at 2, 6, United States v. Nippon Yusen Kabushiki Kaisha, 1:14-CR-
   00612 (D. Md. Mar. 11, 2015), ECF No. 20 (agreeing to a fine of $59.4 million).




                                               82
Case: 20-30382        Document: 00516434558                Page: 83        Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

   under United States federal law by United States servicemen and their
   families?
           The cases before us present no due process problems. Plaintiffs
   properly brought suit pursuant to Rule 4(k)(2). NYK has no substantive due
   process right to be immune from suit here. And even if it did, none of its
   supposed liberty interests have actually been infringed.                          The Fifth
   Amendment’s Due Process Clause poses no obstacle, so these suits should
   proceed.40
                                                IV.
           The tail should not wag the dog any more than the bow should turn
   the ship. While the anticipated repercussions of a constitutional ruling
   should not drive the ultimate determination on the merits, it is nonetheless
   worth calling attention to the severe and anomalous consequences of today’s
   majority holding. First, it will render most of Rule 4(k)(2)’s intended



           40
               NYK has not alleged any other due process issues with these cases, and nor
   could it: The applicable Federal Rules of Civil Procedure are in no way arbitrary or
   calculated to frustrate notice. Rule 4(k)(2) reasonably addresses the problem that would
   arise when a plaintiff has federal law claims against a “defendant [who] is not subject to
   jurisdiction in any state’s courts of general jurisdiction.” In such a case, it would be absurd
   if United States federal law claims (brought by United States servicemen, no less) could not
   be heard in United States federal court, simply because no individual state’s courts had
   jurisdiction pursuant to state long-arm statutes or in keeping with the strictures of the
   Fourteenth Amendment (which apply to the states). See Fed. R. Civ. P. 4(k)(1)(A). Rule
   4(k)(2) solves the problem by specifying that “serving a summons [per Rule 4(f)] or filing
   a waiver of service [per Rule 4(d)] establishes [a federal district court’s] personal
   jurisdiction over a defendant” in such a case. In this case, no state had jurisdiction to hear
   the federal law claims of the plaintiff servicemen and their bereaved families. So, they filed
   their complaints in federal court, and they successfully obtained waivers of service from
   NYK in Tokyo. NYK received ample notice of the pending lawsuits. And evidently, this
   multinational corporate defendant had no more trouble getting a fair hearing here in federal
   court as a defendant than it has had prosecuting dozens of civil cases as a plaintiff in federal
   court.




                                                 83
Case: 20-30382        Document: 00516434558               Page: 84        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   applications unconstitutional, thereby reducing the statutorily authorized
   rule41 to a virtual nullity.42 Second, it will similarly choke Rule 4(k)(1)(C),
   which “establishes personal jurisdiction over a defendant” by “[s]erving a
   summons or filing a waiver of service . . . when authorized by a federal
   statute.” As a result, American victims of terrorist attacks abroad and Cuban
   refugees who have lost everything to Communist confiscation will not be
   able, meaningfully, to avail themselves of remedial federal legislation. And
   finally, today’s holding also brings about a couple of anomalies: (1) civil
   foreign defendants now have more due process rights than criminal foreign
   defendants; and (2) foreign corporations now receive more due process
   protection than domestic corporations under our own Constitution.
                                                 A.
           Today’s majority holding guts Rule 4(k)(2) of virtually all of its
   intended applications. Instead of examining the Fifth Amendment Due
   Process Clause’s original meaning, the en banc court simply rides the wake of
   inapposite Supreme Court Fourteenth Amendment jurisprudence.
   Promulgated in 1993 in response to the Supreme Court’s decision in Omni
   Capital Int’l, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97 (1987), Rule 4(k)(2)
   was designed to authorize federal courts to exercise personal jurisdiction over


           41
             Rule 4(k) was adopted under the Judicial Improvements and Access to Justice
   Act of 1988. See Pub. L. No. 100-702, § 401, 102 Stat. 4642, 4648 (codified as amended at
   28 U.S.C. § 2072).
           42
              Cf. Sveen v. Melin, 138 S. Ct. 1815, 1831 (2018) (Gorsuch, J., dissenting) (“The
   judicial power to declare a law unconstitutional should never be lightly invoked.”); Lamar
   Outdoor Advert. v. Miss. St. Tax Comm’n, 701 F.2d 314, 333 (5th Cir. 1983) (“We recognize
   that our power to strike down state laws as unconstitutional is strong medicine; we do not
   administer it lightly.”); El Paso & Ne. Ry. Co. v. Gutierrez, 215 U.S. 87, 96 (1909) (“It is
   hardly necessary to repeat what this court has often affirmed, that an act of Congress is not
   to be declared invalid except for reasons so clear and satisfactory as to leave no doubt of its
   unconstitutionality.”).




                                                 84
Case: 20-30382        Document: 00516434558               Page: 85       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   federal claims that could not otherwise be heard in any state court to the
   fullest extent consistent with the Constitution. If the Fifth Amendment
   mirrors the Fourteenth Amendment, Rule (4)(k)(2)’s range of applications
   nearly vanishes.
           Consider first general jurisdiction. The Supreme Court has said that
   the Fourteenth Amendment only allows the exercise of general personal
   jurisdiction over a foreign defendant who is “essentially at home” in the
   United States—an “exceptional case” very seldom encountered in real life.
   Daimler, 571 U.S. at 139 & n.19 (citing Perkins v. Benguet Consol. Mining Co.,
   342 U.S. 437, 447–48 (1952)). Rarely is a foreign-domiciled corporation
   deemed “at home” in the United States. Yet these foreign-domiciled
   corporations are precisely the prospective defendants to whom Rule 4(k)(2)
   was thought to apply.
           The majority opinion suggests specific jurisdiction would remain
   available under Rule 4(k)(2). Ante at 22–23 & n.27. Maybe so. A few
   occasional applications of the Rule could conceivably arise, for instance,
   when claims arise in states with long-arm statutes that stop short of the
   constitutional maximum,43 or when cyber-injuries affect the United States as


           43
               Specifically, Rule 4(k)(2) could apply where: (1) a defendant has minimum
   contacts with a forum state that has a long-arm statute that stops short of the constitutional
   limit; (2) the defendant’s contacts fall between the constitutional and statutory lines; and
   (3) no other state forum is available.
           In our circuit, such applications of the Rule could arguably only arise out of
   Mississippi, which has a somewhat limited long-arm statute. Compare Miss. Stat. § 13-3-
   57 (2003) (Mississippi long-arm statute); Gross v. Chevrolet Country, Inc., 655 So. 2d 873,
   877–78 (Miss. 1995) (analyzing statutory factors to determine that a nonresident
   corporation was “not amenable to jurisdiction in Mississippi pursuant to [the state] long
   arm statute”), with Tex. Civ. Prac. & Rem. Code § 17.042 (2001) (Texas long-arm statute);
   Searcy v. Parex Res., Inc., 496 S.W.3d 58, 66 (Tex. 2016) (“The Texas long arm statute
   provides for personal jurisdiction that extends to the limits of the United States
   Constitution, and so federal due process requirements shape the contours of Texas courts’




                                                85
Case: 20-30382       Document: 00516434558             Page: 86      Date Filed: 08/16/2022




                                        No. 20-30382
                                      c/w No. 20-30379

   a whole and no state in particular. But, as with general jurisdiction, it would
   still be the “exceptional case.”
           Because the majority opinion lashes together the Fifth and Fourteenth
   Amendment personal jurisdiction standards without distinction, Fourteenth
   Amendment limitations on specific jurisdiction now apply likewise to Fifth
   Amendment cases. And the Supreme Court has said that for courts to have
   specific jurisdiction to entertain certain claims, the Fourteenth Amendment
   requires the underlying injury to have occurred, at least in part, in the forum.
   Bristol-Myers, 137 S. Ct. at 1781–82 (“In order for a court to exercise specific
   jurisdiction over a claim, there must be an ‘affiliation between the forum and
   the underlying controversy, principally, [an] activity or an occurrence that
   takes place in the forum State.’” (quoting Goodyear Dunlop Tires Operations,
   S.A. v. Brown, 564 U.S. 915, 919 (2011))); cf. Ford Motor Co., 141 S. Ct. at
   1028, 1030–31 (upholding specific jurisdiction in states where Ford
   “systematically served a market . . . for the very vehicles that the plaintiffs
   allege malfunctioned and injured them in those States”).
           Applying Bristol-Myers’s forum-injury requirement would squelch
   federal courts’ exercise of specific jurisdiction over American injuries
   sustained abroad, just as Daimler’s “at home” test would squash federal
   courts’ exercise of general jurisdiction over foreign corporate defendants
   doing substantial, considerable business in the United States. As a result,
   Rule 4(k)(2)—a congressionally authorized rule—will indeed be rendered
   virtually a nullity—and this as a result of casual reliance on inapposite
   Supreme Court precedent. Cf. United States v. Morrison, 529 U.S. 598, 607
   (2000) (“Due respect for the decisions of a coordinate branch of


   jurisdictional reach.”), and La. R.S. § 13:3201 (Louisiana long-arm statute); Bridges v.
   Autozone Props., Inc., 900 So. 2d 784, 803 (La. 2005) (“[T]he limits of Louisiana’s long-
   arm statute [are] coextensive with the limits of constitutional Due Process.”).




                                              86
Case: 20-30382     Document: 00516434558         Page: 87    Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   Government demands that we invalidate a congressional enactment only upon
   a plain showing that Congress has exceeded its constitutional bounds.”
   (emphasis added)).
                                        B.
          Today’s decision also threatens to sink our ability to hear many cases
   sounding in admiralty—an area of law in which we have long been
   empowered to adjudicate claims involving far-flung parties aboard vessels in
   far-flung places on the seven seas. Federal courts hold a unique role in
   admiralty to define causes of action and to hear cases arising in the world’s
   common areas—the high seas—as the Supreme Court has made clear. See
   Fitzgerald v. U.S. Lines Co., 374 U.S. 16, 20–21 (1963) (“Article III of the
   Constitution vested in the federal courts jurisdiction over admiralty and
   maritime cases . . . .   This Court has long recognized its power and
   responsibility in this area and has exercised that power where necessary to do
   so.”); The Belgenland, 114 U.S. 355, 368–69 (1885) (noting that there is “no
   good reason” why a party injured on the high seas “should ever be denied
   justice in our courts,” even when both parties are “foreigners”); cf. The
   Dutra Group v. Batterton, 139 S. Ct. 2275, 2278 (2019) (discussing the history
   of federal courts “enlarged and liberal” maritime and admiralty
   jurisprudence (quoting Brown v. Lull, 4 F. Cas. 407, 409 (C.C.D. Mass. 1836)
   (No. 2,018) (Story, J.))).
          We and our sister circuits regularly hear cases involving diverse
   international parties arising out of events occurring on waters far away. See,
   e.g., Liaw Su Teng v. Skaarup Shipping Corp., 743 F.2d 1140, 1142–43, 1145–
   46 (5th Cir. 1984) (applying The Belgenland to “retain jurisdiction” over an
   admiralty suit involving Taiwanese and Hong Kong sailors on a Liberian ship
   that crashed with a Greek ship off the coast of Algeria), overruled on other
   grounds by In re Air Crash Disaster Near New Orleans, La. on July 9, 1982, 821




                                        87
Case: 20-30382      Document: 00516434558         Page: 88     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   F.2d 1147 (5th Cir. 1987); Fitzgerald v. Texaco, Inc., 521 F.2d 448, 450–54 (2d
   Cir. 1975) (mentioning no jurisdictional issue in a lawsuit between German
   and Panamanian interests as to vessels shipwrecked in the English channel);
   id. at 455 (Oakes, J., dissenting) (noting that because the court was “dealing
   . . . with a transitory action, a collision occurring on the high seas, albeit in
   the English Channel, between vessels of foreign registry, with foreign
   nationals as plaintiffs . . . . we have jurisdiction”); Gkiafis v. S.S. Yiosonas,
   387 F.2d 460, 462 (4th Cir. 1967) (“A suit in admiralty between foreigners is
   within the jurisdiction of the District Courts of the United States. Not only
   does jurisdiction exist, but it will be exercised ‘unless special circumstances
   exist to show that justice would be better subserved by declining it.’”
   (quoting The Belgenland, 114 U.S. at 367)).
          Although the present case involves a collision occurring in Japanese
   territorial waters, the majority holding could impact future cases arising on
   the briny deep far from any other sovereign. Because the en banc majority
   declines to plumb the Fifth Amendment’s original public meaning, we are
   now stuck with an atextual, ahistorical rule that might constrict our ability
   even to hear cases that arise beyond any nation’s territorial power. Suppose,
   for instance, the collision that spawned this case took place as the ships were
   passing Hawaii—but just outside of United States territorial waters. Even
   though the claims would have arisen on the high seas, and indeed, much
   closer to the United States than Japan, the holding of the majority opinion
   would still require the plaintiffs to go all the way to Japan to pursue their
   claims because NYK is not “at home” in the United States. This should
   give us pause.
                                          C.
          This may seem like an academic debate about the quirks of civil
   procedure. But consider what this means in the real world. As Judge




                                          88
Case: 20-30382     Document: 00516434558          Page: 89     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   Higginson rightly observes, today’s holding will “redirect United States
   citizen-plaintiffs—asserting United States federal law claims and invoking
   United States federal law service of process—offshore, often to countries
   with far less developed legal systems than Japan.” Post at 99. In significantly
   curtailing plaintiffs’ recourse to our nation’s federal courts, the majority’s
   decision effectively neuters Congress of its ability to use our own legal system
   and its well-established rule of law to help right the most grievous wrongs
   committed against Americans abroad.
          Look no further than the amicus brief submitted by victims of the
   Castro regime. In response to Castro’s terrorist acts, Congress passed and
   President Clinton signed the Cuban Liberty and Democratic Solidarity
   (LIBERTAD) Act of 1996. Pub. L. No. 104-114, 110 Stat. 785 (codified at 22
   U.S.C. § 6021, et seq.) [hereinafter Helms–Burton Act, as it is commonly
   known]. The Helms–Burton Act sought to impose international sanctions on
   the Castro regime. Specifically, under Title III of the Act, Congress provided
   that “[t]o deter trafficking in wrongfully confiscated property, United States
   nationals who were the victims of [such] confiscations should be endowed
   with a judicial remedy in the courts of the United States that would deny
   traffickers any profits from economically exploiting Castro’s wrongful
   seizures.” 22 U.S.C. § 6081(11); see also id. § 6082(a)(1)(A).
          Despite Congress providing this remedy, every President from 1996
   to 2019 lawfully suspended that private right of action. See id. § 6085(c)
   (giving the President such authority). But in 2019, President Trump ended
   the suspension of Title III, which enabled suits to be filed against those
   trafficking in this stolen property. See Glen v. Am. Airlines, Inc., 7 F.4th 331,
   333 (5th Cir. 2021). As a result, the victims of the Castro regime’s pervasive
   seizure of Cuban assets can seek relief from those foreign actors that reaped
   profits from the victims’ stolen property abroad. See, e.g., Herederos de
   Roberto Gomez Cabrera, LLC v. Teck Res. Ltd., 535 F. Supp. 3d 1299, 1304–07



                                          89
Case: 20-30382     Document: 00516434558         Page: 90     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   (S.D. Fla. 2021), appeal filed, No. 21-12834 (11th Cir. Aug. 18, 2021) (seeking
   relief under the Helms–Burton Act and presently appealing dismissal for lack
   of personal jurisdiction).
          However, it is an empty gesture here in this circuit. That is because
   (according to the majority opinion) the Fifth Amendment’s Due Process
   Clause bars Congress from authorizing federal courts to exercise personal
   jurisdiction unless either (1) the foreign actor is “essentially at home” here,
   or (2) the foreign actor’s trafficking of the stolen property has substantially
   occurred in the United States. By constitutionally cabining Rule 4(k)(2), and
   also necessarily limiting Rule 4(k)(1)(C), the victims of the Castro regime are
   again left empty-handed.
          This is not a one-off problem confined to the Helms–Burton
   Act. Take the Antiterrorism Act, which provided victims of terrorism abroad
   a private right of action in our federal courts. 18 U.S.C. § 2333(a). Now, so
   long as foreign sponsors of terrorism target American interests abroad,
   federal district courts cannot exercise personal jurisdiction over victims’
   claims, despite Congress’s express statutory permission (as recognized by
   Rule 4(k)(1)(C))—this, supposedly because of the Fifth Amendment’s Due
   Process Clause. See, e.g., Aaron D. Simowitz, The Private Law of Terror, 126
   Penn St. L. Rev. 159, 192–93 (2021); see also Brief of Intervenor–Appellant
   United States at 35–40, Fuld v. Palestinian Liberation Org. (2d Cir. June 24,
   2022) (Nos. 22-76, 22-496) (noting that “Congress . . . has enacted
   numerous laws, including the ATA, combating acts of international terrorism
   outside the United States that affect U.S. persons and interests” by vesting
   federal courts with adjudicative authority, and arguing that the Fifth
   Amendment interposes no obstacle to federal court personal jurisdiction in
   such cases).




                                         90
Case: 20-30382        Document: 00516434558               Page: 91        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

           Consider also the practical effect of the majority opinion’s holding on
   the Executive. As amici civil procedure professors point out, if the United
   States sued foreign defendants in our federal courts to recover civil damages
   for injuries sustained abroad (like, for instance, a Navy vessel wrecked in
   foreign waters), the holding in this case equally precludes us from exercising
   personal jurisdiction over foreign defendants if they are not “essentially at
   home” in the United States. Thus, under the majority opinion’s reasoning,
   the federal government is powerless to vindicate American interests and to
   recoup damages inflicted (ultimately) on the American taxpayer in our own
   federal courts because the Fifth Amendment’s Due Process Clause protects
   a foreign defendant from being haled into our courts.44 The harsh absurdity
   of this conclusion should surely make us think twice.
                                                D.
           Not only does the majority opinion virtually erase a Federal Rule of
   Civil Procedure and squash the real-world ability of our coordinate branches
   to pursue legitimate objectives through and in federal court, but, as suggested
   earlier, see supra sections II.C.2–3, this en banc holding also creates at least
   two legal anomalies. First, we now privilege civil foreign defendants with a
   due process right not shared by foreign criminal defendants. And second, we
   privilege foreign corporations over comparable corporations domiciled here:
   the former can reap the rewards of doing business here without the legal




           44
               Cf. The Belgenland, 114 U.S. at 368–69 (“[W]here the parties are not only
   foreigners, but belong to different nations, and the injury . . . takes place on the high seas,
   there seems to be no good reason why the party injured, or doing the service, should ever
   be denied justice in our courts.”). If an injured foreign party suing another foreigner “should
   [n]ever be denied justice in our courts,” a fortiori, neither should an injured United States
   citizen or the United States itself.




                                                 91
Case: 20-30382        Document: 00516434558              Page: 92       Date Filed: 08/16/2022




                                         No. 20-30382
                                       c/w No. 20-30379

   consequences to which our own corporations must submit. Both anomalies
   suggest that the en banc court has lost its bearings.
                                               1.
           “The due process requirements in a civil case where only property
   interests are at stake are, of course, much less stringent than in a criminal case
   involving life and liberty interests.” Fehlhaber v. Fehlhaber, 681 F.2d 1015,
   1027 (5th Cir. 1982) (emphases added). These heightened stakes account for
   the many differences between civil and criminal procedure: Criminal
   defendants, for instance, must be proven guilty beyond a reasonable doubt,
   while civil defendants ordinarily need only be found liable by a
   preponderance of the evidence. See In re Winship, 397 U.S. 358, 364
   (1970). Criminal defendants are entitled to receive exculpatory evidence
   from the prosecution without asking for it; civil defendants proactively must
   use discovery to get the evidence that they need. See Brady v. Maryland, 373
   U.S. 83, 86 (1963). The list goes on.
           Today’s majority opinion produces a troubling inversion of this
   general rule. Along with our sister circuits, we have previously held that
   federal courts may render binding judgments against foreigners in criminal
   cases, regardless of the defendants’ territorial contacts with the United
   States, so long as the defendants’ alleged criminal conduct affected the
   United States or U.S. nationals abroad.45 See, e.g., Rojas, 812 F.3d at 393 (“In




           45
              Of course, the federal courts’ ability to render binding criminal judgments
   against foreigners also depends upon the existence of a law of Congress enacted pursuant
   to one of Congress’s constitutionally enumerated powers. See, e.g., United States v. Davila-
   Mendoza, 972 F.3d 1264, 1268–78 (11th Cir. 2020) (vacating convictions of three foreign
   nationals for crimes committed in a foreign nation’s territorial waters because the Maritime
   Drug Law Enforcement Act exceeded Congress’s enumerated foreign commerce power).
   But this does not imply that other enumerated powers do not allow Congress to authorize




                                               92
Case: 20-30382        Document: 00516434558               Page: 93       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   the context of non-U.S. citizens, due process requires the government to
   demonstrate that there exists a sufficient nexus between the conduct
   condemned and the United States such that application of the statute would
   not be arbitrary or fundamentally unfair to the defendant.” (quoting
   Lawrence, 727 F.3d at 396 (internal quotation marks omitted))); Murillo, 826
   F.3d at 157 (finding no Fifth Amendment obstacle to prosecuting a foreign
   defendant in the United States “if his ‘actions affected significant American
   interests’—even if the defendant did not mean to affect those interests”
   (quoting Brehm, 691 F.3d at 552)).
           But now that the Fourteenth Amendment “at home” test applies in
   the Fifth Amendment context, foreign corporate civil defendants will be
   “immunize[d]” from suit here.                Ante at 24. Unlike foreign criminal
   defendants, whom federal courts can sentence to death or prison even if they
   have never set foot in the United States or never even intended to affect the
   United States, civil corporate defendants will be insulated against federal
   court personal jurisdiction in cases involving mere money damages if they
   can simply show that despite doing even extensive business in the United
   States, they are not “essentially at home” here. See Waldman, 835 F.3d at
   340 (candidly acknowledging the difference in standards applicable to
   criminal and civil cases after importing Daimler’s “at home” test). This
   cannot be right.
                                                2.
           Yet another anomaly lies in our affording significant due process rights
   to a foreign corporation. The American Constitution exists primarily to
   secure the rights of Americans. The Supreme Court has held that foreign



   personal jurisdiction in federal courts over foreign actors for foreign conduct (whether civil
   or criminal) affecting United States interests.




                                                93
Case: 20-30382      Document: 00516434558         Page: 94     Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   corporations are entitled to less constitutional protection than citizens, if at
   all—especially when they remain abroad. See Agency for Int’l Dev., 140 S. Ct.
   at 2086–87 (foreign corporation has no First Amendment rights, despite
   having domestic affiliates); see also Douglass, 996 F.3d at 295; cf. Dep’t of
   Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1981–83 (2020) (alien within
   U.S. territory not entitled to full range of due process rights); Verdugo-
   Urquidez, 494 U.S. at 264–75 (alien abroad not protected by the Fourth
   Amendment); Eisentrager, 339 U.S. at 784 (aliens abroad not protected by the
   Fifth Amendment).
          Here, NYK would like to have its cake and eat it too. This foreign
   corporation has frequently reaped the benefits of the American legal
   system—it has sued nearly eighty times in federal district courts in under
   thirty years—but, having been sued, NYK suddenly cries foul. To claim the
   protection of Fourteenth Amendment due process case law, NYK insists
   that it is not “at home” in the United States and, therefore, cannot be haled
   into U.S. court from its residence abroad. In other words, the corporation
   demands the right to stay home, abroad. But, in asserting that it has due
   process rights under the U.S. Constitution in the first place, NYK
   acknowledges its presence in the United States and its desire to receive the
   legal benefits of being “at home” here. This runs up against the principle of
   noncontradiction: NYK cannot both be “at home” here and not. Something
   is not quite right.
                                   *      *      *
          All of these troubling consequences and anomalies are big red flags
   signaling that we have headed down the wrong path. We are better off
   looking to what the Fifth Amendment’s Due Process Clause meant when it
   was adopted—not what the Supreme Court has said the Fourteenth
   Amendment’s Due Process Clause means in different contexts. Adhering to




                                         94
Case: 20-30382     Document: 00516434558           Page: 95   Date Filed: 08/16/2022




                                    No. 20-30382
                                  c/w No. 20-30379

   the Fifth Amendment’s original meaning steers us clear of these problematic
   results.
                                         V.
          The Supreme Court has never interpreted the Fifth Amendment’s
   Due Process Clause with respect to personal jurisdiction. The Court has
   expressly left the question open. It is our duty to offer an answer. But the
   majority opinion simply copies and pastes inapplicable modern Supreme
   Court case law expounding on the Fourteenth Amendment, as if the
   Fourteenth Amendment imbues the Fifth Amendment with new meaning.
   In my view, we should not put new wine in an old wineskin. There is no
   substitute for a diligent inquiry into the original public meaning of the Fifth
   Amendment’s Due Process Clause. As originally understood and applied (or
   rather, not applied), the Fifth Amendment imposed no significant restriction
   on Congress’s ability to authorize service of process abroad, and hence, to
   expand federal courts’ personal jurisdiction.
                                        VI.
          I would hold that the district court in this case had personal
   jurisdiction over NYK and remand for further proceedings. Therefore, I
   respectfully dissent.




                                         95
Case: 20-30382     Document: 00516434558          Page: 96     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

   Stephen A. Higginson, Circuit Judge, dissenting:
          I agree with the dissent’s conclusion that the district court had
   adjudicative jurisdiction over NYK. I write separately to highlight that by
   importing Fourteenth Amendment constraints on personal jurisdiction, born
   out of federalism concerns, into process due to foreign corporations in global
   disputes, where those concerns don’t exist, our court makes several mistakes.
          First, the Supreme Court has been explicit it has not done this cross-
   incorporation. See Bristol-Myers Squibb Co. v. Superior Ct. of Cal., 137 S. Ct.
   1773, 1783-84 (2017) (“[S]ince our decision concerns the due process limits
   on the exercise of specific jurisdiction by a State, we leave open the question
   whether the Fifth Amendment imposes the same restrictions on the exercise
   of personal jurisdiction by a federal court.”); see also Omni Capital Int’l, Ltd.
   v. Rudolf Wolff & Co., 484 U.S. 97, 102 n.5 (1987); J. McIntyre Mach., Ltd. v.
   Nicastro, 564 U.S. 873, 885 (2011) (plurality opinion); Asahi Metal Indus. Co.
   v. Superior Court, 480 U.S. 102, 113 n.* (1987) (opinion of O’Connor, J.).
          Second, as valiantly explicated in the principal dissent, discerning
   historical purpose to justify cross-incorporation of the 1868 meaning of “due
   process” in the Fourteenth Amendment, protecting all persons from state
   government depredation, back a century to 1791 and what the framers of the
   Fifth Amendment meant protecting “person[s]” from federal government
   overreach, all in effort to divine what process is constitutionally due foreign
   companies in 21st century global disputes, is an originalist mismatch that
   should call to mind Justice Jackson’s reminder three-quarters of a century
   ago that “[j]ust what our forefathers did envision, or would have envisioned
   had they foreseen modern conditions, must be divined from materials almost
   as enigmatic as the dreams Joseph was called upon to interpret for Pharaoh.”
   Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 634 (1952) (Jackson, J.,
   concurring). Indeed, academics have regretted that “‘existing records offer




                                          96
Case: 20-30382        Document: 00516434558               Page: 97       Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

   no evidence of any debate on the due process clause in the Congress . . . or in
   the state legislatures that ratified’ the Bill of Rights.” Chimène I. Keitner,
   Personal Jurisdiction and Fifth Amendment Due Process Revisited, in THE
   RESTATEMENT AND BEYOND: THE PAST, PRESENT, AND FUTURE OF U.S.
   FOREIGN RELATIONS LAW 231, 236 n.20 (Paul B. Stephan & Sarah H.
   Cleveland eds., 2020) (alteration in original) (citing scholarship).1
           Third, as the principal dissent and amici civil procedure scholars, not
   to mention practicing lawyers, observe, cross-incorporation has far-reaching,
   real-world implications.2 Yet by importing the recently narrowed “place of
   business” and “at home” Fourteenth Amendment requirement, which
   assigns cases to courts inside the United States, into a Fifth Amendment
   constitutional rule against access-to-justice in any United States court for
   ever-increasing transnational litigation, what we do is embroider five words
   written to enhance liberty in 1791 to send United States plaintiffs overseas in
   for hope of justice.3 See Pamela K. Bookman, Toward the Fifth Restatement of



           1
             My skepticism put to one side, I applaud the principal dissent for its consistency
   of constitutional effort.
           2
              See, e.g., Brief of Amicus Curiae for Civil Procedure Law Professors, at 3-4 (“If,
   as the district court held, the Due Process Clause applicable to state courts applies in equal
   measure to the federal courts, then Rule 4(k)(2) becomes useless. Indeed, because the
   negligence that plaintiffs allege in this case also seriously damages the Navy ship on which
   they were serving, that rationale would foreclose a damages suit by the United States
   Government from being heard in any federal court in the United States. Congress did not
   intend such an unjust result, and the Constitution does not require it.”).
           3
              It is unsurprising that corporations will calibrate knowledgeably around
   jurisdictional leaps like ours today. See, e.g., Catherine A. Spicer et al., Home Is Where
   You’re Incorporated: The US Supreme Court Limits Forum Shopping, ASSOCIATION OF
   CORPORATE COUNSEL DOCKET, (Dec. 18, 2020), https://docket.acc.com/home-where-
   youre-incorporated-us-supreme-court-limits-forum-shopping            (“Some       businesses
   considering this question may prefer to eliminate the possibility of being subject to general
   personal jurisdiction in the United States altogether. A multinational company that is
   incorporated under the laws of another nation and with its principal headquarters beyond




                                                97
Case: 20-30382      Document: 00516434558             Page: 98      Date Filed: 08/16/2022




                                       No. 20-30382
                                     c/w No. 20-30379

   U.S. Foreign Relations Law: The Future of Adjudicative Jurisdiction under
   Public International Law, in THE RESTATEMENT AND BEYOND, supra, at 335,
   341 (describing “litigation isolationism” trend in doctrine—of course
   without anticipating our leap today cross-incorporating Daimler’s inapt
   federalism-based constriction to curtail application of federal law to
   multinational corporate defendants altogether); see also Pamela K. Bookman,
   Litigation Isolationism, 67 STAN. L. REV. 1081 (2015); Pamela K. Bookman,
   Doubling Down on Litigation Isolationism, 110 AJIL UNBOUND 57 (2016).
   When a defendant is a foreign corporation, even doing continuous and
   immense commerce in the United States, if it stays purposively not “at
   home” in any state, then its actions that infringe federal law across the globe
   yet without specific jurisdiction case-link, cannot be heard. See also Aaron D.
   Simowitz, Legislating Transnational Jurisdiction, 57 VA. J. INT’L L. 325, 327-
   28 (2018) (describing how the United States has become one of the most
   “jurisdictionally stingy” countries in the world—again, of course, without
   anticipating our further leap).
          Fourth, cross-incorporation of bedrock fair notice due to “persons”
   in interstate cases, a federalism-centered and court-preserving inquiry, to
   fairness owed overseas corporations in international cases, I think overlooks
   the Supreme Court’s distinct, foreign powers and sovereign state-centered
   comity approach confirmed in Daimler AG v. Bauman itself. 571 U.S. 117,
   140-42 (2014). That inquiry, broadly described, resembles Fourteenth
   Amendment doctrinal constriction in outcome—redirecting litigation among
   courts—but, to my eye, is based neither on international law nor
   extrapolation from the Fifth Amendment. Instead, the Court assesses
   litigation in the international setting with use of the canon of statutory


   US borders will be “at home” nowhere in the United States. Claims against such a
   company could therefore be brought only pursuant to a court’s specific jurisdiction.”).




                                             98
Case: 20-30382         Document: 00516434558                Page: 99        Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

   interpretation known as the presumption against extraterritoriality, premised
   itself on the separation of powers truth that our political branches possess
   foreign relations powers hence courts should not apply United States statutes
   prescriptively when doing so might infringe the sovereignty of foreign nations
   unless Congress has made that intent clear. See RJR Nabisco, Inc. v. European
   Cmty., 579 U.S. 325 (2016); Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247
   (2010); EEOC v. Arabian Am. Oil Co., 499 U.S. 244 (1991).
           Finally, the distinction that the Supreme Court has preserved, which
   we erase with cross-incorporation, is delineation that scholars, not only of
   constitutional law, supra, but also of foreign relations law, have discussed for
   years. See, e.g. THE RESTATEMENT AND BEYOND, supra. Much of this
   discussion is at the heart of The Restatement of the Foreign Relations Law
   of the United States, see FOURTH RESTATEMENT OF FOREIGN RELATIONS
   LAW §§ 401, 422, unacknowledged by us too, even as we redirect United
   States citizen-plaintiffs—asserting United States federal law claims and
   invoking United States federal law service of process—offshore, often to
   countries with far less developed legal systems than Japan.4
           With the above in mind, I am confident that when the Supreme Court
   revisits the distinction it carefully has preserved, it will take cognizance of all


           4
             At minimum, in this area of international comity and sensitivity, it would be
   important to know the views of the Solicitor General, or those of the Legal Advisor to the
   Department of State, as to what nexus is sufficient for federal courts to assert adjudicative
   jurisdiction without entangling our legal system with those of other nations. Though the
   Acting Solicitor General declined to file a brief in this case, in other cases, the United States
   has asked for special solicitude for its own sovereignty on the international stage. See, e.g.,
   Brief of the United States as Amicus Curiae at 32, Ford Motor Co. v. Mont. Eighth Jud. Dist.
   Ct., 141 S. Ct. 1017 (2021) (Nos. 19-368, 19-369), 2020 WL 1478612, at *32 (“In addition,
   the United States’ constitutional powers and special competence in matters of foreign
   affairs and international commerce, in contrast to the limited and geographically cabined
   sovereignty of each of the several States, would permit the exercise of federal judicial power
   in ways that have no analogue at the state level.”).




                                                  99
Case: 20-30382     Document: 00516434558         Page: 100     Date Filed: 08/16/2022




                                     No. 20-30382
                                   c/w No. 20-30379

    pertinent scholarship, constitutional and foreign relations law. And I am
    confident it will consider the real world consequences the amici civil
    procedure professors highlight to urge, based both on Supreme Court
    precedent and also Congress’s Rule 4(k)(2), that, in cases arising under
    federal law, the Fifth Amendment allows more flexibility than the Fourteenth
    Amendment, permitting “jurisdiction over a non-US defendant that does
    ‘systematic and continuous’ business in the United States.” Here, that test
    is certainly met given NYK’s extensive business and frequent litigation in the
    United States, hence I would find jurisdiction.




                                         100
Case: 20-30382      Document: 00516434558          Page: 101     Date Filed: 08/16/2022




                                      No. 20-30382
                                    c/w No. 20-30379

    Andrew S. Oldham, Circuit Judge, dissenting.
           This case should be resolved by two propositions. First, the Supreme
    Court has never answered—in fact, it has expressly left “open”—“the
    question whether the Fifth Amendment imposes the same restrictions [as the
    Fourteenth] on the exercise of personal jurisdiction by a federal court.”
    Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1784 (2017); see
    also J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 885 (2011) (plurality
    op.); Omni Cap. Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 102 n.5 (1987).
    Second, as originally understood, the Fifth Amendment did not impose any
    limits on the personal jurisdiction of the federal courts. Instead, it was up to
    Congress to impose such limits by statute. See, e.g., Stephen E. Sachs, The
    Unlimited Jurisdiction of the Federal Courts, 106 Va. L. Rev. 1703, 1717–27
    (2020); Picquet v. Swan, 19 F. Cas. 609, 615 (C.C.D. Mass. 1828) (No. 11,134)
    (Story, J.); see also ante, at 54–61 (Elrod, J., dissenting). That should’ve been
    the end of the case.
           With all respect for my esteemed colleagues, I do not understand how
    this case implicates (1) “linguistic drift.” See ante, at 43–44, 63 (Elrod, J.,
    dissenting). Nor do I see how the Supreme Court’s (2) “longstanding
    incorporation jurisprudence” or (3) unenumerated-rights precedents
    prevent us from adopting the originalist answer here. See ante, at 31–32 (Ho,
    J., concurring).
                                           1.
           Start with linguistic drift. The theory appears to be that “due process
    of law” could’ve had one original public meaning when the People ratified
    the Fifth Amendment in 1791, and it could’ve “drifted” to some different
    original public meaning in 1868 when the People ratified the Fourteenth
    Amendment. See ante, at 43–44, 63 (Elrod, J., dissenting). Maybe it did.
    Maybe it didn’t. All I know is that “linguistic drift” is irrelevant here.




                                          101
Case: 20-30382        Document: 00516434558             Page: 102        Date Filed: 08/16/2022




                                          No. 20-30382
                                        c/w No. 20-30379

            The Supreme Court has confessed that its Fourteenth Amendment
    personal jurisdiction precedents do not rest on original public meaning. See
    Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1036–39 (2021)
    (Gorsuch, J., concurring in the judgment); id. at 1032 (Alito, J., concurring in
    the judgment) (agreeing that “there are grounds for questioning the standard
    that the Court adopted in International Shoe” as an original matter); id. at
    1025 n.2 (majority op.) (effectively conceding as much). With no originalist
    endpoint, there’s nothing for the Fifth Amendment’s original public
    meaning to “drift” to.
            And it’s particularly odd to inject into this case a theory of reverse drift.
    I do not understand how or why we’d take an unoriginalist interpretation of
    the Fourteenth Amendment, pull it back in time to 1791, and use it to blind
    ourselves to an originalist interpretation of the Fifth Amendment. Ante, at
    32–33 (Ho, J., concurring). I am unaware of any case from any court that
    obligates us to do that—especially to answer a question that the Supreme
    Court has insisted is “open.” Bristol-Myers, 137 S. Ct. at 1784.
                                                2.
            Next, incorporation. Here, the theory appears to be that incorporation
    doctrine obligates us to apply the same body of law to the federal and state
    governments. So, the theory goes, we must use the same non-originalist
    understanding of “due process of law” for both the Fifth and Fourteenth
    Amendments. See ante, at 34–35 (Ho, J., concurring).
            I recognize that Judge Ho invokes incorporation as yet another reason
    for rejecting the principal dissent’s theory of “linguistic drift.”1 It


            1
             I also take it that Judge Ho invites other arguments for applying different bodies
    of personal-jurisdiction law to the federal and state governments. See ante, at 35 (Ho, J.,
    concurring). One argument is that none of the personal-jurisdiction limits—for any
    government, state or federal—come from the Fifth or Fourteenth Amendments. See Sachs,




                                               102
Case: 20-30382        Document: 00516434558               Page: 103       Date Filed: 08/16/2022




                                           No. 20-30382
                                         c/w No. 20-30379

    nonetheless bears emphasis, however, that incorporation does nothing to
    prevent us from adopting an originalist understanding of the Fifth
    Amendment’s Due Process Clause—even in the face of the Court’s non-
    originalist understanding of the Fourteenth Amendment.
            Any suggestion to the contrary conflates procedural and
    “substantive” due process. Personal jurisdiction—which is all that matters
    here—is a question of “procedural due process.” Phillips Petrol. Co. v. Shutts,
    472 U.S. 797, 812 (1985) (emphasis added). Incorporation, by contrast, is a
    question of “substantive” due process. See Dobbs v. Jackson Women’s Health
    Org., 142 S. Ct. 2228, 2246 (2022). That is, the Court’s incorporation
    precedents take the substantive constitutional rights guaranteed by the first
    eight amendments and then use the Fourteenth Amendment’s Due Process
    Clause to make those rights applicable against the States. It’s of course true
    that the substantive rights are the same, regardless of whether the plaintiff
    sues a federal or state defendant. McDonald v. City of Chicago, 561 U.S. 742,
    765 (2010); N.Y. State Rifle & Pistol Ass’n v. Bruen, 142 S. Ct. 2111, 2137
    (2022). But that says nothing about whether the same procedural restrictions
    apply to the federal and state governments. That’s presumably why, again,
    the Court has insisted the Fifth Amendment procedural due process question
    is “open,” Bristol-Myers, 137 S. Ct. at 1784, notwithstanding the substantive
    rights guaranteed by incorporation doctrine.2



    supra, at 1722–24. They instead come from the common law, which obviously could place
    different limits on the reach of the federal and state sovereigns.
            2
              It’s no answer to say that the Supreme Court first left open the Fifth Amendment
    procedural due process question before it started incorporating the Bill of Rights against
    the States. See ante, at 29 (Ho, J., concurring) (“But French [v. Barber Asphalt Paving Co.,
    181 U.S. 324 (1901),] was issued before the Court embraced the doctrine of
    incorporation.”). Bristol-Myers (2017), McIntyre (2011), and Omni (1987) were all decided
    long after. The Court was surely aware of its incorporation doctrine in 2017, 2011, and 1987.




                                                103
Case: 20-30382      Document: 00516434558           Page: 104    Date Filed: 08/16/2022




                                      No. 20-30382
                                    c/w No. 20-30379

                                               3.
           Finally, a word about unenumerated rights. Ante, at 31 (Ho, J.,
    concurring) (relying on Gonzales v. Carhart, 550 U.S. 124 (2007)). In
    Carhart, the Court upheld a federal-law abortion restriction without
    considering whether the Fifth and Fourteenth Amendments require different
    substantive frameworks for abortion. 550 U.S. at 132–68. From that, my
    esteemed colleague infers that both amendments must impose identical
    procedural frameworks for personal jurisdiction. See ante, at 31 (Ho, J.,
    concurring).
           That’s a non sequitur. And it’s easy to understand why no one swerved
    out of the way to address irrelevant procedural arguments while considering
    the invocation of an unenumerated “substantive” due process claim in 2007.
           First, the Court did not purport to ground its preexisting abortion
    doctrine in originalism. E.g., Planned Parenthood of Southeastern Pennsylvania
    v. Casey, 505 U.S. 833, 847–49 (1992) (plurality op.); see also Dobbs, 142 S.
    Ct. at 2317–50 (dissenting op.) (not defending Roe or Casey on originalist
    grounds). So it’s unsurprising that the Carhart litigants said nothing about
    the original public meaning of any part of the Constitution.
           Second, and in any event, long before Gonzales, the Supreme Court
    held that the same substantive framework applies to unenumerated rights
    under both the Fifth and Fourteenth Amendments’ Due Process Clauses.
    See, e.g., Reno v. Flores, 507 U.S. 292, 301–03 (1993); United States v. Salerno,
    481 U.S. 739, 746 (1987). That obviously mattered in Gonzales. And it
    obviously doesn’t matter where, as here, no one invokes “substantive” due
    process. In short, “[t]he non-discussion of an irrelevant question in an
    unrelated case does not prevent us from reaching the right answer to a
    constitutional question that the Supreme Court has expressly left open.”
    Ante, at 45 n.4 (Elrod, J., dissenting).




                                           104